Exhibit 10.1

 

SECURITY AND PURCHASE AGREEMENT

 

 

LAURUS MASTER FUND, LTD.

and

 

 

MICRO COMPONENT TECHNOLOGY, INC.

 

 

Dated as of: February 17, 2006

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

General Definitions and Terms; Rules of Construction

1

 

 

 

2.

Loan Facility

2

 

 

 

3.

Repayment of the Loans

4

 

 

 

4.

Procedure for Loans

4

 

 

 

5.

Interest and Payments

5

 

 

 

6.

Security Interest

6

 

 

 

7.

Representations, Warranties and Covenants Concerning the Collateral

7

 

 

 

8.

Payment of Accounts

9

 

 

 

9.

Collection and Maintenance of Collateral

10

 

 

 

10.

Inspections and Appraisals

10

 

 

 

11.

Financial Reporting

11

 

 

 

12.

Additional Representations and Warranties

12

 

 

 

13.

Covenants

22

 

 

 

14.

Further Assurances

28

 

 

 

15.

Representations, Warranties and Covenants of Laurus

28

 

 

 

16.

Power of Attorney

30

 

 

 

17.

Term of Agreement

31

 

 

 

18.

Termination of Lien

31

 

 

 

19.

Events of Default

31

 

 

 

20.

Remedies

34

 

 

 

21.

Waivers

35

 

 

 

22.

Expenses

35

 

 

 

23.

Assignment By Laurus

36

 

i

--------------------------------------------------------------------------------


 

 

 

Page(s)

 

 

 

24.

No Waiver; Cumulative Remedies

36

 

 

 

25.

Application of Payments

36

 

 

 

26.

Indemnity

36

 

 

 

27.

Revival

37

 

 

 

28.

Borrowing Agency Provisions

37

 

 

 

29.

Notices

38

 

 

 

30.

Governing Law, Jurisdiction and Waiver of Jury Trial

39

 

 

 

31.

Limitation of Liability

40

 

 

 

32.

Entire Understanding

40

 

 

 

33.

Severability

40

 

 

 

34.

Captions

41

 

 

 

35.

Counterparts; Telecopier Signatures

41

 

 

 

36.

Construction

41

 

 

 

37.

Publicity

41

 

 

 

38.

Joinder

41

 

 

 

39.

Legends

41

 

ii

--------------------------------------------------------------------------------


 

SECURITY AND PURCHASE AGREEMENT

 

This Security and Purchase Agreement is made as of February 17, 2006 by and
among LAURUS MASTER FUND, LTD., a Cayman Islands company (“Laurus”), MICRO
COMPONENT TECHNOLOGY, INC., a corporation organized under the laws of the State
of Minnesota (“the Parent”), and each party listed on Exhibit A attached hereto
(each an “Eligible Subsidiary” and collectively, the “Eligible Subsidiaries”)
the Parent and each Eligible Subsidiary, each a “Company” and collectively, the
“Companies”).

 

BACKGROUND

 

The Companies have requested that Laurus make advances available to the
Companies; and

 

Laurus has agreed to make such advances on the terms and conditions set forth in
this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings and
the terms and conditions contained herein, the parties hereto agree as follows:


 


1.             GENERAL DEFINITIONS AND TERMS; RULES OF CONSTRUCTION.


 


(A)           GENERAL DEFINITIONS.  CAPITALIZED TERMS USED IN THIS AGREEMENT
SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN ANNEX A.


 


(B)           ACCOUNTING TERMS.  ANY ACCOUNTING TERMS USED IN THIS AGREEMENT
THAT ARE NOT SPECIFICALLY DEFINED SHALL HAVE THE MEANINGS CUSTOMARILY GIVEN THEM
IN ACCORDANCE WITH GAAP AND ALL FINANCIAL COMPUTATIONS SHALL BE COMPUTED, UNLESS
SPECIFICALLY PROVIDED HEREIN, IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED.


 


(C)           OTHER TERMS.  ALL OTHER TERMS USED IN THIS AGREEMENT AND DEFINED
IN THE UCC, SHALL HAVE THE MEANING GIVEN THEREIN UNLESS OTHERWISE DEFINED
HEREIN.


 


(D)           RULES OF CONSTRUCTION.  ALL SCHEDULES, ADDENDA, ANNEXES AND
EXHIBITS HERETO OR EXPRESSLY IDENTIFIED TO THIS AGREEMENT ARE INCORPORATED
HEREIN BY REFERENCE AND TAKEN TOGETHER WITH THIS AGREEMENT CONSTITUTE BUT A
SINGLE AGREEMENT.  THE WORDS “HEREIN”, “HEREOF” AND “HEREUNDER” OR OTHER WORDS
OF SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE, INCLUDING THE EXHIBITS,
ADDENDA, ANNEXES AND SCHEDULES THERETO, AS THE SAME MAY BE FROM TIME TO TIME
AMENDED, MODIFIED, RESTATED OR SUPPLEMENTED, AND NOT TO ANY PARTICULAR SECTION,
SUBSECTION OR CLAUSE CONTAINED IN THIS AGREEMENT.  WHEREVER FROM THE CONTEXT IT
APPEARS APPROPRIATE, EACH TERM STATED IN EITHER THE SINGULAR OR PLURAL SHALL
INCLUDE THE SINGULAR AND THE PLURAL, AND PRONOUNS STATED IN THE MASCULINE,
FEMININE OR NEUTER GENDER SHALL INCLUDE THE MASCULINE, THE FEMININE AND THE
NEUTER.  THE TERM “OR” IS NOT EXCLUSIVE.  THE TERM “INCLUDING” (OR ANY FORM
THEREOF) SHALL NOT BE LIMITING OR EXCLUSIVE.  ALL REFERENCES TO STATUTES AND
RELATED REGULATIONS SHALL INCLUDE ANY AMENDMENTS OF SAME AND ANY SUCCESSOR
STATUTES AND REGULATIONS.  ALL REFERENCES IN THIS

 

--------------------------------------------------------------------------------


 


AGREEMENT OR IN THE SCHEDULES, ADDENDA, ANNEXES AND EXHIBITS TO THIS AGREEMENT
TO SECTIONS, SCHEDULES, DISCLOSURE SCHEDULES, EXHIBITS, AND ATTACHMENTS SHALL
REFER TO THE CORRESPONDING SECTIONS, SCHEDULES, DISCLOSURE SCHEDULES, EXHIBITS,
AND ATTACHMENTS OF OR TO THIS AGREEMENT.  ALL REFERENCES TO ANY INSTRUMENTS OR
AGREEMENTS, INCLUDING REFERENCES TO ANY OF THIS AGREEMENT OR THE ANCILLARY
AGREEMENTS SHALL INCLUDE ANY AND ALL MODIFICATIONS OR AMENDMENTS THERETO AND ANY
AND ALL EXTENSIONS OR RENEWALS THEREOF.


 


2.             LOAN FACILITY.


 


(A)           REVOLVING LOANS.


 


(I)            SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN AND IN THE
ANCILLARY AGREEMENTS, LAURUS MAY MAKE REVOLVING LOANS (THE “REVOLVING LOANS”) TO
THE COMPANIES FROM TIME TO TIME DURING THE REVOLVING TERM WHICH, IN THE
AGGREGATE AT ANY TIME OUTSTANDING, WILL NOT EXCEED THE LESSER OF (X) (I) THE
CAPITAL AVAILABILITY AMOUNT MINUS (II) SUCH RESERVES AS LAURUS MAY REASONABLY IN
ITS GOOD FAITH JUDGMENT DEEM PROPER AND NECESSARY FROM TIME TO TIME (THE
“RESERVES”) AND (Y) AN AMOUNT EQUAL TO (I) THE ACCOUNTS AVAILABILITY MINUS (II)
THE RESERVES.  THE AMOUNT DERIVED AT ANY TIME FROM SECTION 2(A)(I)(Y)(I) MINUS
SECTION 2(A)(I)(Y)(II) SHALL BE REFERRED TO AS THE “FORMULA AMOUNT.”  THE
COMPANIES SHALL, JOINTLY AND SEVERALLY, EXECUTE AND DELIVER TO LAURUS ON THE
CLOSING DATE THE SECURED NON-CONVERTIBLE REVOLVING NOTE AND THE SECURED
NON-CONVERTIBLE TERM NOTE.  THE COMPANIES HEREBY EACH ACKNOWLEDGE AND AGREE THAT
LAURUS’ OBLIGATION TO PURCHASE THE SECURED NON-CONVERTIBLE REVOLVING NOTE AND
THE SECURED NON-CONVERTIBLE TERM NOTE FROM THE COMPANIES ON THE CLOSING DATE
SHALL BE CONTINGENT UPON THE SATISFACTION (OR WAIVER BY LAURUS IN ITS SOLE
DISCRETION) OF THE ITEMS AND MATTERS SET FORTH IN THE CLOSING CHECKLIST PROVIDED
BY LAURUS TO THE COMPANIES ON OR PRIOR TO THE CLOSING DATE.


 


(II)           NOTWITHSTANDING THE LIMITATIONS SET FORTH ABOVE, IF REQUESTED BY
ANY COMPANY, LAURUS RETAINS THE RIGHT TO LEND TO SUCH COMPANY FROM TIME TO TIME
SUCH AMOUNTS IN EXCESS OF SUCH LIMITATIONS AS LAURUS MAY DETERMINE IN ITS SOLE
DISCRETION.


 


(III)          THE COMPANIES ACKNOWLEDGE THAT THE EXERCISE OF LAURUS’
DISCRETIONARY RIGHTS HEREUNDER MAY RESULT DURING THE REVOLVING TERM IN ONE OR
MORE INCREASES OR DECREASES IN THE ADVANCE PERCENTAGES USED IN DETERMINING
ACCOUNTS AVAILABILITY AND/OR INVENTORY AVAILABILITY AND EACH OF THE COMPANIES
HEREBY CONSENT TO ANY SUCH INCREASES OR DECREASES WHICH MAY LIMIT OR RESTRICT
ADVANCES REQUESTED BY THE COMPANIES.


 


(IV)          IF ANY INTEREST, FEES, COSTS OR CHARGES PAYABLE TO LAURUS
HEREUNDER ARE NOT PAID WHEN DUE, EACH OF THE COMPANIES SHALL THEREBY BE DEEMED
TO HAVE REQUESTED, AND LAURUS IS HEREBY AUTHORIZED AT ITS DISCRETION TO MAKE AND
CHARGE TO THE COMPANIES’ ACCOUNT, A LOAN AS OF SUCH DATE IN AN AMOUNT EQUAL TO
SUCH UNPAID INTEREST, FEES, COSTS OR CHARGES.


 


(V)           IF ANY COMPANY AT ANY TIME FAILS TO PERFORM OR OBSERVE ANY OF THE
COVENANTS CONTAINED IN THIS AGREEMENT OR ANY ANCILLARY AGREEMENT, LAURUS MAY,
BUT NEED NOT, PERFORM OR OBSERVE SUCH COVENANT ON BEHALF AND IN THE NAME, PLACE
AND STEAD OF SUCH COMPANY (OR, AT LAURUS’ OPTION, IN LAURUS’ NAME) AND MAY, BUT
NEED NOT, TAKE ANY AND ALL OTHER ACTIONS WHICH LAURUS MAY DEEM NECESSARY TO CURE
OR CORRECT SUCH FAILURE (INCLUDING THE PAYMENT OF

 

2

--------------------------------------------------------------------------------


 


TAXES, THE SATISFACTION OF LIENS, THE PERFORMANCE OF OBLIGATIONS OWED TO ACCOUNT
DEBTORS, LESSORS OR OTHER OBLIGORS, THE PROCUREMENT AND MAINTENANCE OF
INSURANCE, THE EXECUTION OF ASSIGNMENTS, SECURITY AGREEMENTS AND FINANCING
STATEMENTS, AND THE ENDORSEMENT OF INSTRUMENTS).  THE AMOUNT OF ALL MONIES
EXPENDED AND ALL COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND LEGAL
EXPENSES) INCURRED BY LAURUS IN CONNECTION WITH OR AS A RESULT OF THE
PERFORMANCE OR OBSERVANCE OF SUCH AGREEMENTS OR THE TAKING OF SUCH ACTION BY
LAURUS SHALL BE CHARGED TO THE COMPANIES’ ACCOUNT AS A REVOLVING LOAN AND ADDED
TO THE OBLIGATIONS.  TO FACILITATE LAURUS’ PERFORMANCE OR OBSERVANCE OF SUCH
COVENANTS BY EACH COMPANY, EACH COMPANY HEREBY IRREVOCABLY APPOINTS LAURUS, OR
LAURUS’ DELEGATE, ACTING ALONE, AS SUCH COMPANY’S ATTORNEY IN FACT (WHICH
APPOINTMENT IS COUPLED WITH AN INTEREST) WITH THE RIGHT (BUT NOT THE DUTY) FROM
TIME TO TIME TO CREATE, PREPARE, COMPLETE, EXECUTE, DELIVER, ENDORSE OR FILE IN
THE NAME AND ON BEHALF OF SUCH COMPANY ANY AND ALL INSTRUMENTS, DOCUMENTS,
ASSIGNMENTS, SECURITY AGREEMENTS, FINANCING STATEMENTS, APPLICATIONS FOR
INSURANCE AND OTHER AGREEMENTS AND WRITINGS REQUIRED TO BE OBTAINED, EXECUTED,
DELIVERED OR ENDORSED BY SUCH COMPANY.


 


(VI)          LAURUS WILL ACCOUNT TO COMPANY AGENT MONTHLY WITH A STATEMENT OF
ALL LOANS AND OTHER ADVANCES, CHARGES AND PAYMENTS MADE PURSUANT TO THIS
AGREEMENT, AND SUCH ACCOUNT RENDERED BY LAURUS SHALL BE DEEMED FINAL, BINDING
AND CONCLUSIVE UNLESS LAURUS IS NOTIFIED BY COMPANY AGENT IN WRITING TO THE
CONTRARY WITHIN THIRTY (30) DAYS OF THE DATE EACH ACCOUNT WAS RENDERED
SPECIFYING THE ITEM OR ITEMS TO WHICH OBJECTION IS MADE.


 


(VII)         DURING THE REVOLVING TERM, THE COMPANIES MAY BORROW AND PREPAY
REVOLVING LOANS IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF.


 


(VIII)        IF ANY ELIGIBLE ACCOUNT IS NOT PAID BY THE ACCOUNT DEBTOR WITHIN
NINETY (90) DAYS AFTER THE DATE THAT SUCH ELIGIBLE ACCOUNT WAS INVOICED OR IF
ANY ACCOUNT DEBTOR ASSERTS A DEDUCTION, DISPUTE, CONTINGENCY, SET-OFF, OR
COUNTERCLAIM WITH RESPECT TO ANY ELIGIBLE ACCOUNT, (A “DELINQUENT ACCOUNT”), THE
COMPANIES SHALL JOINTLY AND SEVERALLY (I) REIMBURSE LAURUS FOR THE AMOUNT OF THE
LOANS MADE WITH RESPECT TO SUCH DELINQUENT ACCOUNT PLUS AN ADJUSTMENT FEE IN AN
AMOUNT EQUAL TO ONE-HALF OF ONE PERCENT (0.50%) OF THE GROSS FACE AMOUNT OF SUCH
ELIGIBLE ACCOUNT OR (II) IMMEDIATELY REPLACE SUCH DELINQUENT ACCOUNT WITH AN
OTHERWISE ELIGIBLE ACCOUNT.


 


(B)           RECEIVABLES PURCHASE.  FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, LAURUS MAY, AT ITS OPTION, ELECT TO CONVERT
THE CREDIT FACILITY CONTEMPLATED HEREBY TO AN ACCOUNTS RECEIVABLE PURCHASE
FACILITY.  UPON SUCH ELECTION BY LAURUS (SUBSEQUENT NOTICE OF WHICH LAURUS SHALL
PROVIDE TO COMPANY AGENT), THE COMPANIES SHALL BE DEEMED TO HEREBY HAVE SOLD,
ASSIGNED, TRANSFERRED, CONVEYED AND DELIVERED TO LAURUS, AND LAURUS SHALL BE
DEEMED TO HAVE PURCHASED AND RECEIVED FROM THE COMPANIES, ALL RIGHT, TITLE AND
INTEREST OF THE COMPANIES IN AND TO ALL ACCOUNTS WHICH SHALL AT ANY TIME
CONSTITUTE ELIGIBLE ACCOUNTS (THE “RECEIVABLES PURCHASE”).  ALL OUTSTANDING
LOANS HEREUNDER SHALL BE DEEMED OBLIGATIONS UNDER SUCH ACCOUNTS RECEIVABLE
PURCHASE FACILITY.  THE CONVERSION TO AN ACCOUNTS RECEIVABLE PURCHASE FACILITY
IN ACCORDANCE WITH THE TERMS HEREOF SHALL NOT BE DEEMED AN EXERCISE BY LAURUS OF
ITS SECURED CREDITOR RIGHTS UNDER ARTICLE 9 OF THE UCC.  IMMEDIATELY FOLLOWING
LAURUS’ REQUEST, THE COMPANIES SHALL EXECUTE ALL SUCH FURTHER DOCUMENTATION AS
MAY BE REQUIRED BY LAURUS TO MORE FULLY SET FORTH THE ACCOUNTS RECEIVABLE
PURCHASE FACILITY HEREIN CONTEMPLATED, INCLUDING, WITHOUT LIMITATION, LAURUS’
STANDARD FORM OF ACCOUNTS RECEIVABLE PURCHASE AGREEMENT AND ACCOUNT DEBTOR

 

3

--------------------------------------------------------------------------------


 


NOTIFICATION LETTERS, BUT ANY COMPANY’S FAILURE TO ENTER INTO ANY SUCH
DOCUMENTATION SHALL NOT IMPAIR OR AFFECT THE RECEIVABLES PURCHASE IN ANY MANNER
WHATSOEVER.


 


(C)           TERM LOAN.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN
AND IN THE ANCILLARY AGREEMENTS, LAURUS SHALL MAKE A TERM LOAN (THE “TERM LOAN”)
TO COMPANY AGENT (FOR THE BENEFIT OF COMPANIES) IN AN AGGREGATE AMOUNT EQUAL TO
$5,250,000.  THE TERM LOAN SHALL BE ADVANCED ON THE CLOSING DATE AND SHALL BE,
WITH RESPECT TO PRINCIPAL, PAYABLE IN CONSECUTIVE MONTHLY INSTALLMENTS OF
PRINCIPAL COMMENCING ON MARCH 1, 2007 AND ON THE FIRST DAY OF EACH MONTH
THEREAFTER, SUBJECT TO ACCELERATION UPON THE OCCURRENCE OF AN EVENT OF DEFAULT
OR TERMINATION OF THIS AGREEMENT. THE TERM LOAN SHALL BE EVIDENCED BY THE
SECURED NON-CONVERTIBLE TERM NOTE.


 


3.             REPAYMENT OF THE LOANS.  THE COMPANIES (A) MAY PREPAY THE
OBLIGATIONS FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE
NOTES (AND SECTION 17 HEREOF IF SUCH PREPAYMENT IS DUE TO A TERMINATION OF THIS
AGREEMENT); (B) SHALL REPAY ON THE MATURITY DATE (AS DEFINED IN THE SECURED
NON-CONVERTIBLE TERM NOTE) (I) THE THEN AGGREGATE OUTSTANDING PRINCIPAL BALANCE
OF THE TERM LOAN TOGETHER WITH ACCRUED AND UNPAID INTEREST, FEES AND CHARGES
AND: (II) ALL OTHER AMOUNTS OWED LAURUS UNDER THE SECURED NON-CONVERTIBLE TERM
NOTE; (C) SHALL REPAY ON THE EXPIRATION OF THE REVOLVING TERM (I) THE THEN
AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING LOANS TOGETHER WITH
ACCRUED AND UNPAID INTEREST, FEES AND CHARGES AND; (II) ALL OTHER AMOUNTS OWED
LAURUS UNDER THIS AGREEMENT AND THE ANCILLARY AGREEMENTS; AND (C) SUBJECT TO
SECTION 2(A)(II), SHALL REPAY ON ANY DAY ON WHICH THE THEN AGGREGATE OUTSTANDING
PRINCIPAL BALANCE OF THE LOANS ARE IN EXCESS OF THE FORMULA AMOUNT AT SUCH TIME,
LOANS IN AN AMOUNT EQUAL TO SUCH EXCESS. ANY PAYMENTS OF PRINCIPAL, INTEREST,
FEES OR ANY OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY ANCILLARY AGREEMENT
SHALL BE MADE PRIOR TO 12:00 NOON (NEW YORK TIME) ON THE DUE DATE THEREOF IN
IMMEDIATELY AVAILABLE FUNDS.


 


4.             PROCEDURE FOR REVOLVING LOANS.  COMPANY AGENT MAY BY WRITTEN
NOTICE REQUEST A BORROWING OF REVOLVING LOANS PRIOR TO 12:00 NOON (NEW YORK
TIME) ON THE BUSINESS DAY OF ITS REQUEST TO INCUR, ON THE NEXT BUSINESS DAY, A
REVOLVING LOAN.  TOGETHER WITH EACH REQUEST FOR A REVOLVING LOAN (OR AT SUCH
OTHER INTERVALS AS LAURUS MAY REQUEST), COMPANY AGENT SHALL DELIVER TO LAURUS A
BORROWING BASE CERTIFICATE IN THE FORM OF EXHIBIT B ATTACHED HERETO, WHICH SHALL
BE CERTIFIED AS TRUE AND CORRECT BY THE CHIEF EXECUTIVE OFFICER OR CHIEF
FINANCIAL OFFICER OF COMPANY AGENT TOGETHER WITH ALL SUPPORTING DOCUMENTATION
RELATING THERETO.  ALL REVOLVING LOANS SHALL BE DISBURSED FROM WHICHEVER OFFICE
OR OTHER PLACE LAURUS MAY DESIGNATE FROM TIME TO TIME AND SHALL BE CHARGED TO
THE COMPANIES’ ACCOUNT ON LAURUS’ BOOKS.  THE PROCEEDS OF EACH REVOLVING LOAN
MADE BY LAURUS SHALL BE MADE AVAILABLE TO COMPANY AGENT ON THE BUSINESS DAY
FOLLOWING THE BUSINESS DAY SO REQUESTED IN ACCORDANCE WITH THE TERMS OF THIS
SECTION 4 BY WAY OF CREDIT TO THE APPLICABLE COMPANY’S OPERATING ACCOUNT
MAINTAINED WITH SUCH BANK AS COMPANY AGENT DESIGNATED TO LAURUS.  ANY AND ALL
OBLIGATIONS DUE AND OWING HEREUNDER MAY BE CHARGED TO THE COMPANIES’ ACCOUNT AND
SHALL CONSTITUTE REVOLVING LOANS.

 

4

--------------------------------------------------------------------------------


 


5.             INTEREST AND PAYMENTS.


 


(A)           INTEREST.


 


(I)            EXCEPT AS MODIFIED BY SECTION 5(A)(III) BELOW, THE COMPANIES
SHALL JOINTLY AND SEVERALLY PAY INTEREST AT THE CONTRACT RATE ON THE UNPAID
PRINCIPAL BALANCE OF EACH LOAN UNTIL SUCH TIME AS SUCH LOAN IS COLLECTED IN FULL
IN GOOD FUNDS IN DOLLARS OF THE UNITED STATES OF AMERICA.


 


(II)           INTEREST AND PAYMENTS SHALL BE COMPUTED ON THE BASIS OF ACTUAL
DAYS ELAPSED IN A YEAR OF 360 DAYS.  AT LAURUS’ OPTION, LAURUS MAY CHARGE THE
COMPANIES’ ACCOUNT FOR SAID INTEREST.


 


(III)          EFFECTIVE UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT AND FOR SO
LONG AS ANY EVENT OF DEFAULT SHALL BE CONTINUING, THE CONTRACT RATE SHALL
AUTOMATICALLY BE INCREASED AS SET FORTH IN THE NOTES (SUCH INCREASED RATE, THE
“DEFAULT RATE”), AND ALL OUTSTANDING OBLIGATIONS, INCLUDING UNPAID INTEREST,
SHALL CONTINUE TO ACCRUE INTEREST FROM THE DATE OF SUCH EVENT OF DEFAULT AT THE
DEFAULT RATE APPLICABLE TO SUCH OBLIGATIONS.


 


(IV)          IN NO EVENT SHALL THE AGGREGATE INTEREST PAYABLE HEREUNDER EXCEED
THE MAXIMUM RATE PERMITTED UNDER ANY APPLICABLE LAW OR REGULATION, AS IN EFFECT
FROM TIME TO TIME (THE “MAXIMUM LEGAL RATE”), AND IF ANY PROVISION OF THIS
AGREEMENT OR ANY ANCILLARY AGREEMENT IS IN CONTRAVENTION OF ANY SUCH LAW OR
REGULATION, INTEREST PAYABLE UNDER THIS AGREEMENT AND EACH ANCILLARY AGREEMENT
SHALL BE COMPUTED ON THE BASIS OF THE MAXIMUM LEGAL RATE (SO THAT SUCH INTEREST
WILL NOT EXCEED THE MAXIMUM LEGAL RATE).


 


(V)           THE COMPANIES SHALL JOINTLY AND SEVERALLY PAY PRINCIPAL, INTEREST
AND ALL OTHER AMOUNTS PAYABLE HEREUNDER, OR UNDER ANY ANCILLARY AGREEMENT,
WITHOUT ANY DEDUCTION WHATSOEVER, INCLUDING ANY DEDUCTION FOR ANY SET-OFF OR
COUNTERCLAIM.


 


(B)           PAYMENTS; CERTAIN CLOSING CONDITIONS.


 


(I)            CLOSING/ANNUAL PAYMENTS.  UPON EXECUTION OF THIS AGREEMENT BY
EACH COMPANY AND LAURUS, THE COMPANIES SHALL JOINTLY AND SEVERALLY PAY TO LAURUS
CAPITAL MANAGEMENT, LLC A CLOSING PAYMENT IN AN AMOUNT EQUAL TO $56,280.  SUCH
PAYMENT SHALL BE DEEMED FULLY EARNED ON THE CLOSING DATE AND SHALL NOT BE
SUBJECT TO REBATE OR PRORATION FOR ANY REASON.


 


(II)           OVERADVANCE PAYMENT.  WITHOUT AFFECTING LAURUS’ RIGHTS HEREUNDER
IN THE EVENT THE LOANS EXCEED THE FORMULA AMOUNT (EACH SUCH EVENT, AN
“OVERADVANCE”), ALL SUCH OVERADVANCES SHALL BEAR ADDITIONAL INTEREST AT A RATE
EQUAL TO TWO PERCENT (2%) PER MONTH OF THE AMOUNT OF SUCH OVERADVANCES FOR ALL
TIMES SUCH AMOUNTS SHALL BE IN EXCESS OF THE FORMULA AMOUNT.  ALL AMOUNTS THAT
ARE INCURRED PURSUANT TO THIS SECTION 5(B)(II) SHALL BE DUE AND PAYABLE BY THE
COMPANIES MONTHLY, IN ARREARS, ON THE FIRST BUSINESS DAY OF EACH CALENDAR MONTH
AND UPON EXPIRATION OF THE REVOLVING TERM.

 

5

--------------------------------------------------------------------------------


 


(III)          FINANCIAL INFORMATION DEFAULT.  WITHOUT AFFECTING LAURUS’ OTHER
RIGHTS AND REMEDIES, IN THE EVENT ANY COMPANY FAILS TO DELIVER THE FINANCIAL
INFORMATION REQUIRED BY SECTION 11 ON OR BEFORE THE DATE REQUIRED BY THIS
AGREEMENT, THE COMPANIES SHALL JOINTLY AND SEVERALLY PAY LAURUS AN AGGREGATE FEE
IN THE AMOUNT OF $500.00 PER WEEK (OR PORTION THEREOF) FOR EACH SUCH FAILURE
UNTIL SUCH FAILURE IS CURED TO LAURUS’ SATISFACTION OR WAIVED IN WRITING BY
LAURUS.  ALL AMOUNTS THAT ARE INCURRED PURSUANT TO THIS SECTION 5(B)(III) SHALL
BE DUE AND PAYABLE BY THE COMPANIES MONTHLY, IN ARREARS, ON THE FIRST BUSINESS
OF EACH CALENDAR MONTH AND UPON THE LATER OF (X) THE EXPIRATION OF THE REVOLVING
TERM AND (Y) THE MATURITY DATE (AS DEFINED IN THE SECURED NON-CONVERTIBLE TERM
NOTE).


(IV)          EXPENSES.  THE COMPANIES SHALL JOINTLY AND SEVERALLY REIMBURSE
LAURUS FOR ITS EXPENSES (INCLUDING REASONABLE LEGAL FEES AND EXPENSES) INCURRED
IN CONNECTION WITH THE PREPARATION AND NEGOTIATION OF THIS AGREEMENT AND THE
ANCILLARY AGREEMENTS, AND EXPENSES INCURRED IN CONNECTION WITH LAURUS’ DUE
DILIGENCE REVIEW OF EACH COMPANY AND ITS SUBSIDIARIES AND ALL RELATED MATTERS. 
AMOUNTS REQUIRED TO BE PAID UNDER THIS SECTION 5(B)(IV) WILL BE PAID ON THE
CLOSING DATE AND SHALL BE $5,000 FOR SUCH EXPENSES REFERRED TO IN THIS SECTION
5(B)(IV) PLUS THE COST OF ANY REQUIRED THIRD-PARTY APPRAISALS AND/OR
EXTRAORDINARY DILIGENCE, SUBJECT TO THE PARENT’S PRIOR APPROVAL, AS WELL AS FEES
AND EXPENSES OF OUTSIDE COUNSEL TO THE EXTENT THE RETENTION OF SAME IS DEEMED
PRUDENT BY LAURUS.


6.             SECURITY INTEREST.


 


(A)           TO SECURE THE PROMPT PAYMENT TO LAURUS OF THE OBLIGATIONS, EACH
COMPANY HEREBY ASSIGNS, PLEDGES AND GRANTS TO LAURUS A CONTINUING SECURITY
INTEREST IN AND LIEN UPON ALL OF THE COLLATERAL.  ALL OF EACH COMPANY’S BOOKS
AND RECORDS RELATING TO THE COLLATERAL SHALL, UNTIL DELIVERED TO OR REMOVED BY
LAURUS, BE KEPT BY SUCH COMPANY IN TRUST FOR LAURUS UNTIL ALL OBLIGATIONS HAVE
BEEN PAID IN FULL.  EACH CONFIRMATORY ASSIGNMENT SCHEDULE OR OTHER FORM OF
ASSIGNMENT HEREAFTER EXECUTED BY EACH COMPANY SHALL BE DEEMED TO INCLUDE THE
FOREGOING GRANT, WHETHER OR NOT THE SAME APPEARS THEREIN.


 


(B)           EACH COMPANY HEREBY (I) AUTHORIZES LAURUS TO FILE ANY FINANCING
STATEMENTS, CONTINUATION STATEMENTS OR AMENDMENTS THERETO THAT (X) INDICATE THE
COLLATERAL (1) AS ALL ASSETS AND PERSONAL PROPERTY OF SUCH COMPANY OR WORDS OF
SIMILAR EFFECT, REGARDLESS OF WHETHER ANY PARTICULAR ASSET COMPRISED IN THE
COLLATERAL FALLS WITHIN THE SCOPE OF ARTICLE 9 OF THE UCC OF SUCH JURISDICTION,
OR (2) AS BEING OF AN EQUAL OR LESSER SCOPE OR WITH GREATER DETAIL, AND (Y)
CONTAIN ANY OTHER INFORMATION REQUIRED BY PART 5 OF ARTICLE 9 OF THE UCC FOR THE
SUFFICIENCY OR FILING OFFICE ACCEPTANCE OF ANY FINANCING STATEMENT, CONTINUATION
STATEMENT OR AMENDMENT AND (II) RATIFIES ITS AUTHORIZATION FOR LAURUS TO HAVE
FILED ANY INITIAL FINANCIAL STATEMENTS, OR AMENDMENTS THERETO IF FILED PRIOR TO
THE DATE HEREOF.  EACH COMPANY ACKNOWLEDGES THAT IT IS NOT AUTHORIZED TO FILE
ANY FINANCING STATEMENT OR AMENDMENT OR TERMINATION STATEMENT WITH RESPECT TO
ANY FINANCING STATEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF LAURUS AND AGREES
THAT IT WILL NOT DO SO WITHOUT THE PRIOR WRITTEN CONSENT OF LAURUS, SUBJECT TO
SUCH COMPANY’S RIGHTS UNDER SECTION 9-509(D)(2) OF THE UCC.


 


(C)           EACH COMPANY HEREBY GRANTS TO LAURUS AN IRREVOCABLE, NON-EXCLUSIVE
LICENSE (EXERCISABLE UPON THE TERMINATION OF THIS AGREEMENT DUE TO AN OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT WITHOUT PAYMENT OF ROYALTY OR
OTHER COMPENSATION TO SUCH

 

6

--------------------------------------------------------------------------------


 


COMPANY) TO USE, TRANSFER, LICENSE OR SUBLICENSE ANY INTELLECTUAL PROPERTY NOW
OWNED, LICENSED TO, OR HEREAFTER ACQUIRED BY SUCH COMPANY, AND WHEREVER THE SAME
MAY BE LOCATED, AND INCLUDING IN SUCH LICENSE ACCESS TO ALL MEDIA IN WHICH ANY
OF THE LICENSED ITEMS MAY BE RECORDED OR STORED AND TO ALL COMPUTER AND
AUTOMATIC MACHINERY SOFTWARE AND PROGRAMS USED FOR THE COMPILATION OR PRINTOUT
THEREOF, AND REPRESENTS, PROMISES AND AGREES THAT ANY SUCH LICENSE OR SUBLICENSE
IS NOT AND WILL NOT BE IN CONFLICT WITH THE CONTRACTUAL OR COMMERCIAL RIGHTS OF
ANY THIRD PERSON; PROVIDED, THAT SUCH LICENSE WILL TERMINATE ON THE TERMINATION
OF THIS AGREEMENT AND THE PAYMENT IN FULL OF ALL OBLIGATIONS.


 


7.             REPRESENTATIONS, WARRANTIES AND COVENANTS CONCERNING THE
COLLATERAL.  EACH COMPANY REPRESENTS, WARRANTS (EACH OF WHICH SUCH
REPRESENTATIONS AND WARRANTIES SHALL BE DEEMED REPEATED UPON THE MAKING OF EACH
REQUEST FOR A REVOLVING LOAN AND MADE AS OF THE TIME OF EACH AND EVERY REVOLVING
LOAN HEREUNDER) AND COVENANTS AS FOLLOWS:


 


(A)           ALL OF THE COLLATERAL (I) IS OWNED BY IT FREE AND CLEAR OF ALL
LIENS (INCLUDING ANY CLAIMS OF INFRINGEMENT) EXCEPT THOSE IN LAURUS’ FAVOR AND
PERMITTED LIENS AND (II) IS NOT SUBJECT TO ANY AGREEMENT PROHIBITING THE
GRANTING OF A LIEN OR REQUIRING NOTICE OF OR CONSENT TO THE GRANTING OF A LIEN.


 


(B)           IT SHALL NOT ENCUMBER, MORTGAGE, PLEDGE, ASSIGN OR GRANT ANY LIEN
IN ANY COLLATERAL OR ANY OTHER ASSETS TO ANYONE OTHER THAN LAURUS AND EXCEPT FOR
PERMITTED LIENS.


 


(C)           THE LIENS GRANTED PURSUANT TO THIS AGREEMENT, UPON COMPLETION OF
THE FILINGS AND OTHER ACTIONS LISTED ON SCHEDULE 7(C) (WHICH, IN THE CASE OF ALL
FILINGS AND OTHER DOCUMENTS REFERRED TO IN SAID SCHEDULE, HAVE BEEN DELIVERED TO
LAURUS IN DULY EXECUTED FORM) CONSTITUTE VALID PERFECTED SECURITY INTERESTS IN
ALL OF THE COLLATERAL IN FAVOR OF LAURUS AS SECURITY FOR THE PROMPT AND COMPLETE
PAYMENT AND PERFORMANCE OF THE OBLIGATIONS, ENFORCEABLE IN ACCORDANCE WITH THE
TERMS HEREOF AGAINST ANY AND ALL OF ITS CREDITORS AND PURCHASERS AND SUCH
SECURITY INTEREST IS PRIOR TO ALL OTHER LIENS IN EXISTENCE ON THE DATE HEREOF.


 


(D)           NO EFFECTIVE SECURITY AGREEMENT, MORTGAGE, DEED OF TRUST,
FINANCING STATEMENT, EQUIVALENT SECURITY OR LIEN INSTRUMENT OR CONTINUATION
STATEMENT COVERING ALL OR ANY PART OF THE COLLATERAL IS OR WILL BE ON FILE OR OF
RECORD IN ANY PUBLIC OFFICE, EXCEPT THOSE RELATING TO PERMITTED LIENS.


 


(E)           IT SHALL NOT DISPOSE OF ANY OF THE COLLATERAL WHETHER BY SALE,
LEASE OR OTHERWISE EXCEPT FOR THE SALE OF INVENTORY IN THE ORDINARY COURSE OF
BUSINESS AND FOR THE DISPOSITION OR TRANSFER IN THE ORDINARY COURSE OF BUSINESS
DURING ANY FISCAL YEAR OF OBSOLETE AND WORN-OUT EQUIPMENT HAVING AN AGGREGATE
FAIR MARKET VALUE OF NOT MORE THAN $25,000 AND ONLY TO THE EXTENT THAT (I) THE
PROCEEDS OF ANY SUCH DISPOSITION ARE USED TO ACQUIRE REPLACEMENT EQUIPMENT WHICH
IS SUBJECT TO LAURUS’ FIRST PRIORITY SECURITY INTEREST OR ARE USED TO REPAY
LOANS OR TO PAY GENERAL CORPORATE EXPENSES, OR (II) FOLLOWING THE OCCURRENCE OF
AN EVENT OF DEFAULT WHICH CONTINUES TO EXIST THE PROCEEDS OF WHICH ARE REMITTED
TO LAURUS TO BE HELD AS CASH COLLATERAL FOR THE OBLIGATIONS.


 


(F)            IT SHALL DEFEND THE RIGHT, TITLE AND INTEREST OF LAURUS IN AND TO
THE COLLATERAL AGAINST THE CLAIMS AND DEMANDS OF ALL PERSONS WHOMSOEVER, AND
TAKE SUCH ACTIONS, INCLUDING

 

7

--------------------------------------------------------------------------------


 


(I) ALL ACTIONS NECESSARY TO GRANT LAURUS “CONTROL” OF ANY INVESTMENT PROPERTY,
DEPOSIT ACCOUNTS, LETTER-OF-CREDIT RIGHTS OR ELECTRONIC CHATTEL PAPER OWNED BY
IT, WITH ANY AGREEMENTS ESTABLISHING CONTROL TO BE IN FORM AND SUBSTANCE
SATISFACTORY TO LAURUS, (II) THE PROMPT (BUT IN NO EVENT LATER THAN FIVE (5)
BUSINESS DAYS FOLLOWING LAURUS’ REQUEST THEREFOR) DELIVERY TO LAURUS OF ALL
ORIGINAL INSTRUMENTS, CHATTEL PAPER, NEGOTIABLE DOCUMENTS AND CERTIFICATED STOCK
OWNED BY IT (IN EACH CASE, ACCOMPANIED BY STOCK POWERS, ALLONGES OR OTHER
INSTRUMENTS OF TRANSFER EXECUTED IN BLANK), (III) NOTIFICATION OF LAURUS’
INTEREST IN COLLATERAL AT LAURUS’ REQUEST, AND (IV) THE INSTITUTION OF
LITIGATION AGAINST THIRD PARTIES AS SHALL BE PRUDENT IN ORDER TO PROTECT AND
PRESERVE ITS AND/OR LAURUS’ RESPECTIVE AND SEVERAL INTERESTS IN THE COLLATERAL.


 


(G)           IT SHALL PROMPTLY, AND IN ANY EVENT WITHIN FIVE (5) BUSINESS DAYS
AFTER THE SAME IS ACQUIRED BY IT, NOTIFY LAURUS OF ANY COMMERCIAL TORT CLAIM (AS
DEFINED IN THE UCC) ACQUIRED BY IT AND UNLESS OTHERWISE CONSENTED BY LAURUS, IT
SHALL ENTER INTO A SUPPLEMENT TO THIS AGREEMENT GRANTING TO LAURUS A LIEN IN
SUCH COMMERCIAL TORT CLAIM.


 


(H)           IT SHALL PLACE NOTATIONS UPON ITS BOOKS AND RECORDS AND ANY OF ITS
FINANCIAL STATEMENTS TO DISCLOSE LAURUS’ LIEN IN THE COLLATERAL.


 


(I)            IF IT RETAINS POSSESSION OF ANY CHATTEL PAPER OR INSTRUMENT WITH
LAURUS’ CONSENT, UPON LAURUS’ REQUEST SUCH CHATTEL PAPER AND INSTRUMENTS SHALL
BE MARKED WITH THE FOLLOWING LEGEND:  “THIS WRITING AND OBLIGATIONS EVIDENCED OR
SECURED HEREBY ARE SUBJECT TO THE SECURITY INTEREST OF LAURUS MASTER FUND, LTD.”
NOTWITHSTANDING THE FOREGOING, UPON THE REASONABLE REQUEST OF LAURUS, SUCH
CHATTEL PAPER AND INSTRUMENTS SHALL BE DELIVERED TO LAURUS.


 


(J)            IT SHALL PERFORM IN A REASONABLE TIME ALL OTHER STEPS REQUESTED
BY LAURUS TO CREATE AND MAINTAIN IN LAURUS’ FAVOR A VALID PERFECTED FIRST LIEN
IN ALL COLLATERAL SUBJECT ONLY TO PERMITTED LIENS.


 


(K)           IT SHALL NOTIFY LAURUS PROMPTLY AND IN ANY EVENT WITHIN THREE (3)
BUSINESS DAYS AFTER OBTAINING KNOWLEDGE THEREOF (I) OF ANY EVENT OR CIRCUMSTANCE
THAT, TO ITS KNOWLEDGE, WOULD CAUSE LAURUS TO CONSIDER ANY THEN EXISTING ACCOUNT
AS NO LONGER CONSTITUTING AN ELIGIBLE ACCOUNT; (II) OF ANY MATERIAL DELAY IN ITS
PERFORMANCE OF ANY OF ITS OBLIGATIONS TO ANY ACCOUNT DEBTOR; (III) OF ANY
ASSERTION BY ANY ACCOUNT DEBTOR OF ANY MATERIAL CLAIMS, OFFSETS OR
COUNTERCLAIMS; (IV) OF ANY ALLOWANCES, CREDITS AND/OR MONIES GRANTED BY IT TO
ANY ACCOUNT DEBTOR; (V) OF ALL MATERIAL ADVERSE INFORMATION RELATING TO THE
FINANCIAL CONDITION OF AN ACCOUNT DEBTOR; (VI) OF ANY MATERIAL RETURN OF GOODS;
AND (VII) OF ANY LOSS, DAMAGE OR DESTRUCTION OF ANY OF THE COLLATERAL.


 


(L)            ALL ELIGIBLE ACCOUNTS (I) REPRESENT COMPLETE BONA FIDE
TRANSACTIONS WHICH REQUIRE NO FURTHER ACT UNDER ANY CIRCUMSTANCES ON ITS PART TO
MAKE SUCH ACCOUNTS PAYABLE BY THE ACCOUNT DEBTORS, (II) ARE NOT SUBJECT TO ANY
PRESENT, FUTURE CONTINGENT OFFSETS OR COUNTERCLAIMS, AND (III) DO NOT REPRESENT
BILL AND HOLD SALES, CONSIGNMENT SALES, GUARANTEED SALES, SALE OR RETURN OR
OTHER SIMILAR UNDERSTANDINGS OR OBLIGATIONS OF ANY AFFILIATE OR SUBSIDIARY OF
SUCH COMPANY.  IT HAS NOT MADE, NOR WILL IT MAKE, ANY AGREEMENT WITH ANY ACCOUNT
DEBTOR FOR ANY EXTENSION OF TIME FOR THE PAYMENT OF ANY ACCOUNT, ANY COMPROMISE
OR SETTLEMENT FOR LESS THAN THE FULL AMOUNT THEREOF, ANY RELEASE OF ANY ACCOUNT
DEBTOR FROM LIABILITY THEREFOR, OR ANY DEDUCTION THEREFROM EXCEPT A DISCOUNT OR
ALLOWANCE FOR PROMPT OR EARLY PAYMENT ALLOWED BY IT IN THE ORDINARY COURSE

 

8

--------------------------------------------------------------------------------


 


OF ITS BUSINESS CONSISTENT WITH HISTORICAL PRACTICE AND AS PREVIOUSLY DISCLOSED
TO LAURUS IN WRITING.


 


(M)          IT SHALL KEEP AND MAINTAIN ITS EQUIPMENT IN GOOD OPERATING
CONDITION, EXCEPT FOR ORDINARY WEAR AND TEAR, AND SHALL MAKE ALL NECESSARY
REPAIRS AND REPLACEMENTS THEREOF SO THAT THE VALUE AND OPERATING EFFICIENCY
SHALL AT ALL TIMES BE MAINTAINED AND PRESERVED.  IT SHALL NOT PERMIT ANY SUCH
ITEMS TO BECOME A FIXTURE TO REAL ESTATE OR ACCESSIONS TO OTHER PERSONAL
PROPERTY.


 


(N)           IT SHALL MAINTAIN AND KEEP ALL OF ITS BOOKS AND RECORDS CONCERNING
THE COLLATERAL AT ITS EXECUTIVE OFFICES LISTED IN SCHEDULE 12(AA).


 


(O)           IT SHALL MAINTAIN AND KEEP THE TANGIBLE COLLATERAL AT THE
ADDRESSES LISTED IN SCHEDULE 12(AA), PROVIDED, THAT IT MAY CHANGE SUCH LOCATIONS
OR OPEN A NEW LOCATION, PROVIDED THAT IT PROVIDES LAURUS AT LEAST THIRTY (30)
DAYS PRIOR WRITTEN NOTICE OF SUCH CHANGES OR NEW LOCATION AND (II) PRIOR TO SUCH
CHANGE OR OPENING OF A NEW LOCATION WHERE COLLATERAL HAVING A VALUE OF MORE THAN
$50,000 WILL BE LOCATED, IT EXECUTES AND DELIVERS TO LAURUS SUCH AGREEMENTS
DEEMED REASONABLY NECESSARY OR PRUDENT BY LAURUS, INCLUDING LANDLORD AGREEMENTS,
MORTGAGEE AGREEMENTS AND WAREHOUSE AGREEMENTS, EACH IN FORM AND SUBSTANCE
SATISFACTORY TO LAURUS, TO ADEQUATELY PROTECT AND MAINTAIN LAURUS’ SECURITY
INTEREST IN SUCH COLLATERAL.


 


(P)           SCHEDULE 7(P) LISTS ALL BANKS AND OTHER FINANCIAL INSTITUTIONS AT
WHICH IT MAINTAINS DEPOSITS AND/OR OTHER ACCOUNTS, AND SUCH SCHEDULE CORRECTLY
IDENTIFIES THE NAME, ADDRESS AND TELEPHONE NUMBER OF EACH SUCH DEPOSITORY, THE
NAME IN WHICH THE ACCOUNT IS HELD, A DESCRIPTION OF THE PURPOSE OF THE ACCOUNT,
AND THE COMPLETE ACCOUNT NUMBER.  IT SHALL NOT ESTABLISH ANY DEPOSITORY OR OTHER
BANK ACCOUNT WITH ANY FINANCIAL INSTITUTION (OTHER THAN THE ACCOUNTS SET FORTH
ON SCHEDULE 7(P)) WITHOUT LAURUS’ PRIOR WRITTEN CONSENT.

 

(q)           All Inventory manufactured by it in the United States of America
shall be produced in accordance with the requirements of the Federal Fair Labor
Standards Act of 1938, as amended and all rules, regulations and orders related
thereto or promulgated thereunder.


 


8.             PAYMENT OF ACCOUNTS.


 


(A)           EACH COMPANY WILL IRREVOCABLY DIRECT ALL OF ITS PRESENT AND FUTURE
ACCOUNT DEBTORS AND OTHER PERSONS OBLIGATED TO MAKE PAYMENTS CONSTITUTING
COLLATERAL TO MAKE SUCH PAYMENTS DIRECTLY TO THE LOCKBOXES MAINTAINED BY SUCH
COMPANY (THE “LOCKBOXES”) WITH WELLS FARGO BANK OR SUCH OTHER FINANCIAL
INSTITUTION ACCEPTED BY LAURUS IN WRITING AS MAY BE SELECTED BY SUCH COMPANY
(THE “LOCKBOX BANK”) PURSUANT TO THE TERMS OF THE CERTAIN AGREEMENTS AMONG ONE
OR MORE COMPANIES, LAURUS AND/OR THE LOCKBOX BANK.  ON OR PRIOR TO THE CLOSING
DATE, EACH COMPANY SHALL AND SHALL CAUSE THE LOCKBOX BANK TO ENTER INTO ALL SUCH
DOCUMENTATION ACCEPTABLE TO LAURUS PURSUANT TO WHICH, AMONG OTHER THINGS, THE
LOCKBOX BANK AGREES TO:  (A) SWEEP THE LOCKBOX ON A DAILY BASIS AND DEPOSIT ALL
CHECKS RECEIVED THEREIN TO AN ACCOUNT DESIGNATED BY LAURUS IN WRITING AND (B)
COMPLY ONLY WITH THE INSTRUCTIONS OR OTHER DIRECTIONS OF LAURUS CONCERNING THE
LOCKBOX.  ALL OF EACH COMPANY’S INVOICES, ACCOUNT STATEMENTS AND OTHER WRITTEN
OR ORAL COMMUNICATIONS DIRECTING, INSTRUCTING, DEMANDING OR REQUESTING PAYMENT
OF ANY ACCOUNT OF ANY COMPANY OR ANY OTHER AMOUNT CONSTITUTING COLLATERAL SHALL
CONSPICUOUSLY DIRECT

 

9

--------------------------------------------------------------------------------


 


THAT ALL PAYMENTS BE MADE TO THE LOCKBOX OR SUCH OTHER ADDRESS AS LAURUS MAY
DIRECT IN WRITING.  IF, NOTWITHSTANDING THE INSTRUCTIONS TO ACCOUNT DEBTORS, ANY
COMPANY RECEIVES ANY PAYMENTS, SUCH COMPANY SHALL IMMEDIATELY REMIT SUCH
PAYMENTS TO LAURUS IN THEIR ORIGINAL FORM WITH ALL NECESSARY ENDORSEMENTS. 
UNTIL SO REMITTED, SUCH COMPANY SHALL HOLD ALL SUCH PAYMENTS IN TRUST FOR AND AS
THE PROPERTY OF LAURUS AND SHALL NOT COMMINGLE SUCH PAYMENTS WITH ANY OF ITS
OTHER FUNDS OR PROPERTY.


 


(B)           AT LAURUS’ ELECTION, FOLLOWING THE OCCURRENCE OF AN EVENT OF
DEFAULT WHICH IS CONTINUING, LAURUS MAY NOTIFY EACH COMPANY’S ACCOUNT DEBTORS OF
LAURUS’ SECURITY INTEREST IN THE ACCOUNTS, COLLECT THEM DIRECTLY AND CHARGE THE
COLLECTION COSTS AND EXPENSES THEREOF TO COMPANY’S AND THE ELIGIBLE SUBSIDIARIES
JOINT AND SEVERAL ACCOUNT.


 


9.             COLLECTION AND MAINTENANCE OF COLLATERAL.


 


(A)           LAURUS MAY VERIFY EACH COMPANY’S ACCOUNTS FROM TIME TO TIME, BUT
NOT MORE OFTEN THAN ONCE EVERY THREE (3) MONTHS, UNLESS AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING OR LAURUS BELIEVES THAT SUCH VERIFICATION IS
NECESSARY TO PRESERVE OR PROTECT THE COLLATERAL, UTILIZING AN AUDIT CONTROL
COMPANY OR ANY OTHER AGENT OF LAURUS.


 


(B)           PROCEEDS OF ACCOUNTS RECEIVED BY LAURUS WILL BE DEEMED RECEIVED ON
THE BUSINESS DAY AFTER LAURUS’ RECEIPT OF SUCH PROCEEDS IN GOOD FUNDS IN DOLLARS
OF THE UNITED STATES OF AMERICA TO AN ACCOUNT DESIGNATED BY LAURUS.  ANY AMOUNT
RECEIVED BY LAURUS AFTER 12:00 NOON (NEW YORK TIME) ON ANY BUSINESS DAY SHALL BE
DEEMED RECEIVED ON THE NEXT BUSINESS DAY.


 


(C)           AS LAURUS RECEIVES THE PROCEEDS OF ACCOUNTS OF ANY COMPANY, IT
SHALL (I) APPLY SUCH PROCEEDS, AS REQUIRED, TO AMOUNTS OUTSTANDING UNDER THE
NOTES, AND (II) REMIT ALL SUCH REMAINING PROCEEDS (NET OF INTEREST, FEES AND
OTHER AMOUNTS THEN DUE AND OWING TO LAURUS HEREUNDER) TO COMPANY AGENT (FOR THE
BENEFIT OF THE APPLICABLE COMPANIES) UPON REQUEST (BUT NO MORE OFTEN THAN TWICE
A WEEK).  NOTWITHSTANDING THE FOREGOING, FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, LAURUS, AT ITS OPTION, MAY (A) APPLY SUCH
PROCEEDS TO THE OBLIGATIONS IN SUCH ORDER AS LAURUS SHALL ELECT, (B) HOLD ALL
SUCH PROCEEDS AS CASH COLLATERAL FOR THE OBLIGATIONS AND EACH COMPANY HEREBY
GRANTS TO LAURUS A SECURITY INTEREST IN SUCH CASH COLLATERAL AMOUNTS AS SECURITY
FOR THE OBLIGATIONS AND/OR (C) DO ANY COMBINATION OF THE FOREGOING.


 


10.           INSPECTIONS AND APPRAISALS.  AT ALL TIMES DURING NORMAL BUSINESS
HOURS, LAURUS, AND/OR ANY AGENT OF LAURUS SHALL HAVE THE RIGHT TO (A) HAVE
ACCESS TO, VISIT, INSPECT, REVIEW, EVALUATE AND MAKE PHYSICAL VERIFICATION AND
APPRAISALS OF EACH COMPANY’S PROPERTIES AND THE COLLATERAL, (B) INSPECT, AUDIT
AND COPY (OR TAKE ORIGINALS IF NECESSARY) AND MAKE EXTRACTS FROM EACH COMPANY’S
BOOKS AND RECORDS, INCLUDING MANAGEMENT LETTERS PREPARED BY THE ACCOUNTANTS, AND
(C) DISCUSS WITH EACH COMPANY’S DIRECTORS, PRINCIPAL OFFICERS, AND INDEPENDENT
ACCOUNTANTS, EACH COMPANY’S BUSINESS, ASSETS, LIABILITIES, FINANCIAL CONDITION,
RESULTS OF OPERATIONS AND BUSINESS PROSPECTS.  EACH COMPANY WILL DELIVER TO
LAURUS ANY INSTRUMENT NECESSARY FOR LAURUS TO OBTAIN RECORDS FROM ANY SERVICE
BUREAU MAINTAINING RECORDS FOR SUCH COMPANY.  IF ANY INTERNALLY PREPARED
FINANCIAL INFORMATION, INCLUDING THAT REQUIRED UNDER THIS SECTION IS
UNSATISFACTORY IN ANY MANNER TO LAURUS, LAURUS MAY REQUEST THAT THE ACCOUNTANTS
REVIEW THE SAME.

 

10

--------------------------------------------------------------------------------


 


11.           FINANCIAL REPORTING.  COMPANY AGENT WILL DELIVER, OR CAUSE TO BE
DELIVERED, TO LAURUS EACH OF THE FOLLOWING, WHICH SHALL BE IN FORM AND DETAIL
ACCEPTABLE TO LAURUS:


 


(A)           AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN NINETY (90) DAYS
AFTER THE END OF EACH FISCAL YEAR OF THE PARENT, EACH COMPANY’S AUDITED
FINANCIAL STATEMENTS WITH A REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
OF RECOGNIZED STANDING SELECTED BY THE PARENT AND ACCEPTABLE TO LAURUS (THE
“ACCOUNTANTS”), WHICH ANNUAL FINANCIAL STATEMENTS SHALL BE WITHOUT QUALIFICATION
AND SHALL INCLUDE EACH COMPANY’S BALANCE SHEET AS AT THE END OF SUCH FISCAL YEAR
AND THE RELATED STATEMENTS OF EACH COMPANY’S INCOME, RETAINED EARNINGS AND CASH
FLOWS FOR THE FISCAL YEAR THEN ENDED, PREPARED, IF LAURUS SO REQUESTS, ON A
CONSOLIDATING AND CONSOLIDATED BASIS TO INCLUDE ALL SUBSIDIARIES AND AFFILIATES
OF EACH COMPANY, ALL IN REASONABLE DETAIL AND PREPARED IN ACCORDANCE WITH GAAP,
TOGETHER WITH (I) IF AND WHEN AVAILABLE, COPIES OF ANY MANAGEMENT LETTERS
PREPARED BY THE ACCOUNTANTS; AND (II) A CERTIFICATE OF THE PARENT’S PRESIDENT,
CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER STATING THAT SUCH FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP AND WHETHER OR NOT SUCH
OFFICER HAS KNOWLEDGE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT
HEREUNDER AND, IF SO, STATING IN REASONABLE DETAIL THE FACTS WITH RESPECT
THERETO;


 


(B)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN FORTY FIVE (45) DAYS
AFTER THE END OF EACH QUARTER, AN UNAUDITED/INTERNAL BALANCE SHEET AND
STATEMENTS OF INCOME, RETAINED EARNINGS AND CASH FLOWS OF EACH COMPANY AS AT THE
END OF AND FOR SUCH QUARTER AND FOR THE YEAR TO DATE PERIOD THEN ENDED,
PREPARED, IF LAURUS SO REQUESTS, ON A CONSOLIDATING AND CONSOLIDATED BASIS TO
INCLUDE ALL SUBSIDIARIES AND AFFILIATES OF EACH COMPANY, IN REASONABLE DETAIL
AND STATING IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING DATE AND
PERIODS IN THE PREVIOUS YEAR, ALL PREPARED IN ACCORDANCE WITH GAAP, SUBJECT TO
YEAR-END ADJUSTMENTS AND ACCOMPANIED BY A CERTIFICATE OF THE PARENT’S PRESIDENT,
CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER, STATING (I) THAT SUCH
FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP, SUBJECT TO
YEAR-END AUDIT ADJUSTMENTS, AND (II) WHETHER OR NOT SUCH OFFICER HAS KNOWLEDGE
OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT HEREUNDER NOT THERETOFORE
REPORTED AND REMEDIED AND, IF SO, STATING IN REASONABLE DETAIL THE FACTS WITH
RESPECT THERETO;


 


(C)           WITHIN FIFTEEN (15) DAYS AFTER THE END OF EACH MONTH (OR MORE
FREQUENTLY IF LAURUS SO REQUESTS), AGINGS OF EACH COMPANY’S ACCOUNTS, UNAUDITED
TRIAL BALANCES AND THEIR ACCOUNTS PAYABLE AND A CALCULATION OF EACH COMPANY’S
ACCOUNTS, ELIGIBLE ACCOUNTS, INVENTORY AND/OR ELIGIBLE INVENTORY, PROVIDED,
HOWEVER, THAT IF LAURUS SHALL REQUEST THE FOREGOING INFORMATION MORE OFTEN THAN
AS SET FORTH IN THE IMMEDIATELY PRECEDING CLAUSE, EACH COMPANY SHALL HAVE
FIFTEEN (15) DAYS FROM EACH SUCH REQUEST TO COMPLY WITH LAURUS’ DEMAND; AND


 


(D)           PROMPTLY AFTER (I) THE FILING THEREOF, COPIES OF THE PARENT’S MOST
RECENT REGISTRATION STATEMENTS AND ANNUAL, QUARTERLY, MONTHLY OR OTHER REGULAR
REPORTS WHICH THE PARENT FILES WITH THE SECURITIES AND EXCHANGE COMMISSION (THE
“SEC”), AND (II) THE ISSUANCE THEREOF, COPIES OF SUCH FINANCIAL STATEMENTS,
REPORTS AND PROXY STATEMENTS AS THE PARENT SHALL SEND TO ITS STOCKHOLDERS.

 

(e)           Each Company shall deliver such other information as Laurus shall
reasonably request.

 

11

--------------------------------------------------------------------------------


 


12.           ADDITIONAL REPRESENTATIONS AND WARRANTIES.  EACH COMPANY HEREBY
REPRESENTS AND WARRANTS TO LAURUS AS FOLLOWS:


 


(A)           ORGANIZATION, GOOD STANDING AND QUALIFICATION.  IT AND EACH OF ITS
SUBSIDIARIES IS A CORPORATION, PARTNERSHIP OR LIMITED LIABILITY COMPANY, AS THE
CASE MAY BE, DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF ITS JURISDICTION OF ORGANIZATION.  IT AND EACH OF ITS SUBSIDIARIES HAS
THE CORPORATE, LIMITED LIABILITY COMPANY OR PARTNERSHIP, AS THE CASE MAY BE,
POWER AND AUTHORITY TO OWN AND OPERATE ITS PROPERTIES AND ASSETS AND, INSOFAR AS
IT IS OR SHALL BE A PARTY THERETO, TO (I) EXECUTE AND DELIVER THIS AGREEMENT AND
THE ANCILLARY AGREEMENTS, (II) TO ISSUE AND SELL THE NOTES, (III) TO ISSUE AND
SALE THE WARRANTS AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THE
WARRANTS (THE “WARRANT SHARES”) AND TO (IV) CARRY OUT THE PROVISIONS OF THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS AND TO CARRY ON ITS BUSINESS AS PRESENTLY
CONDUCTED.  IT AND EACH OF ITS SUBSIDIARIES IS DULY QUALIFIED AND IS AUTHORIZED
TO DO BUSINESS AND IS IN GOOD STANDING AS A FOREIGN CORPORATION, PARTNERSHIP OR
LIMITED LIABILITY COMPANY, AS THE CASE MAY BE, IN ALL JURISDICTIONS IN WHICH THE
NATURE OR LOCATION OF ITS ACTIVITIES AND OF ITS PROPERTIES (BOTH OWNED AND
LEASED) MAKES SUCH QUALIFICATION NECESSARY, EXCEPT FOR THOSE JURISDICTIONS IN
WHICH FAILURE TO DO SO HAS NOT HAD, OR COULD NOT REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


(B)           SUBSIDIARIES.  EACH OF ITS DIRECT AND INDIRECT SUBSIDIARIES, THE
DIRECT OWNER OF EACH SUCH SUBSIDIARY AND ITS PERCENTAGE OWNERSHIP THEREOF, IS
SET FORTH ON SCHEDULE 12(B).


 


(C)           CAPITALIZATION; VOTING RIGHTS.


 


(I)            THE AUTHORIZED CAPITAL STOCK OF THE PARENT, AS OF THE DATE HEREOF
CONSISTS OF 56,000,000 SHARES, OF WHICH 55,000,000 ARE SHARES OF COMMON STOCK,
PAR VALUE $0.01 PER SHARE, 27,215,361 SHARES OF WHICH ARE ISSUED AND
OUTSTANDING, AND 1,000,000 ARE SHARES OF PREFERRED STOCK, PAR VALUE $0.01 PER
SHARE OF WHICH –0- SHARES ARE ISSUED AND OUTSTANDING.  THE AUTHORIZED, ISSUED
AND OUTSTANDING CAPITAL STOCK OF EACH SUBSIDIARY OF EACH COMPANY IS SET FORTH ON
SCHEDULE 12(C).


 


(II)           EXCEPT AS DISCLOSED ON SCHEDULE 12(C), OTHER THAN:  (I) THE
SHARES RESERVED FOR ISSUANCE UNDER THE PARENT’S STOCK OPTION PLANS; AND (II)
SHARES WHICH MAY BE ISSUED PURSUANT TO THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS, THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, RIGHTS (INCLUDING
CONVERSION OR PREEMPTIVE RIGHTS AND RIGHTS OF FIRST REFUSAL), PROXY OR
STOCKHOLDER AGREEMENTS, OR ARRANGEMENTS OR AGREEMENTS OF ANY KIND FOR THE
PURCHASE OR ACQUISITION FROM THE PARENT OF ANY OF ITS SECURITIES.  EXCEPT AS
DISCLOSED ON SCHEDULE 12(C), NEITHER THE OFFER, ISSUANCE OR SALE OF ANY OF THE
NOTES OR THE WARRANTS OR THE ISSUANCE OF ANY OF THE WARRANT SHARES, NOR THE
CONSUMMATION OF ANY TRANSACTION CONTEMPLATED HEREBY WILL RESULT IN A CHANGE IN
THE PRICE OR NUMBER OF ANY SECURITIES OF THE PARENT OUTSTANDING, UNDER
ANTI-DILUTION OR OTHER SIMILAR PROVISIONS CONTAINED IN OR AFFECTING ANY SUCH
SECURITIES.


 


(III)          ALL ISSUED AND OUTSTANDING SHARES OF THE PARENT’S COMMON STOCK: 
(I) HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND ARE FULLY PAID AND
NON-ASSESSABLE; AND (II) WERE ISSUED IN COMPLIANCE WITH ALL APPLICABLE STATE AND
FEDERAL LAWS CONCERNING THE ISSUANCE OF SECURITIES.

 

12

--------------------------------------------------------------------------------


 


(IV)          THE RIGHTS, PREFERENCES, PRIVILEGES AND RESTRICTIONS OF THE SHARES
OF THE COMMON STOCK ARE AS STATED IN THE PARENT’S CERTIFICATE OF INCORPORATION
(THE “CHARTER”).  THE WARRANT SHARES HAVE BEEN DULY AND VALIDLY RESERVED FOR
ISSUANCE.  WHEN ISSUED IN COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT AND
THE PARENT’S CHARTER, THE SECURITIES WILL BE VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE, AND WILL BE FREE OF ANY LIENS OR ENCUMBRANCES; PROVIDED, HOWEVER,
THAT THE SECURITIES MAY BE SUBJECT TO RESTRICTIONS ON TRANSFER UNDER STATE
AND/OR FEDERAL SECURITIES LAWS AS SET FORTH HEREIN OR AS OTHERWISE REQUIRED BY
SUCH LAWS AT THE TIME A TRANSFER IS PROPOSED.


 


(D)           AUTHORIZATION; BINDING OBLIGATIONS.  ALL CORPORATE, PARTNERSHIP OR
LIMITED LIABILITY COMPANY, AS THE CASE MAY BE, ACTION ON ITS AND ITS
SUBSIDIARIES’ PART (INCLUDING THEIR RESPECTIVE OFFICERS AND DIRECTORS) NECESSARY
FOR THE AUTHORIZATION OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS, THE
PERFORMANCE OF ALL OF ITS AND ITS SUBSIDIARIES’ OBLIGATIONS HEREUNDER AND UNDER
THE ANCILLARY AGREEMENTS ON THE CLOSING DATE AND, THE AUTHORIZATION, ISSUANCE
AND DELIVERY OF THE NOTES AND THE WARRANT HAS BEEN TAKEN OR WILL BE TAKEN PRIOR
TO THE CLOSING DATE.  THIS AGREEMENT AND THE ANCILLARY AGREEMENTS, WHEN EXECUTED
AND DELIVERED AND TO THE EXTENT IT IS A PARTY THERETO, WILL BE ITS AND ITS
SUBSIDIARIES’ VALID AND BINDING OBLIGATIONS ENFORCEABLE AGAINST EACH SUCH PERSON
IN ACCORDANCE WITH THEIR TERMS, EXCEPT:


 


(I)            AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER LAWS OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF
CREDITORS’ RIGHTS; AND


 


(II)           GENERAL PRINCIPLES OF EQUITY THAT RESTRICT THE AVAILABILITY OF
EQUITABLE OR LEGAL REMEDIES.

 

The issuance of the Notes is not and will not be subject to any preemptive
rights or rights of first refusal that have not been properly waived or complied
with.  The issuance of the Warrants and the subsequent exercise of the Warrants
for Warrant Shares are not and will not be subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied with.


 


(E)           LIABILITIES.  NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS ANY
LIABILITIES, EXCEPT CURRENT LIABILITIES INCURRED IN THE ORDINARY COURSE OF
BUSINESS AND LIABILITIES DISCLOSED IN ANY EXCHANGE ACT FILINGS.


 


(F)            AGREEMENTS; ACTION.  EXCEPT AS SET FORTH ON SCHEDULE 12(F) OR AS
DISCLOSED IN ANY EXCHANGE ACT FILINGS:


 


(I)            THERE ARE NO AGREEMENTS, UNDERSTANDINGS, INSTRUMENTS, CONTRACTS,
PROPOSED TRANSACTIONS, JUDGMENTS, ORDERS, WRITS OR DECREES TO WHICH IT OR ANY OF
ITS SUBSIDIARIES IS A PARTY OR TO ITS KNOWLEDGE BY WHICH IT IS BOUND WHICH MAY
INVOLVE:  (I) OBLIGATIONS (CONTINGENT OR OTHERWISE) OF, OR PAYMENTS TO, IT OR
ANY OF ITS SUBSIDIARIES IN EXCESS OF $50,000 (OTHER THAN OBLIGATIONS OF, OR
PAYMENTS TO, IT OR ANY OF ITS SUBSIDIARIES ARISING FROM PURCHASE OR SALE
AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS); OR (II) THE
TRANSFER OR LICENSE OF ANY PATENT, COPYRIGHT, TRADE SECRET OR OTHER PROPRIETARY
RIGHT TO OR FROM IT (OTHER THAN LICENSES ARISING FROM THE PURCHASE OF “OFF THE
SHELF” OR OTHER STANDARD PRODUCTS); OR (III) PROVISIONS RESTRICTING THE
DEVELOPMENT, MANUFACTURE OR DISTRIBUTION OF ITS OR ANY OF ITS SUBSIDIARIES’
PRODUCTS OR SERVICES;

 

13

--------------------------------------------------------------------------------


 


OR (IV) INDEMNIFICATION BY IT OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO
INFRINGEMENTS OF PROPRIETARY RIGHTS.


 


(II)           SINCE DECEMBER 31, 2004 (THE “BALANCE SHEET DATE”) NEITHER IT NOR
ANY OF ITS SUBSIDIARIES HAS:  (I) DECLARED OR PAID ANY DIVIDENDS, OR AUTHORIZED
OR MADE ANY DISTRIBUTION UPON OR WITH RESPECT TO ANY CLASS OR SERIES OF ITS
CAPITAL STOCK; (II) INCURRED ANY INDEBTEDNESS FOR MONEY BORROWED OR ANY OTHER
LIABILITIES (OTHER THAN ORDINARY COURSE OBLIGATIONS) INDIVIDUALLY IN EXCESS OF
$50,000 OR, IN THE CASE OF INDEBTEDNESS AND/OR LIABILITIES INDIVIDUALLY LESS
THAN $50,000, IN EXCESS OF $100,000 IN THE AGGREGATE; (III) MADE ANY LOANS OR
ADVANCES TO ANY PERSON NOT IN EXCESS, INDIVIDUALLY OR IN THE AGGREGATE, OF
$100,000, OTHER THAN ORDINARY ADVANCES FOR TRAVEL EXPENSES; OR (IV) SOLD,
EXCHANGED OR OTHERWISE DISPOSED OF ANY OF ITS ASSETS OR RIGHTS, OTHER THAN THE
SALE OF ITS INVENTORY IN THE ORDINARY COURSE OF BUSINESS.


 


(III)          FOR THE PURPOSES OF SUBSECTIONS (I) AND (II) OF THIS SECTION
12(F), ALL INDEBTEDNESS, LIABILITIES, AGREEMENTS, UNDERSTANDINGS, INSTRUMENTS,
CONTRACTS AND PROPOSED TRANSACTIONS INVOLVING THE SAME PERSON (INCLUDING PERSONS
IT OR ANY OF ITS APPLICABLE SUBSIDIARIES HAS REASON TO BELIEVE ARE AFFILIATED
THEREWITH OR WITH ANY SUBSIDIARY THEREOF) SHALL BE AGGREGATED FOR THE PURPOSE OF
MEETING THE INDIVIDUAL MINIMUM DOLLAR AMOUNTS OF SUCH SUBSECTIONS.


 


(IV)          THE PARENT MAINTAINS DISCLOSURE CONTROLS AND PROCEDURES
(“DISCLOSURE CONTROLS”) DESIGNED TO ENSURE THAT INFORMATION REQUIRED TO BE
DISCLOSED BY THE PARENT IN THE REPORTS THAT IT FILES OR SUBMITS UNDER THE
EXCHANGE ACT IS RECORDED, PROCESSED, SUMMARIZED, AND REPORTED, WITHIN THE TIME
PERIODS SPECIFIED IN THE RULES AND FORMS OF THE SEC.


 


(V)           THE PARENT MAKES AND KEEPS BOOKS, RECORDS, AND ACCOUNTS, THAT, IN
REASONABLE DETAIL, ACCURATELY AND FAIRLY REFLECT THE TRANSACTIONS AND
DISPOSITIONS OF ITS ASSETS.  IT MAINTAINS INTERNAL CONTROL OVER FINANCIAL
REPORTING (“FINANCIAL REPORTING CONTROLS”) DESIGNED BY, OR UNDER THE SUPERVISION
OF, ITS PRINCIPAL EXECUTIVE AND PRINCIPAL FINANCIAL OFFICERS, AND EFFECTED BY
ITS BOARD OF DIRECTORS, MANAGEMENT, AND OTHER PERSONNEL, TO PROVIDE REASONABLE
ASSURANCE REGARDING THE RELIABILITY OF FINANCIAL REPORTING AND THE PREPARATION
OF FINANCIAL STATEMENTS FOR EXTERNAL PURPOSES IN ACCORDANCE WITH GAAP, INCLUDING
THAT:

 

(1)           TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S GENERAL
OR SPECIFIC AUTHORIZATION;

 

(2)           UNAUTHORIZED ACQUISITION, USE, OR DISPOSITION OF THE PARENT’S
ASSETS THAT COULD HAVE A MATERIAL EFFECT ON THE FINANCIAL STATEMENTS ARE
PREVENTED OR TIMELY DETECTED;

 

(3)           TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT PREPARATION OF
FINANCIAL STATEMENTS IN ACCORDANCE WITH GAAP, AND THAT ITS RECEIPTS AND
EXPENDITURES ARE BEING MADE ONLY IN ACCORDANCE WITH AUTHORIZATIONS OF THE
PARENT’S MANAGEMENT AND BOARD OF DIRECTORS;

 

(4)           TRANSACTIONS ARE RECORDED AS NECESSARY TO MAINTAIN ACCOUNTABILITY
FOR ASSETS; AND

 

14

--------------------------------------------------------------------------------


 

(5)           THE RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE
EXISTING ASSETS AT REASONABLE INTERVALS, AND APPROPRIATE ACTION IS TAKEN WITH
RESPECT TO ANY DIFFERENCES.


 


(VI)          THERE IS NO WEAKNESS IN ANY OF ITS DISCLOSURE CONTROLS OR
FINANCIAL REPORTING CONTROLS THAT IS REQUIRED TO BE DISCLOSED IN ANY OF THE
EXCHANGE ACT FILINGS, EXCEPT AS SO DISCLOSED.


 


(G)           OBLIGATIONS TO RELATED PARTIES.  EXCEPT AS SET FORTH ON SCHEDULE
12(G), NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS ANY OBLIGATIONS TO THEIR
RESPECTIVE OFFICERS, DIRECTORS, STOCKHOLDERS OR EMPLOYEES OTHER THAN:


 


(I)            FOR PAYMENT OF SALARY FOR SERVICES RENDERED AND FOR BONUS
PAYMENTS;


 


(II)           REIMBURSEMENT FOR REASONABLE EXPENSES INCURRED ON ITS OR ITS
SUBSIDIARIES’ BEHALF;


 


(III)          FOR OTHER STANDARD EMPLOYEE BENEFITS MADE GENERALLY AVAILABLE TO
ALL EMPLOYEES (INCLUDING STOCK OPTION AGREEMENTS OUTSTANDING UNDER ANY STOCK
OPTION PLAN APPROVED BY ITS AND ITS SUBSIDIARIES’ BOARD OF DIRECTORS, AS
APPLICABLE); AND


 


(IV)          OBLIGATIONS LISTED IN ITS AND EACH OF ITS SUBSIDIARY’S FINANCIAL
STATEMENTS OR DISCLOSED IN ANY OF THE PARENT’S EXCHANGE ACT FILINGS.

 

Except as described above or set forth on Schedule 12(g), none of its officers,
directors or, to the best of its knowledge, key employees or stockholders, any
of its Subsidiaries or any members of their immediate families, are indebted to
it or any of its Subsidiaries, individually or in the aggregate, in excess of
$50,000 or have any direct or indirect ownership interest in any Person with
which it or any of its Subsidiaries is affiliated or with which it or any of its
Subsidiaries has a business relationship, or any Person which competes with it
or any of its Subsidiaries, other than passive investments in publicly traded
companies (representing less than one percent (1%) of such company) which may
compete with it or any of its Subsidiaries. Except as described above, none of
its officers, directors or stockholders, or any member of their immediate
families, is, directly or indirectly, interested in any material contract with
it or any of its Subsidiaries and no agreements, understandings or proposed
transactions are contemplated between it or any of its Subsidiaries and any such
Person.  Except as set forth on Schedule 12(g), neither it nor any of its
Subsidiaries is a guarantor or indemnitor of any indebtedness of any other
Person.


 


(H)           CHANGES.  SINCE THE BALANCE SHEET DATE, EXCEPT AS DISCLOSED IN ANY
EXCHANGE ACT FILING OR IN ANY SCHEDULE TO THIS AGREEMENT OR TO ANY OF THE
ANCILLARY AGREEMENTS, THERE HAS NOT BEEN:


 


(I)            ANY CHANGE IN ITS OR ANY OF ITS SUBSIDIARIES’ BUSINESS, ASSETS,
LIABILITIES, CONDITION (FINANCIAL OR OTHERWISE), PROPERTIES, OPERATIONS OR
PROSPECTS, WHICH, INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD, OR COULD REASONABLY
BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT;

 

15

--------------------------------------------------------------------------------


 


(II)           ANY RESIGNATION OR TERMINATION OF ANY OF ITS OR ITS SUBSIDIARIES’
OFFICERS, KEY EMPLOYEES OR GROUPS OF EMPLOYEES;


 


(III)          ANY MATERIAL CHANGE, EXCEPT IN THE ORDINARY COURSE OF BUSINESS,
IN ITS OR ANY OF ITS SUBSIDIARIES’ CONTINGENT OBLIGATIONS BY WAY OF GUARANTY,
ENDORSEMENT, INDEMNITY, WARRANTY OR OTHERWISE;


 


(IV)          ANY DAMAGE, DESTRUCTION OR LOSS, WHETHER OR NOT COVERED BY
INSURANCE, WHICH HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY
OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT;


 


(V)           ANY WAIVER BY IT OR ANY OF ITS SUBSIDIARIES OF A VALUABLE RIGHT OR
OF A MATERIAL DEBT OWED TO IT;


 


(VI)          ANY DIRECT OR INDIRECT MATERIAL LOANS MADE BY IT OR ANY OF ITS
SUBSIDIARIES TO ANY OF ITS OR ANY OF ITS SUBSIDIARIES’ STOCKHOLDERS, EMPLOYEES,
OFFICERS OR DIRECTORS, OTHER THAN ADVANCES MADE IN THE ORDINARY COURSE OF
BUSINESS;


 


(VII)         ANY MATERIAL CHANGE IN ANY COMPENSATION ARRANGEMENT OR AGREEMENT
WITH ANY EMPLOYEE, OFFICER, DIRECTOR OR STOCKHOLDER;


 


(VIII)        ANY DECLARATION OR PAYMENT OF ANY DIVIDEND OR OTHER DISTRIBUTION
OF ITS OR ANY OF ITS SUBSIDIARIES’ ASSETS;


 


(IX)           ANY LABOR ORGANIZATION ACTIVITY RELATED TO IT OR ANY OF ITS
SUBSIDIARIES;


 


(X)            ANY DEBT, OBLIGATION OR LIABILITY INCURRED, ASSUMED OR GUARANTEED
BY IT OR ANY OF ITS SUBSIDIARIES, EXCEPT THOSE FOR IMMATERIAL AMOUNTS AND FOR
CURRENT LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(XI)           ANY SALE, ASSIGNMENT OR TRANSFER OF ANY INTELLECTUAL PROPERTY OR
OTHER INTANGIBLE ASSETS;


 


(XII)          ANY CHANGE IN ANY MATERIAL AGREEMENT TO WHICH IT OR ANY OF ITS
SUBSIDIARIES IS A PARTY OR BY WHICH EITHER IT OR ANY OF ITS SUBSIDIARIES IS
BOUND WHICH, EITHER INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD, OR COULD
REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT;


 


(XIII)         ANY OTHER EVENT OR CONDITION OF ANY CHARACTER THAT, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD, OR COULD REASONABLY BE EXPECTED TO
HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT; OR


 


(XIV)        ANY ARRANGEMENT OR COMMITMENT BY IT OR ANY OF ITS SUBSIDIARIES TO
DO ANY OF THE ACTS DESCRIBED IN SUBSECTION (I) THROUGH (XIII) OF THIS SECTION
12(H).


 


(I)            TITLE TO PROPERTIES AND ASSETS; LIENS, ETC.  EXCEPT AS SET FORTH
ON SCHEDULE 12(I), IT AND EACH OF ITS SUBSIDIARIES HAS GOOD AND MARKETABLE TITLE
TO THEIR RESPECTIVE

 

16

--------------------------------------------------------------------------------


 


PROPERTIES AND ASSETS, AND GOOD TITLE TO ITS LEASEHOLD INTERESTS, IN EACH CASE
SUBJECT TO NO LIEN, OTHER THAN PERMITTED LIENS.


 


ALL FACILITIES, EQUIPMENT, FIXTURES, VEHICLES AND OTHER PROPERTIES OWNED, LEASED
OR USED BY IT OR ANY OF ITS SUBSIDIARIES ARE IN GOOD OPERATING CONDITION AND
REPAIR AND ARE REASONABLY FIT AND USABLE FOR THE PURPOSES FOR WHICH THEY ARE
BEING USED.  EXCEPT AS SET FORTH ON SCHEDULE 12(I), IT AND EACH OF ITS
SUBSIDIARIES IS IN COMPLIANCE WITH ALL MATERIAL TERMS OF EACH LEASE TO WHICH IT
IS A PARTY OR IS OTHERWISE BOUND.


 


(J)            INTELLECTUAL PROPERTY.


 


(I)            IT AND EACH OF ITS SUBSIDIARIES OWNS OR POSSESSES SUFFICIENT
LEGAL RIGHTS TO ALL INTELLECTUAL PROPERTY NECESSARY FOR THEIR RESPECTIVE
BUSINESSES AS NOW CONDUCTED AND, TO ITS KNOWLEDGE AS PRESENTLY PROPOSED TO BE
CONDUCTED, WITHOUT ANY KNOWN INFRINGEMENT OF THE RIGHTS OF OTHERS.  THERE ARE NO
OUTSTANDING OPTIONS, LICENSES OR AGREEMENTS OF ANY KIND RELATING TO ITS OR ANY
OF ITS SUBSIDIARY’S INTELLECTUAL PROPERTY, NOR IS IT OR ANY OF ITS SUBSIDIARIES
BOUND BY OR A PARTY TO ANY OPTIONS, LICENSES OR AGREEMENTS OF ANY KIND WITH
RESPECT TO THE INTELLECTUAL PROPERTY OF ANY OTHER PERSON OTHER THAN SUCH
LICENSES OR AGREEMENTS ARISING FROM THE PURCHASE OF “OFF THE SHELF” OR STANDARD
PRODUCTS.


 


(II)           NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY
COMMUNICATIONS ALLEGING THAT IT OR ANY OF ITS SUBSIDIARIES HAS VIOLATED ANY OF
THE INTELLECTUAL PROPERTY OR OTHER PROPRIETARY RIGHTS OF ANY OTHER PERSON, NOR
IS IT OR ANY OF ITS SUBSIDIARIES AWARE OF ANY BASIS THEREFOR.


 


(III)          NEITHER IT NOR ANY OF ITS SUBSIDIARIES BELIEVES IT IS OR WILL BE
NECESSARY TO UTILIZE ANY INVENTIONS, TRADE SECRETS OR PROPRIETARY INFORMATION OF
ANY OF ITS EMPLOYEES MADE PRIOR TO THEIR EMPLOYMENT BY IT OR ANY OF ITS
SUBSIDIARIES, EXCEPT FOR INVENTIONS, TRADE SECRETS OR PROPRIETARY INFORMATION
THAT HAVE BEEN RIGHTFULLY ASSIGNED TO IT OR ANY OF ITS SUBSIDIARIES.


 


(K)           COMPLIANCE WITH OTHER INSTRUMENTS.  NEITHER IT NOR ANY OF ITS
SUBSIDIARIES IS IN VIOLATION OR DEFAULT OF (X) ANY TERM OF ITS CHARTER OR
BYLAWS, OR (Y) ANY PROVISION OF ANY INDEBTEDNESS, MORTGAGE, INDENTURE, CONTRACT,
AGREEMENT OR INSTRUMENT TO WHICH IT IS PARTY OR BY WHICH IT IS BOUND OR OF ANY
JUDGMENT, DECREE, ORDER OR WRIT, WHICH VIOLATION OR DEFAULT, IN THE CASE OF THIS
CLAUSE (Y), HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.  THE EXECUTION,
DELIVERY AND PERFORMANCE OF AND COMPLIANCE WITH THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS TO WHICH IT IS A PARTY, AND THE ISSUANCE OF THE NOTES AND THE OTHER
SECURITIES EACH PURSUANT HERETO AND THERETO, WILL NOT, WITH OR WITHOUT THE
PASSAGE OF TIME OR GIVING OF NOTICE, RESULT IN ANY SUCH MATERIAL VIOLATION, OR
BE IN CONFLICT WITH OR CONSTITUTE A DEFAULT UNDER ANY SUCH TERM OR PROVISION, OR
RESULT IN THE CREATION OF ANY LIEN UPON ANY OF ITS OR ANY OF ITS SUBSIDIARY’S
PROPERTIES OR ASSETS OR THE SUSPENSION, REVOCATION, IMPAIRMENT, FORFEITURE OR
NONRENEWAL OF ANY PERMIT, LICENSE, AUTHORIZATION OR APPROVAL APPLICABLE TO IT OR
ANY OF ITS SUBSIDIARIES, THEIR BUSINESSES OR OPERATIONS OR ANY OF THEIR ASSETS
OR PROPERTIES.

 

17

--------------------------------------------------------------------------------


 


(L)            LITIGATION.  EXCEPT AS SET FORTH ON SCHEDULE 12(L), THERE IS NO
ACTION, SUIT, PROCEEDING OR INVESTIGATION PENDING OR, TO ITS KNOWLEDGE,
CURRENTLY THREATENED AGAINST IT OR ANY OF ITS SUBSIDIARIES THAT PREVENTS IT OR
ANY OF ITS SUBSIDIARIES FROM ENTERING INTO THIS AGREEMENT OR THE ANCILLARY
AGREEMENTS, OR FROM CONSUMMATING THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR WHICH HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT, OR COULD RESULT IN
ANY CHANGE IN ITS OR ANY OF ITS SUBSIDIARIES’ CURRENT EQUITY OWNERSHIP, NOR IS
IT AWARE THAT THERE IS ANY BASIS TO ASSERT ANY OF THE FOREGOING.  NEITHER IT NOR
ANY OF ITS SUBSIDIARIES IS A PARTY TO OR SUBJECT TO THE PROVISIONS OF ANY ORDER,
WRIT, INJUNCTION, JUDGMENT OR DECREE OF ANY COURT OR GOVERNMENT AGENCY OR
INSTRUMENTALITY.  THERE IS NO ACTION, SUIT, PROCEEDING OR INVESTIGATION BY IT OR
ANY OF ITS SUBSIDIARIES CURRENTLY PENDING OR WHICH IT OR ANY OF ITS SUBSIDIARIES
INTENDS TO INITIATE.


 


(M)          TAX RETURNS AND PAYMENTS.  IT AND EACH OF ITS SUBSIDIARIES HAS
TIMELY FILED ALL TAX RETURNS (FEDERAL, STATE AND LOCAL) REQUIRED TO BE FILED BY
IT.  ALL TAXES SHOWN TO BE DUE AND PAYABLE ON SUCH RETURNS, ANY ASSESSMENTS
IMPOSED, AND ALL OTHER TAXES DUE AND PAYABLE BY IT AND EACH OF ITS SUBSIDIARIES
ON OR BEFORE THE CLOSING DATE, HAVE BEEN PAID OR WILL BE PAID PRIOR TO THE TIME
THEY BECOME DELINQUENT.  EXCEPT AS SET FORTH ON SCHEDULE 12(M), NEITHER IT NOR
ANY OF ITS SUBSIDIARIES HAS BEEN ADVISED:


 


(I)            THAT ANY OF ITS RETURNS, FEDERAL, STATE OR OTHER, HAVE BEEN OR
ARE BEING AUDITED AS OF THE DATE HEREOF; OR


 


(II)           OF ANY ADJUSTMENT, DEFICIENCY, ASSESSMENT OR COURT DECISION IN
RESPECT OF ITS FEDERAL, STATE OR OTHER TAXES.

 

Neither it nor any of its Subsidiaries has any knowledge of any liability of any
tax to be imposed upon its properties or assets as of the date of this Agreement
that is not adequately provided for.


 


(N)           EMPLOYEES.  EXCEPT AS SET FORTH ON SCHEDULE 12(N), NEITHER IT NOR
ANY OF ITS SUBSIDIARIES HAS ANY COLLECTIVE BARGAINING AGREEMENTS WITH ANY OF ITS
EMPLOYEES.  THERE IS NO LABOR UNION ORGANIZING ACTIVITY PENDING OR, TO ITS
KNOWLEDGE, THREATENED WITH RESPECT TO IT OR ANY OF ITS SUBSIDIARIES.  EXCEPT AS
DISCLOSED IN THE EXCHANGE ACT FILINGS OR ON SCHEDULE 12(N), NEITHER IT NOR ANY
OF ITS SUBSIDIARIES IS A PARTY TO OR BOUND BY ANY CURRENTLY EFFECTIVE EMPLOYMENT
CONTRACT, DEFERRED COMPENSATION ARRANGEMENT, BONUS PLAN, INCENTIVE PLAN, PROFIT
SHARING PLAN, RETIREMENT AGREEMENT OR OTHER EMPLOYEE COMPENSATION PLAN OR
AGREEMENT.  TO ITS KNOWLEDGE, NONE OF ITS OR ANY OF ITS SUBSIDIARIES’ EMPLOYEES,
NOR ANY CONSULTANT WITH WHOM IT OR ANY OF ITS SUBSIDIARIES HAS CONTRACTED, IS IN
VIOLATION OF ANY TERM OF ANY EMPLOYMENT CONTRACT, PROPRIETARY INFORMATION
AGREEMENT OR ANY OTHER AGREEMENT RELATING TO THE RIGHT OF ANY SUCH INDIVIDUAL TO
BE EMPLOYED BY, OR TO CONTRACT WITH, IT OR ANY OF ITS SUBSIDIARIES BECAUSE OF
THE NATURE OF THE BUSINESS TO BE CONDUCTED BY IT OR ANY OF ITS SUBSIDIARIES; AND
TO ITS KNOWLEDGE THE CONTINUED EMPLOYMENT BY IT AND ITS SUBSIDIARIES OF THEIR
PRESENT EMPLOYEES, AND THE PERFORMANCE OF ITS AND ITS SUBSIDIARIES CONTRACTS
WITH ITS INDEPENDENT CONTRACTORS, WILL NOT RESULT IN ANY SUCH VIOLATION. 
NEITHER IT NOR ANY OF ITS SUBSIDIARIES IS AWARE THAT ANY OF ITS OR ANY OF ITS
SUBSIDIARIES’ EMPLOYEES IS OBLIGATED UNDER ANY CONTRACT (INCLUDING LICENSES,
COVENANTS OR COMMITMENTS OF ANY NATURE) OR OTHER AGREEMENT, OR SUBJECT TO ANY
JUDGMENT, DECREE OR ORDER OF ANY COURT OR ADMINISTRATIVE AGENCY THAT WOULD
INTERFERE WITH THEIR DUTIES TO IT OR ANY OF ITS SUBSIDIARIES.  NEITHER IT NOR
ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY NOTICE ALLEGING THAT ANY SUCH VIOLATION
HAS OCCURRED.  EXCEPT FOR

 

18

--------------------------------------------------------------------------------


 


EMPLOYEES WHO HAVE A CURRENT EFFECTIVE EMPLOYMENT AGREEMENT WITH IT OR ANY OF
ITS SUBSIDIARIES, NONE OF ITS OR ANY OF ITS SUBSIDIARIES’ EMPLOYEES HAS BEEN
GRANTED THE RIGHT TO CONTINUED EMPLOYMENT BY IT OR ANY OF ITS SUBSIDIARIES OR TO
ANY MATERIAL COMPENSATION FOLLOWING TERMINATION OF EMPLOYMENT WITH IT OR ANY OF
ITS SUBSIDIARIES.  EXCEPT AS SET FORTH ON SCHEDULE 12(N), NEITHER IT NOR ANY OF
ITS SUBSIDIARIES IS AWARE THAT ANY OFFICER, KEY EMPLOYEE OR GROUP OF EMPLOYEES
INTENDS TO TERMINATE HIS, HER OR THEIR EMPLOYMENT WITH IT OR ANY OF ITS
SUBSIDIARIES, AS APPLICABLE, NOR DOES IT OR ANY OF ITS SUBSIDIARIES HAVE A
PRESENT INTENTION TO TERMINATE THE EMPLOYMENT OF ANY OFFICER, KEY EMPLOYEE OR
GROUP OF EMPLOYEES.


 


(O)           REGISTRATION RIGHTS AND VOTING RIGHTS.  EXCEPT AS SET FORTH ON
SCHEDULE 12(O) AND EXCEPT AS DISCLOSED IN EXCHANGE ACT FILINGS, NEITHER IT NOR
ANY OF ITS SUBSIDIARIES IS PRESENTLY UNDER ANY OBLIGATION, AND NEITHER IT NOR
ANY OF ITS SUBSIDIARIES HAS GRANTED ANY RIGHTS, TO REGISTER ANY OF ITS OR ANY OF
ITS SUBSIDIARIES’ PRESENTLY OUTSTANDING SECURITIES OR ANY OF ITS SECURITIES THAT
MAY HEREAFTER BE ISSUED.  EXCEPT AS SET FORTH ON SCHEDULE 12(O) AND EXCEPT AS
DISCLOSED IN EXCHANGE ACT FILINGS, TO ITS KNOWLEDGE, NONE OF ITS OR ANY OF ITS
SUBSIDIARIES’ STOCKHOLDERS HAS ENTERED INTO ANY AGREEMENT WITH RESPECT TO ITS OR
ANY OF ITS SUBSIDIARIES’ VOTING OF EQUITY SECURITIES.


 


(P)           COMPLIANCE WITH LAWS; PERMITS.  NEITHER IT NOR ANY OF ITS
SUBSIDIARIES IS IN VIOLATION OF THE SARBANES-OXLEY ACT OF 2002 OR ANY SEC
RELATED REGULATION OR RULE OR ANY RULE OF THE PRINCIPAL MARKET PROMULGATED
THEREUNDER OR ANY OTHER APPLICABLE STATUTE, RULE, REGULATION, ORDER OR
RESTRICTION OF ANY DOMESTIC OR FOREIGN GOVERNMENT OR ANY INSTRUMENTALITY OR
AGENCY THEREOF IN RESPECT OF THE CONDUCT OF ITS BUSINESS OR THE OWNERSHIP OF ITS
PROPERTIES WHICH HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.  NO GOVERNMENTAL
ORDERS, PERMISSIONS, CONSENTS, APPROVALS OR AUTHORIZATIONS ARE REQUIRED TO BE
OBTAINED AND NO REGISTRATIONS OR DECLARATIONS ARE REQUIRED TO BE FILED IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT AND THE ISSUANCE OF ANY OF THE SECURITIES, EXCEPT SUCH AS HAVE BEEN
DULY AND VALIDLY OBTAINED OR FILED, OR WITH RESPECT TO ANY FILINGS THAT MUST BE
MADE AFTER THE CLOSING DATE, AS WILL BE FILED IN A TIMELY MANNER.  IT AND EACH
OF ITS SUBSIDIARIES HAS ALL MATERIAL FRANCHISES, PERMITS, LICENSES AND ANY
SIMILAR AUTHORITY NECESSARY FOR THE CONDUCT OF ITS BUSINESS AS NOW BEING
CONDUCTED BY IT, THE LACK OF WHICH COULD, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(Q)           ENVIRONMENTAL AND SAFETY LAWS.  NEITHER IT NOR ANY OF ITS
SUBSIDIARIES IS IN VIOLATION OF ANY APPLICABLE STATUTE, LAW OR REGULATION
RELATING TO THE ENVIRONMENT OR OCCUPATIONAL HEALTH AND SAFETY, AND TO ITS
KNOWLEDGE, NO MATERIAL EXPENDITURES ARE OR WILL BE REQUIRED IN ORDER TO COMPLY
WITH ANY SUCH EXISTING STATUTE, LAW OR REGULATION.  EXCEPT AS SET FORTH ON
SCHEDULE 12(Q), NO HAZARDOUS MATERIALS (AS DEFINED BELOW) ARE USED OR HAVE BEEN
USED, STORED, OR DISPOSED OF BY IT OR ANY OF ITS SUBSIDIARIES OR, TO ITS
KNOWLEDGE, BY ANY OTHER PERSON ON ANY PROPERTY OWNED, LEASED OR USED BY IT OR
ANY OF ITS SUBSIDIARIES.  FOR THE PURPOSES OF THE PRECEDING SENTENCE, “HAZARDOUS
MATERIALS” SHALL MEAN:


 


(I)            MATERIALS WHICH ARE LISTED OR OTHERWISE DEFINED AS “HAZARDOUS” OR
“TOXIC” UNDER ANY APPLICABLE LOCAL, STATE, FEDERAL AND/OR FOREIGN LAWS AND
REGULATIONS THAT GOVERN THE EXISTENCE AND/OR REMEDY OF CONTAMINATION ON
PROPERTY, THE PROTECTION OF THE ENVIRONMENT

 

19

--------------------------------------------------------------------------------


 


FROM CONTAMINATION, THE CONTROL OF HAZARDOUS WASTES, OR OTHER ACTIVITIES
INVOLVING HAZARDOUS SUBSTANCES, INCLUDING BUILDING MATERIALS; AND


 


(II)           ANY PETROLEUM PRODUCTS OR NUCLEAR MATERIALS.


 


(R)            VALID OFFERING.  ASSUMING THE ACCURACY OF THE REPRESENTATIONS AND
WARRANTIES OF LAURUS CONTAINED IN THIS AGREEMENT, THE OFFER AND ISSUANCE OF THE
SECURITIES WILL BE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND WILL HAVE BEEN REGISTERED OR
QUALIFIED (OR ARE EXEMPT FROM REGISTRATION AND QUALIFICATION) UNDER THE
REGISTRATION, PERMIT OR QUALIFICATION REQUIREMENTS OF ALL APPLICABLE STATE
SECURITIES LAWS.


 


(S)           FULL DISCLOSURE.  IT AND EACH OF ITS SUBSIDIARIES HAS PROVIDED
LAURUS WITH ALL INFORMATION REQUESTED BY LAURUS IN CONNECTION WITH LAURUS’
DECISION TO ENTER INTO THIS AGREEMENT, INCLUDING ALL INFORMATION EACH COMPANY
AND ITS SUBSIDIARIES BELIEVE IS REASONABLY NECESSARY TO MAKE SUCH INVESTMENT
DECISION.  NEITHER THIS AGREEMENT, THE ANCILLARY AGREEMENTS NOR THE EXHIBITS AND
SCHEDULES HERETO AND THERETO NOR ANY OTHER DOCUMENT DELIVERED BY IT OR ANY OF
ITS SUBSIDIARIES TO LAURUS OR ITS ATTORNEYS OR AGENTS IN CONNECTION HEREWITH OR
THEREWITH OR WITH THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT NOR OMIT TO STATE A MATERIAL FACT NECESSARY
IN ORDER TO MAKE THE STATEMENTS CONTAINED HEREIN OR THEREIN, IN LIGHT OF THE
CIRCUMSTANCES IN WHICH THEY ARE MADE, NOT MISLEADING.  ANY FINANCIAL PROJECTIONS
AND OTHER ESTIMATES PROVIDED TO LAURUS BY IT OR ANY OF ITS SUBSIDIARIES WERE
BASED ON ITS AND ITS SUBSIDIARIES’ EXPERIENCE IN THE INDUSTRY AND ON ASSUMPTIONS
OF FACT AND OPINION AS TO FUTURE EVENTS WHICH IT OR ANY OF ITS SUBSIDIARIES, AT
THE DATE OF THE ISSUANCE OF SUCH PROJECTIONS OR ESTIMATES, BELIEVED TO BE
REASONABLE.


 


(T)            INSURANCE.  IT AND EACH OF ITS SUBSIDIARIES HAS GENERAL
COMMERCIAL, PRODUCT LIABILITY, FIRE AND CASUALTY INSURANCE POLICIES WITH
COVERAGES WHICH IT BELIEVES ARE CUSTOMARY FOR COMPANIES SIMILARLY SITUATED TO IT
AND ITS SUBSIDIARIES IN THE SAME OR SIMILAR BUSINESS.


 


(U)           SEC REPORTS AND FINANCIAL STATEMENTS.  EXCEPT AS SET FORTH ON
SCHEDULE 12(U), IT AND EACH OF ITS SUBSIDIARIES HAS FILED ALL PROXY STATEMENTS,
REPORTS AND OTHER DOCUMENTS REQUIRED TO BE FILED BY IT UNDER THE EXCHANGE ACT. 
THE PARENT HAS FURNISHED LAURUS WITH COPIES OF:  (I) ITS ANNUAL REPORT ON FORM
10-KSB FOR ITS FISCAL YEAR ENDED DECEMBER 31, 2004; AND (II) ITS QUARTERLY
REPORTS ON FORM 10-QSB FOR ITS FISCAL QUARTERS ENDED MARCH 31, 2005, JUNE 30,
2005 AND SEPTEMBER 30, 2005, AND THE FORM 8-K FILINGS WHICH IT HAS MADE DURING
ITS FISCAL YEAR 2005 AND 2006 TO DATE (COLLECTIVELY, THE “SEC REPORTS”).  EXCEPT
AS SET FORTH ON SCHEDULE 12(U), EACH SEC REPORT WAS, AT THE TIME OF ITS FILING,
IN SUBSTANTIAL COMPLIANCE WITH THE REQUIREMENTS OF ITS RESPECTIVE FORM AND NONE
OF THE SEC REPORTS, NOR THE FINANCIAL STATEMENTS (AND THE NOTES THERETO)
INCLUDED IN THE SEC REPORTS, AS OF THEIR RESPECTIVE FILING DATES, CONTAINED ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF
THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  SUCH FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT
BASIS DURING THE PERIODS INVOLVED (EXCEPT (I) AS MAY BE OTHERWISE INDICATED IN
SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO OR (II) IN THE CASE OF UNAUDITED
INTERIM STATEMENTS, TO THE EXTENT THEY MAY NOT INCLUDE FOOTNOTES OR MAY BE
CONDENSED) AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION,
THE RESULTS OF OPERATIONS AND

 

20

--------------------------------------------------------------------------------


 


CASH FLOWS OF THE PARENT AND ITS SUBSIDIARIES, ON A CONSOLIDATED BASIS, AS OF,
AND FOR, THE PERIODS PRESENTED IN EACH SUCH SEC REPORT.


 


(V)           LISTING.  THE PARENT’S COMMON STOCK IS LISTED OR QUOTED, AS
APPLICABLE, ON THE PRINCIPAL MARKET AND SATISFIES ALL REQUIREMENTS FOR THE
CONTINUATION OF SUCH LISTING OR QUOTATION, AS APPLICABLE, AND THE PARENT SHALL
DO ALL THINGS NECESSARY FOR THE CONTINUATION OF SUCH LISTING OR QUOTATION, AS
APPLICABLE.  THE PARENT HAS NOT RECEIVED ANY NOTICE THAT ITS COMMON STOCK WILL
BE DELISTED FROM, OR NO LONGER QUOTED ON, AS APPLICABLE, THE PRINCIPAL MARKET OR
THAT ITS COMMON STOCK DOES NOT MEET ALL REQUIREMENTS FOR SUCH LISTING OR
QUOTATION, AS APPLICABLE.


 


(W)          NO INTEGRATED OFFERING.  NEITHER IT, NOR ANY OF ITS SUBSIDIARIES
NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS
DIRECTLY OR INDIRECTLY MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED ANY
OFFERS TO BUY ANY SECURITY UNDER CIRCUMSTANCES THAT WOULD CAUSE THE OFFERING OF
THE SECURITIES PURSUANT TO THIS AGREEMENT OR ANY ANCILLARY AGREEMENT TO BE
INTEGRATED WITH PRIOR OFFERINGS BY IT FOR PURPOSES OF THE SECURITIES ACT WHICH
WOULD PREVENT IT FROM ISSUING THE SECURITIES PURSUANT TO RULE 506 UNDER THE
SECURITIES ACT, OR ANY APPLICABLE EXCHANGE-RELATED STOCKHOLDER APPROVAL
PROVISIONS, NOR WILL IT OR ANY OF ITS AFFILIATES OR SUBSIDIARIES TAKE ANY ACTION
OR STEPS THAT WOULD CAUSE THE OFFERING OF THE SECURITIES TO BE INTEGRATED WITH
OTHER OFFERINGS.


 


(X)            STOP TRANSFER.  THE SECURITIES ARE RESTRICTED SECURITIES AS OF
THE DATE OF THIS AGREEMENT.  NEITHER IT NOR ANY OF ITS SUBSIDIARIES WILL ISSUE
ANY STOP TRANSFER ORDER OR OTHER ORDER IMPEDING THE SALE AND DELIVERY OF ANY OF
THE SECURITIES AT SUCH TIME AS THE SECURITIES ARE REGISTERED FOR PUBLIC SALE OR
AN EXEMPTION FROM REGISTRATION IS AVAILABLE, EXCEPT AS REQUIRED BY STATE AND
FEDERAL SECURITIES LAWS.


 


(Y)           DILUTION.  IT SPECIFICALLY ACKNOWLEDGES THAT THE PARENT’S
OBLIGATION TO ISSUE THE SHARES OF COMMON STOCK UPON EXERCISE OF THE WARRANTS IS
BINDING UPON THE PARENT AND ENFORCEABLE REGARDLESS OF THE DILUTION SUCH ISSUANCE
MAY HAVE ON THE OWNERSHIP INTERESTS OF OTHER SHAREHOLDERS OF THE PARENT.


 


(Z)            PATRIOT ACT.  IT CERTIFIES THAT, TO THE BEST OF ITS KNOWLEDGE,
NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS BEEN DESIGNATED, NOR IS OR SHALL BE
OWNED OR CONTROLLED, BY A “SUSPECTED TERRORIST” AS DEFINED IN EXECUTIVE ORDER
13224.  IT HEREBY ACKNOWLEDGES THAT LAURUS SEEKS TO COMPLY WITH ALL APPLICABLE
LAWS CONCERNING MONEY LAUNDERING AND RELATED ACTIVITIES.  IN FURTHERANCE OF
THOSE EFFORTS, IT HEREBY REPRESENTS, WARRANTS AND COVENANTS THAT:  (I) NONE OF
THE CASH OR PROPERTY THAT IT OR ANY OF ITS SUBSIDIARIES WILL PAY OR WILL
CONTRIBUTE TO LAURUS HAS BEEN OR SHALL BE DERIVED FROM, OR RELATED TO, ANY
ACTIVITY THAT IS DEEMED CRIMINAL UNDER UNITED STATES LAW; AND (II) NO
CONTRIBUTION OR PAYMENT BY IT OR ANY OF ITS SUBSIDIARIES TO LAURUS, TO THE
EXTENT THAT THEY ARE WITHIN ITS OR ANY SUCH SUBSIDIARY’S CONTROL SHALL CAUSE
LAURUS TO BE IN VIOLATION OF THE UNITED STATES BANK SECRECY ACT, THE UNITED
STATES INTERNATIONAL MONEY LAUNDERING CONTROL ACT OF 1986 OR THE UNITED STATES
INTERNATIONAL MONEY LAUNDERING ABATEMENT AND ANTI-TERRORIST FINANCING ACT OF
2001.  IT SHALL PROMPTLY NOTIFY LAURUS IF ANY OF THESE REPRESENTATIONS,
WARRANTIES AND COVENANTS CEASES TO BE TRUE AND ACCURATE REGARDING IT OR ANY OF
ITS SUBSIDIARIES.  IT SHALL PROVIDE LAURUS WITH ANY ADDITIONAL INFORMATION
REGARDING IT AND EACH SUBSIDIARY THEREOF THAT LAURUS DEEMS NECESSARY OR
CONVENIENT TO ENSURE COMPLIANCE WITH ALL APPLICABLE LAWS CONCERNING MONEY
LAUNDERING AND SIMILAR ACTIVITIES.  IT UNDERSTANDS AND AGREES THAT IF AT ANY
TIME

 

21

--------------------------------------------------------------------------------


 


IT IS DISCOVERED THAT ANY OF THE FOREGOING REPRESENTATIONS, WARRANTIES AND
COVENANTS ARE INCORRECT, OR IF OTHERWISE REQUIRED BY APPLICABLE LAW OR
REGULATION RELATED TO MONEY LAUNDERING OR SIMILAR ACTIVITIES, LAURUS MAY
UNDERTAKE APPROPRIATE ACTIONS TO ENSURE COMPLIANCE WITH APPLICABLE LAW OR
REGULATION, INCLUDING BUT NOT LIMITED TO SEGREGATION AND/OR REDEMPTION OF
LAURUS’ INVESTMENT IN IT.  IT FURTHER UNDERSTANDS THAT LAURUS MAY RELEASE
CONFIDENTIAL INFORMATION ABOUT IT AND ITS SUBSIDIARIES AND, IF APPLICABLE, ANY
UNDERLYING BENEFICIAL OWNERS, TO PROPER AUTHORITIES IF LAURUS, IN ITS SOLE
DISCRETION, DETERMINES THAT IT IS IN THE BEST INTERESTS OF LAURUS IN LIGHT OF
RELEVANT RULES AND REGULATIONS UNDER THE LAWS SET FORTH IN SUBSECTION (II)
ABOVE.


 


(AA)         COMPANY NAME; LOCATIONS OF OFFICES, RECORDS AND COLLATERAL. 
SCHEDULE 12(AA) SETS FORTH EACH COMPANY’S NAME AS IT APPEARS IN OFFICIAL FILINGS
IN THE STATE OF ITS ORGANIZATION, THE TYPE OF ENTITY OF EACH COMPANY, THE
ORGANIZATIONAL IDENTIFICATION NUMBER ISSUED BY EACH COMPANY’S STATE OF
ORGANIZATION OR A STATEMENT THAT NO SUCH NUMBER HAS BEEN ISSUED, EACH COMPANY’S
STATE OF ORGANIZATION, AND THE LOCATION OF EACH COMPANY’S CHIEF EXECUTIVE
OFFICE, CORPORATE OFFICES, WAREHOUSES, OTHER LOCATIONS OF COLLATERAL AND
LOCATIONS WHERE RECORDS WITH RESPECT TO COLLATERAL ARE KEPT (INCLUDING IN EACH
CASE THE COUNTY OF SUCH LOCATIONS) AND, EXCEPT AS SET FORTH IN SUCH SCHEDULE
12(AA), SUCH LOCATIONS HAVE NOT CHANGED DURING THE PRECEDING TWELVE MONTHS.  AS
OF THE CLOSING DATE, DURING THE PRIOR FIVE YEARS, EXCEPT AS SET FORTH IN
SCHEDULE 12(AA), NO COMPANY HAS BEEN KNOWN AS OR CONDUCTED BUSINESS IN ANY OTHER
NAME (INCLUDING TRADE NAMES).  EACH COMPANY HAS ONLY ONE STATE OF ORGANIZATION.


 


(BB)         ERISA.  BASED UPON THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974 (“ERISA”), AND THE REGULATIONS AND PUBLISHED INTERPRETATIONS THEREUNDER: 
(I) NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS ENGAGED IN ANY PROHIBITED
TRANSACTIONS (AS DEFINED IN SECTION 406 OF ERISA AND SECTION 4975 OF THE CODE);
(II) IT AND EACH OF ITS SUBSIDIARIES HAS MET ALL APPLICABLE MINIMUM FUNDING
REQUIREMENTS UNDER SECTION 302 OF ERISA IN RESPECT OF ITS PLANS; (III) NEITHER
IT NOR ANY OF ITS SUBSIDIARIES HAS ANY KNOWLEDGE OF ANY EVENT OR OCCURRENCE
WHICH WOULD CAUSE THE PENSION BENEFIT GUARANTY CORPORATION TO INSTITUTE
PROCEEDINGS UNDER TITLE IV OF ERISA TO TERMINATE ANY EMPLOYEE BENEFIT PLAN(S);
(IV) NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS ANY FIDUCIARY RESPONSIBILITY FOR
INVESTMENTS WITH RESPECT TO ANY PLAN EXISTING FOR THE BENEFIT OF PERSONS OTHER
THAN ITS OR SUCH SUBSIDIARY’S EMPLOYEES; AND (V) NEITHER IT NOR ANY OF ITS
SUBSIDIARIES HAS WITHDRAWN, COMPLETELY OR PARTIALLY, FROM ANY MULTI-EMPLOYER
PENSION PLAN SO AS TO INCUR LIABILITY UNDER THE MULTIEMPLOYER PENSION PLAN
AMENDMENTS ACT OF 1980.


 


13.           COVENANTS.  EACH COMPANY, AS APPLICABLE, COVENANTS AND AGREES WITH
LAURUS AS FOLLOWS:


 


(A)           STOP-ORDERS.  IT SHALL ADVISE LAURUS, PROMPTLY AFTER IT RECEIVES
NOTICE OF ISSUANCE BY THE SEC, ANY STATE SECURITIES COMMISSION OR ANY OTHER
REGULATORY AUTHORITY OF ANY STOP ORDER OR OF ANY ORDER PREVENTING OR SUSPENDING
ANY OFFERING OF ANY SECURITIES OF THE PARENT, OR OF THE SUSPENSION OF THE
QUALIFICATION OF THE COMMON STOCK OF THE PARENT FOR OFFERING OR SALE IN ANY
JURISDICTION, OR THE INITIATION OF ANY PROCEEDING FOR ANY SUCH PURPOSE.


 


(B)           LISTING.  IT SHALL PROMPTLY SECURE THE LISTING OR QUOTATION, AS
APPLICABLE, OF THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANTS
ON THE PRINCIPAL MARKET UPON WHICH SHARES OF COMMON STOCK ARE LISTED OR QUOTED,
AS APPLICABLE, (SUBJECT TO OFFICIAL NOTICE OF ISSUANCE) AND SHALL MAINTAIN SUCH
LISTING OR QUOTATION, AS APPLICABLE, SO LONG AS ANY

 

22

--------------------------------------------------------------------------------


 


OTHER SHARES OF COMMON STOCK SHALL BE SO LISTED OR QUOTED, AS APPLICABLE.  THE
PARENT SHALL MAINTAIN THE LISTING OR QUOTATION, AS APPLICABLE, OF ITS COMMON
STOCK ON THE NASDAQ OTC BULLETIN BOARD OR OTHER PRINCIPAL MARKET APPROVED IN
WRITING BY LAURUS, AND WILL COMPLY IN ALL MATERIAL RESPECTS WITH THE PARENT’S
REPORTING, FILING AND OTHER OBLIGATIONS UNDER THE BYLAWS OR RULES OF THE
NATIONAL ASSOCIATION OF SECURITIES DEALERS (“NASD”) AND SUCH EXCHANGES, AS
APPLICABLE.


 


(C)           MARKET REGULATIONS.  IT SHALL NOTIFY THE SEC, NASD AND APPLICABLE
STATE AUTHORITIES, IN ACCORDANCE WITH THEIR REQUIREMENTS, OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND SHALL TAKE ALL OTHER NECESSARY ACTION AND
PROCEEDINGS AS MAY BE REQUIRED AND PERMITTED BY APPLICABLE LAW, RULE AND
REGULATION, FOR THE LEGAL AND VALID ISSUANCE OF THE SECURITIES TO LAURUS AND
PROMPTLY PROVIDE COPIES THEREOF TO LAURUS.


 


(D)           REPORTING REQUIREMENTS.  IT SHALL TIMELY FILE WITH THE SEC ALL
REPORTS REQUIRED TO BE FILED PURSUANT TO THE EXCHANGE ACT AND REFRAIN FROM
TERMINATING ITS STATUS AS AN ISSUER REQUIRED BY THE EXCHANGE ACT TO FILE REPORTS
THEREUNDER EVEN IF THE EXCHANGE ACT OR THE RULES OR REGULATIONS THEREUNDER WOULD
PERMIT SUCH TERMINATION.


 


(E)           USE OF FUNDS.  IT SHALL USE THE PROCEEDS OF THE LOANS (I) TO REPAY
IN FULL THE EXISTING INDEBTEDNESS AND (II) FOR GENERAL WORKING CAPITAL PURPOSES
ONLY.


 


(F)            ACCESS TO FACILITIES.  IT SHALL, AND SHALL CAUSE EACH OF ITS
SUBSIDIARIES TO, PERMIT ANY REPRESENTATIVES DESIGNATED BY LAURUS (OR ANY
SUCCESSOR OF LAURUS), UPON REASONABLE NOTICE AND DURING NORMAL BUSINESS HOURS,
AT COMPANY’S EXPENSE AND ACCOMPANIED BY A REPRESENTATIVE OF COMPANY AGENT
(PROVIDED THAT NO SUCH PRIOR NOTICE SHALL BE REQUIRED TO BE GIVEN AND NO SUCH
REPRESENTATIVE SHALL BE REQUIRED TO ACCOMPANY LAURUS IN THE EVENT LAURUS
BELIEVES SUCH ACCESS IS NECESSARY TO PRESERVE OR PROTECT THE COLLATERAL OR
FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT), TO:


 


(I)            VISIT AND INSPECT ANY OF ITS OR ANY SUCH SUBSIDIARY’S PROPERTIES;


 


(II)           EXAMINE ITS OR ANY SUCH SUBSIDIARY’S CORPORATE AND FINANCIAL
RECORDS (UNLESS SUCH EXAMINATION IS NOT PERMITTED BY FEDERAL, STATE OR LOCAL LAW
OR BY CONTRACT) AND MAKE COPIES THEREOF OR EXTRACTS THEREFROM; AND


 


(III)          DISCUSS ITS OR ANY SUCH SUBSIDIARY’S AFFAIRS, FINANCES AND
ACCOUNTS WITH ITS OR ANY SUCH SUBSIDIARY’S DIRECTORS, OFFICERS AND ACCOUNTANTS.

 

Notwithstanding the foregoing, neither it nor any of its Subsidiaries shall
provide any material, non-public information to Laurus unless Laurus signs a
confidentiality agreement and otherwise complies with Regulation FD, under the
federal securities laws.

 


(G)           TAXES.  IT SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO,
PROMPTLY PAY AND DISCHARGE, OR CAUSE TO BE PAID AND DISCHARGED, WHEN DUE AND
PAYABLE, ALL LAWFUL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES
IMPOSED UPON IT AND ITS SUBSIDIARIES’ INCOME, PROFITS, PROPERTY OR BUSINESS, AS
THE CASE MAY BE; PROVIDED, HOWEVER, THAT ANY SUCH TAX, ASSESSMENT, CHARGE OR
LEVY NEED NOT BE PAID CURRENTLY IF (I) THE VALIDITY THEREOF SHALL CURRENTLY AND
DILIGENTLY BE CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, (II) SUCH TAX,
ASSESSMENT, CHARGE

 

23

--------------------------------------------------------------------------------


 


OR LEVY SHALL HAVE NO EFFECT ON THE LIEN PRIORITY OF LAURUS IN THE COLLATERAL,
AND (III) IF IT AND/OR SUCH SUBSIDIARY, AS APPLICABLE, SHALL HAVE SET ASIDE ON
ITS AND/OR SUCH SUBSIDIARY’S BOOKS ADEQUATE RESERVES WITH RESPECT THERETO IN
ACCORDANCE WITH GAAP; AND PROVIDED, FURTHER, THAT IT SHALL, AND SHALL CAUSE EACH
OF ITS SUBSIDIARIES TO, PAY ALL SUCH TAXES, ASSESSMENTS, CHARGES OR LEVIES
FORTHWITH UPON THE COMMENCEMENT OF PROCEEDINGS TO FORECLOSE ANY LIEN WHICH MAY
HAVE ATTACHED AS SECURITY THEREFOR.


 


(H)           INSURANCE.  IT SHALL BEAR THE FULL RISK OF LOSS FROM ANY LOSS OF
ANY NATURE WHATSOEVER WITH RESPECT TO THE COLLATERAL.  IT AND EACH OF ITS
SUBSIDIARIES SHALL KEEP ITS ASSETS WHICH ARE OF AN INSURABLE CHARACTER INSURED
BY FINANCIALLY SOUND AND REPUTABLE INSURERS AGAINST LOSS OR DAMAGE BY FIRE,
EXPLOSION AND OTHER RISKS CUSTOMARILY INSURED AGAINST BY COMPANIES IN SIMILAR
BUSINESS SIMILARLY SITUATED AS IT AND ITS SUBSIDIARIES; AND IT AND ITS
SUBSIDIARIES SHALL MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE INSURERS,
INSURANCE AGAINST OTHER HAZARDS AND RISKS AND LIABILITY TO PERSONS AND PROPERTY
TO THE EXTENT AND IN THE MANNER WHICH IT AND/OR SUCH SUBSIDIARY THEREOF
REASONABLY BELIEVES IS CUSTOMARY FOR COMPANIES IN SIMILAR BUSINESS SIMILARLY
SITUATED AS IT AND ITS SUBSIDIARIES AND TO THE EXTENT AVAILABLE ON COMMERCIALLY
REASONABLE TERMS.  IT AND EACH OF ITS SUBSIDIARIES WILL JOINTLY AND SEVERALLY
BEAR THE FULL RISK OF LOSS FROM ANY LOSS OF ANY NATURE WHATSOEVER WITH RESPECT
TO THE ASSETS PLEDGED TO LAURUS AS SECURITY FOR ITS OBLIGATIONS HEREUNDER AND
UNDER THE ANCILLARY AGREEMENTS.  AT ITS OWN COST AND EXPENSE IN AMOUNTS AND WITH
CARRIERS REASONABLY ACCEPTABLE TO LAURUS, IT AND EACH OF ITS SUBSIDIARIES SHALL
(I) KEEP ALL THEIR INSURABLE PROPERTIES AND PROPERTIES IN WHICH THEY HAVE AN
INTEREST INSURED AGAINST THE HAZARDS OF FIRE, FLOOD, SPRINKLER LEAKAGE, THOSE
HAZARDS COVERED BY EXTENDED COVERAGE INSURANCE AND SUCH OTHER HAZARDS, AND FOR
SUCH AMOUNTS, AS IS CUSTOMARY IN THE CASE OF COMPANIES ENGAGED IN BUSINESSES
SIMILAR TO IT OR THE RESPECTIVE SUBSIDIARY’S INCLUDING BUSINESS INTERRUPTION
INSURANCE; (II) MAINTAIN A BOND IN SUCH AMOUNTS AS IS CUSTOMARY IN THE CASE OF
COMPANIES ENGAGED IN BUSINESSES SIMILAR TO IT AND ITS SUBSIDIARIES’ INSURING
AGAINST LARCENY, EMBEZZLEMENT OR OTHER CRIMINAL MISAPPROPRIATION OF INSURED’S
OFFICERS AND EMPLOYEES WHO MAY EITHER SINGLY OR JOINTLY WITH OTHERS AT ANY TIME
HAVE ACCESS TO ITS OR ANY OF ITS SUBSIDIARIES ASSETS OR FUNDS EITHER DIRECTLY OR
THROUGH GOVERNMENTAL AUTHORITY TO DRAW UPON SUCH FUNDS OR TO DIRECT GENERALLY
THE DISPOSITION OF SUCH ASSETS; (III) MAINTAIN PUBLIC AND PRODUCT LIABILITY
INSURANCE AGAINST CLAIMS FOR PERSONAL INJURY, DEATH OR PROPERTY DAMAGE SUFFERED
BY OTHERS; (IV) MAINTAIN ALL SUCH WORKER’S COMPENSATION OR SIMILAR INSURANCE AS
MAY BE REQUIRED UNDER THE LAWS OF ANY STATE OR JURISDICTION IN WHICH IT OR ANY
OF ITS SUBSIDIARIES IS ENGAGED IN BUSINESS; AND (V) FURNISH LAURUS WITH
(X) COPIES OF ALL POLICIES AND EVIDENCE OF THE MAINTENANCE OF SUCH POLICIES AT
LEAST THIRTY (30) DAYS BEFORE ANY EXPIRATION DATE, (Y) EXCEPTING ITS AND ITS
SUBSIDIARIES’ WORKERS’ COMPENSATION POLICY, ENDORSEMENTS TO SUCH POLICIES NAMING
LAURUS AS “CO-INSURED” OR “ADDITIONAL INSURED” AND APPROPRIATE LOSS PAYABLE
ENDORSEMENTS IN FORM AND SUBSTANCE SATISFACTORY TO LAURUS, NAMING LAURUS AS
LENDERS LOSS PAYEE, AND (Z) EVIDENCE THAT AS TO LAURUS THE INSURANCE COVERAGE
SHALL NOT BE IMPAIRED OR INVALIDATED BY ANY ACT OR NEGLECT OF ANY COMPANY OR ANY
OF ITS SUBSIDIARIES AND THE INSURER WILL PROVIDE LAURUS WITH AT LEAST THIRTY
(30) DAYS NOTICE PRIOR TO CANCELLATION.  IT SHALL INSTRUCT THE INSURANCE
CARRIERS THAT IN THE EVENT OF ANY LOSS THEREUNDER, THE CARRIERS SHALL MAKE
PAYMENT FOR SUCH LOSS TO LAURUS AND NOT TO ANY COMPANY OR ANY OF ITS
SUBSIDIARIES AND LAURUS JOINTLY.  IF ANY INSURANCE LOSSES ARE PAID BY CHECK,
DRAFT OR OTHER INSTRUMENT PAYABLE TO ANY COMPANY AND/OR ANY OF ITS SUBSIDIARIES
AND LAURUS JOINTLY, LAURUS MAY ENDORSE, AS APPLICABLE, SUCH COMPANY’S AND/OR ANY
OF ITS SUBSIDIARIES’ NAME THEREON AND DO SUCH OTHER THINGS AS LAURUS MAY DEEM
ADVISABLE TO REDUCE THE SAME TO CASH.  LAURUS IS HEREBY AUTHORIZED TO ADJUST AND
COMPROMISE CLAIMS.  ALL LOSS RECOVERIES RECEIVED BY LAURUS UPON ANY SUCH
INSURANCE MAY BE

 

24

--------------------------------------------------------------------------------


 


APPLIED TO THE OBLIGATIONS, IN SUCH ORDER AS LAURUS IN ITS SOLE DISCRETION SHALL
DETERMINE OR SHALL OTHERWISE BE DELIVERED TO COMPANY AGENT FOR THE BENEFIT OF
THE APPLICABLE COMPANY AND/OR ITS SUBSIDIARIES.  ANY SURPLUS SHALL BE PAID BY
LAURUS TO COMPANY AGENT FOR THE BENEFIT OF THE APPLICABLE COMPANY AND/OR ITS
SUBSIDIARIES, OR APPLIED AS MAY BE OTHERWISE REQUIRED BY LAW.  ANY DEFICIENCY
THEREON SHALL BE PAID, AS APPLICABLE, BY COMPANIES AND THEIR SUBSIDIARIES TO
LAURUS, ON DEMAND.


 


(I)            INTELLECTUAL PROPERTY.  IT SHALL, AND SHALL CAUSE EACH OF ITS
SUBSIDIARIES TO, MAINTAIN IN FULL FORCE AND EFFECT ITS CORPORATE EXISTENCE,
RIGHTS AND FRANCHISES AND ALL LICENSES AND OTHER RIGHTS TO USE INTELLECTUAL
PROPERTY OWNED OR POSSESSED BY IT AND REASONABLY DEEMED TO BE NECESSARY TO THE
CONDUCT OF ITS BUSINESS.


 


(J)            PROPERTIES.  IT SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES
TO, KEEP ITS PROPERTIES IN GOOD REPAIR, WORKING ORDER AND CONDITION, REASONABLE
WEAR AND TEAR EXCEPTED, AND FROM TIME TO TIME MAKE ALL NEEDFUL AND PROPER
REPAIRS, RENEWALS, REPLACEMENTS, ADDITIONS AND IMPROVEMENTS THERETO; AND IT
SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, AT ALL TIMES COMPLY WITH
EACH PROVISION OF ALL LEASES TO WHICH IT IS A PARTY OR UNDER WHICH IT OCCUPIES
PROPERTY IF THE BREACH OF SUCH PROVISION COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(K)           CONFIDENTIALITY.  IT SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO, DISCLOSE, AND WILL NOT INCLUDE IN ANY PUBLIC ANNOUNCEMENT, THE
NAME OF LAURUS, UNLESS EXPRESSLY AGREED TO BY LAURUS OR UNLESS AND UNTIL SUCH
DISCLOSURE IS REQUIRED BY LAW OR APPLICABLE REGULATION, AND THEN ONLY TO THE
EXTENT OF SUCH REQUIREMENT.  NOTWITHSTANDING THE FOREGOING, EACH COMPANY AND ITS
SUBSIDIARIES MAY DISCLOSE LAURUS’ IDENTITY AND THE TERMS OF THIS AGREEMENT TO
ITS CURRENT AND PROSPECTIVE DEBT AND EQUITY FINANCING SOURCES.


 


(L)            REQUIRED APPROVALS.  IT SHALL NOT, AND SHALL NOT PERMIT ANY OF
ITS SUBSIDIARIES TO, WITHOUT THE PRIOR WRITTEN CONSENT OF LAURUS, (I) CREATE,
INCUR, ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS (EXCLUSIVE OF TRADE DEBT)
WHETHER SECURED OR UNSECURED OTHER THAN EACH COMPANY’S INDEBTEDNESS TO LAURUS
AND AS SET FORTH ON SCHEDULE 13(L)(I) ATTACHED HERETO AND MADE A PART HEREOF;
(II) CANCEL ANY DEBT OWING TO IT IN EXCESS OF $50,000 IN THE AGGREGATE DURING
ANY 12 MONTH PERIOD; (III) ASSUME, GUARANTEE, ENDORSE OR OTHERWISE BECOME
DIRECTLY OR CONTINGENTLY LIABLE IN CONNECTION WITH ANY OBLIGATIONS OF ANY OTHER
PERSON, EXCEPT THE ENDORSEMENT OF NEGOTIABLE INSTRUMENTS BY IT OR ITS
SUBSIDIARIES FOR DEPOSIT OR COLLECTION OR SIMILAR TRANSACTIONS IN THE ORDINARY
COURSE OF BUSINESS; (IV) DIRECTLY OR INDIRECTLY DECLARE, PAY OR MAKE ANY
DIVIDEND OR DISTRIBUTION ON ANY CLASS OF ITS STOCK OR APPLY ANY OF ITS FUNDS,
PROPERTY OR ASSETS TO THE PURCHASE, REDEMPTION OR OTHER RETIREMENT OF ANY OF ITS
OR ITS SUBSIDIARIES’ STOCK OUTSTANDING ON THE DATE HEREOF, OR ISSUE ANY
PREFERRED STOCK; (V) PURCHASE OR HOLD BENEFICIALLY ANY STOCK OR OTHER SECURITIES
OR EVIDENCES OF INDEBTEDNESS OF, MAKE OR PERMIT TO EXIST ANY LOANS OR ADVANCES
TO, OR MAKE ANY INVESTMENT OR ACQUIRE ANY INTEREST WHATSOEVER IN, ANY OTHER
PERSON, INCLUDING ANY PARTNERSHIP OR JOINT VENTURE, EXCEPT (X) TRAVEL ADVANCES,
(Y) LOANS TO ITS AND ITS SUBSIDIARIES’ OFFICERS AND EMPLOYEES NOT EXCEEDING AT
ANY ONE TIME AN AGGREGATE OF $10,000, AND (Z) LOANS TO ITS EXISTING SUBSIDIARIES
SO LONG AS SUCH SUBSIDIARIES ARE ORGANIZED IN THE UNITED STATES AND ARE
DESIGNATED AS EITHER A CO-BORROWER HEREUNDER OR HAS ENTERED INTO SUCH GUARANTY
AND SECURITY DOCUMENTATION REQUIRED BY LAURUS, INCLUDING, WITHOUT LIMITATION, TO
GRANT TO LAURUS A FIRST PRIORITY PERFECTED SECURITY INTEREST IN SUBSTANTIALLY
ALL OF SUCH SUBSIDIARY’S ASSETS TO SECURE THE OBLIGATIONS; (VI) CREATE OR PERMIT
TO EXIST ANY SUBSIDIARY, OTHER THAN ANY SUBSIDIARY IN

 

25

--------------------------------------------------------------------------------


 


EXISTENCE ON THE DATE HEREOF AND LISTED IN SCHEDULE 12(B) UNLESS SUCH NEW
SUBSIDIARY IS A WHOLLY-OWNED SUBSIDIARY AND IS DESIGNATED BY LAURUS AS EITHER A
CO-BORROWER OR GUARANTOR HEREUNDER AND SUCH SUBSIDIARY SHALL HAVE ENTERED INTO
ALL SUCH DOCUMENTATION REQUIRED BY LAURUS, INCLUDING, WITHOUT LIMITATION, TO
GRANT TO LAURUS A FIRST PRIORITY PERFECTED SECURITY INTEREST IN SUBSTANTIALLY
ALL OF SUCH SUBSIDIARY’S ASSETS TO SECURE THE OBLIGATIONS; (VII) DIRECTLY OR
INDIRECTLY, PREPAY ANY INDEBTEDNESS (OTHER THAN TO LAURUS AND IN THE ORDINARY
COURSE OF BUSINESS), OR REPURCHASE, REDEEM, RETIRE OR OTHERWISE ACQUIRE ANY
INDEBTEDNESS (OTHER THAN TO LAURUS AND IN THE ORDINARY COURSE OF BUSINESS)
EXCEPT TO MAKE SCHEDULED PAYMENTS OF PRINCIPAL AND INTEREST THEREOF; (VIII)
ENTER INTO ANY MERGER, CONSOLIDATION OR OTHER REORGANIZATION WITH OR INTO ANY
OTHER PERSON OR ACQUIRE ALL OR A PORTION OF THE ASSETS OR STOCK OF ANY PERSON OR
PERMIT ANY OTHER PERSON TO CONSOLIDATE WITH OR MERGE WITH IT, UNLESS (1) SUCH
COMPANY IS THE SURVIVING ENTITY OF SUCH MERGER OR CONSOLIDATION, (2) NO EVENT OF
DEFAULT SHALL EXIST IMMEDIATELY PRIOR TO AND AFTER GIVING EFFECT TO SUCH MERGER
OR CONSOLIDATION, (3) SUCH COMPANY SHALL HAVE PROVIDED LAURUS COPIES OF ALL
DOCUMENTATION RELATING TO SUCH MERGER OR CONSOLIDATION AND (4) SUCH COMPANY
SHALL HAVE PROVIDED LAURUS WITH AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE
OF SUCH MERGER OR CONSOLIDATION; (IX) MATERIALLY CHANGE THE NATURE OF THE
BUSINESS IN WHICH IT IS PRESENTLY ENGAGED; (X) BECOME SUBJECT TO (INCLUDING,
WITHOUT LIMITATION, BY WAY OF AMENDMENT TO OR MODIFICATION OF) ANY AGREEMENT OR
INSTRUMENT WHICH BY ITS TERMS WOULD (UNDER ANY CIRCUMSTANCES) RESTRICT ITS OR
ANY OF ITS SUBSIDIARIES’ RIGHT TO PERFORM THE PROVISIONS OF THIS AGREEMENT OR
ANY OF THE ANCILLARY AGREEMENTS; (XI) CHANGE ITS FISCAL YEAR OR MAKE ANY CHANGES
IN ACCOUNTING TREATMENT AND REPORTING PRACTICES WITHOUT PRIOR WRITTEN NOTICE TO
LAURUS EXCEPT AS REQUIRED BY GAAP OR IN THE TAX REPORTING TREATMENT OR EXCEPT AS
REQUIRED BY LAW; (XII) ENTER INTO ANY TRANSACTION WITH ANY EMPLOYEE, DIRECTOR OR
AFFILIATE, EXCEPT IN THE ORDINARY COURSE ON ARMS-LENGTH TERMS; (XIII) BILL
ACCOUNTS UNDER ANY NAME EXCEPT THE PRESENT NAME OF SUCH COMPANY; OR (XIV) SELL,
LEASE, TRANSFER OR OTHERWISE DISPOSE OF ANY OF ITS PROPERTIES OR ASSETS, OR ANY
OF THE PROPERTIES OR ASSETS OF ITS SUBSIDIARIES, EXCEPT FOR (1) THE SALE OF
INVENTORY IN THE ORDINARY COURSE OF BUSINESS AND (2) THE DISPOSITION OR TRANSFER
IN THE ORDINARY COURSE OF BUSINESS DURING ANY FISCAL YEAR OF OBSOLETE AND
WORN-OUT EQUIPMENT AND ONLY TO THE EXTENT THAT (X) THE PROCEEDS OF ANY SUCH
DISPOSITION ARE USED TO ACQUIRE REPLACEMENT EQUIPMENT WHICH IS SUBJECT TO
LAURUS’ FIRST PRIORITY PERFECTED SECURITY INTEREST OR ARE USED TO REPAY LOANS OR
TO PAY GENERAL CORPORATE EXPENSES, OR (Y) FOLLOWING THE OCCURRENCE OF AN EVENT
OF DEFAULT WHICH CONTINUES TO EXIST, THE PROCEEDS OF WHICH ARE REMITTED TO
LAURUS TO BE HELD AS CASH COLLATERAL FOR THE OBLIGATIONS.


 


(M)          REISSUANCE OF SECURITIES.  THE PARENT SHALL REISSUE CERTIFICATES
REPRESENTING THE SECURITIES WITHOUT THE LEGENDS SET FORTH IN SECTION 39 BELOW AT
SUCH TIME AS:


 


(I)            THE HOLDER THEREOF IS PERMITTED TO DISPOSE OF SUCH SECURITIES
PURSUANT TO RULE 144(K) UNDER THE SECURITIES ACT; OR


 


(II)           UPON RESALE SUBJECT TO AN EFFECTIVE REGISTRATION STATEMENT AFTER
SUCH SECURITIES ARE REGISTERED UNDER THE SECURITIES ACT.

 

The Parent agrees to cooperate with Laurus in connection with all resales
pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions necessary to
allow such resales provided the Parent and its counsel receive reasonably
requested representations from Laurus and broker, if any.

 

26

--------------------------------------------------------------------------------


 


(N)           OPINION.  ON THE CLOSING DATE, IT SHALL DELIVER TO LAURUS AN
OPINION ACCEPTABLE TO LAURUS FROM EACH COMPANY’S LEGAL COUNSEL.  EACH COMPANY
WILL PROVIDE, AT THE COMPANIES’ JOINT AND SEVERAL EXPENSE, SUCH OTHER LEGAL
OPINIONS IN THE FUTURE AS ARE REASONABLY NECESSARY FOR THE EXERCISE OF THE
WARRANTS.


 


(O)           LEGAL NAME, ETC.  IT SHALL NOT, WITHOUT PROVIDING LAURUS WITH 30
DAYS PRIOR WRITTEN NOTICE, CHANGE (I) ITS NAME AS IT APPEARS IN THE OFFICIAL
FILINGS IN THE STATE OF ITS ORGANIZATION, (II) THE TYPE OF LEGAL ENTITY IT IS,
(III) ITS ORGANIZATION IDENTIFICATION NUMBER, IF ANY, ISSUED BY ITS STATE OF
ORGANIZATION, (IV) ITS STATE OF ORGANIZATION OR (V) AMEND ITS CERTIFICATE OF
INCORPORATION, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENT.


 


(P)           COMPLIANCE WITH LAWS.  THE OPERATION OF EACH OF ITS AND EACH OF
ITS SUBSIDIARIES’ BUSINESS IS AND SHALL CONTINUE TO BE IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL APPLICABLE FEDERAL, STATE AND LOCAL LAWS, RULES AND
ORDINANCES, INCLUDING TO ALL LAWS, RULES, REGULATIONS AND ORDERS RELATING TO
TAXES, PAYMENT AND WITHHOLDING OF PAYROLL TAXES, EMPLOYER AND EMPLOYEE
CONTRIBUTIONS AND SIMILAR ITEMS, SECURITIES, EMPLOYEE RETIREMENT AND WELFARE
BENEFITS, EMPLOYEE HEALTH AND SAFETY AND ENVIRONMENTAL MATTERS.


 


(Q)           NOTICES.  IT AND EACH OF ITS SUBSIDIARIES SHALL PROMPTLY INFORM
LAURUS IN WRITING OF:  (I) THE COMMENCEMENT OF ALL PROCEEDINGS AND
INVESTIGATIONS BY OR BEFORE AND/OR THE RECEIPT OF ANY NOTICES FROM, ANY
GOVERNMENTAL OR NONGOVERNMENTAL BODY AND ALL ACTIONS AND PROCEEDINGS IN ANY
COURT OR BEFORE ANY ARBITRATOR AGAINST OR IN ANY WAY CONCERNING ANY EVENT WHICH
COULD REASONABLY BE EXPECTED TO HAVE SINGLY OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT; (II) ANY CHANGE WHICH HAS HAD, OR COULD REASONABLY BE EXPECTED
TO HAVE, A MATERIAL ADVERSE EFFECT; (III) ANY EVENT OF DEFAULT OR DEFAULT; AND
(IV) ANY DEFAULT OR ANY EVENT WHICH WITH THE PASSAGE OF TIME OR GIVING OF NOTICE
OR BOTH WOULD CONSTITUTE A DEFAULT UNDER ANY AGREEMENT FOR THE PAYMENT OF MONEY
TO WHICH IT OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH IT OR ANY OF ITS
SUBSIDIARIES OR ANY OF ITS OR ANY SUCH SUBSIDIARY’S PROPERTIES MAY BE BOUND THE
BREACH OF WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT.


 


(R)            MARGIN STOCK.  IT SHALL NOT PERMIT ANY OF THE PROCEEDS OF THE
LOANS MADE HEREUNDER TO BE USED DIRECTLY OR INDIRECTLY TO “PURCHASE” OR “CARRY”
“MARGIN STOCK” OR TO REPAY INDEBTEDNESS INCURRED TO “PURCHASE” OR “CARRY”
“MARGIN STOCK” WITHIN THE RESPECTIVE MEANINGS OF EACH OF THE QUOTED TERMS UNDER
REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM AS NOW AND
FROM TIME TO TIME HEREAFTER IN EFFECT.


 


(S)           OFFERING RESTRICTIONS.  EXCEPT AS PREVIOUSLY DISCLOSED IN THE SEC
REPORTS OR IN THE EXCHANGE ACT FILINGS, OR STOCK OR STOCK OPTIONS GRANTED TO ITS
EMPLOYEES OR DIRECTORS, NEITHER IT NOR ANY OF ITS SUBSIDIARIES SHALL, PRIOR TO
THE FULL REPAYMENT OF THE SECURED NON-CONVERTIBLE TERM NOTE(TOGETHER WITH ALL
ACCRUED AND UNPAID INTEREST AND FEES RELATED THERETO), (X) ENTER INTO ANY EQUITY
LINE OF CREDIT AGREEMENT OR SIMILAR AGREEMENT OR (Y) ISSUE, OR ENTER INTO ANY
AGREEMENT TO ISSUE, ANY SECURITIES WITH A VARIABLE/FLOATING CONVERSION AND/OR
PRICING FEATURE WHICH ARE OR COULD BE (BY CONVERSION OR REGISTRATION)
FREE-TRADING SECURITIES (I.E. COMMON STOCK SUBJECT TO A REGISTRATION STATEMENT).

 

27

--------------------------------------------------------------------------------


 


(T)            AUTHORIZATION AND RESERVATION OF SHARES.  THE PARENT SHALL AT ALL
TIMES HAVE AUTHORIZED AND RESERVED A SUFFICIENT NUMBER OF SHARES OF COMMON STOCK
TO PROVIDE FOR THE EXERCISE OF THE WARRANTS.


 


(U)           FINANCING RIGHT OF FIRST REFUSAL.


 


(I)            EACH COMPANY HEREBY GRANTS TO LAURUS A RIGHT OF FIRST REFUSAL TO
PROVIDE ANY ADDITIONAL FINANCING (AS DEFINED BELOW) TO BE ISSUED BY ANY COMPANY
AND/OR ANY OF ITS SUBSIDIARIES (THE “ADDITIONAL FINANCING PARTIES”), SUBJECT TO
THE FOLLOWING TERMS AND CONDITIONS.  FROM AND AFTER THE DATE HEREOF, PRIOR TO
THE INCURRENCE OF ANY ADDITIONAL INDEBTEDNESS AND/OR THE SALE OR ISSUANCE OF ANY
EQUITY INTERESTS OF THE ADDITIONAL FINANCING PARTIES (AN “ADDITIONAL
FINANCING”), COMPANY AGENT SHALL NOTIFY LAURUS OF SUCH ADDITIONAL FINANCING.  IN
CONNECTION THEREWITH, COMPANY AGENT SHALL SUBMIT A FULLY EXECUTED TERM SHEET (A
“PROPOSED TERM SHEET”) TO LAURUS SETTING FORTH THE TERMS, CONDITIONS AND PRICING
OF ANY SUCH ADDITIONAL FINANCING (SUCH FINANCING TO BE NEGOTIATED ON “ARM’S
LENGTH” TERMS AND THE TERMS THEREOF TO BE NEGOTIATED IN GOOD FAITH) PROPOSED TO
BE ENTERED INTO BY THE ADDITIONAL FINANCING PARTIES.  LAURUS SHALL HAVE THE
RIGHT, BUT NOT THE OBLIGATION, TO DELIVER TO COMPANY AGENT ITS OWN PROPOSED TERM
SHEET (THE “LAURUS TERM SHEET”) SETTING FORTH THE TERMS AND CONDITIONS UPON
WHICH LAURUS WOULD BE WILLING TO PROVIDE SUCH ADDITIONAL FINANCING TO THE
ADDITIONAL FINANCING PARTIES.  THE LAURUS TERM SHEET SHALL CONTAIN TERMS NO LESS
FAVORABLE TO THE ADDITIONAL FINANCING PARTIES THAN THOSE OUTLINED IN PROPOSED
TERM SHEET.  LAURUS SHALL DELIVER TO COMPANY AGENT THE LAURUS TERM SHEET WITHIN
TEN BUSINESS DAYS OF RECEIPT OF EACH SUCH PROPOSED TERM SHEET.  IF THE
PROVISIONS OF THE LAURUS TERM SHEET ARE AT LEAST AS FAVORABLE TO THE ADDITIONAL
FINANCING PARTIES AS THE PROVISIONS OF THE PROPOSED TERM SHEET, THE ADDITIONAL
FINANCING PARTIES SHALL ENTER INTO AND CONSUMMATE THE ADDITIONAL FINANCING
TRANSACTION OUTLINED IN THE LAURUS TERM SHEET.


 


(II)           IT SHALL NOT, AND SHALL NOT PERMIT ITS SUBSIDIARIES TO, AGREE,
DIRECTLY OR INDIRECTLY, TO ANY RESTRICTION WITH ANY PERSON WHICH LIMITS THE
ABILITY OF LAURUS TO CONSUMMATE AN ADDITIONAL FINANCING WITH IT OR ANY OF ITS
SUBSIDIARIES.


 


14.           FURTHER ASSURANCES.  AT ANY TIME AND FROM TIME TO TIME, UPON THE
WRITTEN REQUEST OF LAURUS AND AT THE SOLE EXPENSE OF COMPANIES, EACH COMPANY
SHALL PROMPTLY AND DULY EXECUTE AND DELIVER ANY AND ALL SUCH FURTHER INSTRUMENTS
AND DOCUMENTS AND TAKE SUCH FURTHER ACTION AS LAURUS MAY REQUEST (A) TO OBTAIN
THE FULL BENEFITS OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS, (B) TO
PROTECT, PRESERVE AND MAINTAIN LAURUS’ RIGHTS IN THE COLLATERAL AND UNDER THIS
AGREEMENT OR ANY ANCILLARY AGREEMENT, AND/OR (C) TO ENABLE LAURUS TO EXERCISE
ALL OR ANY OF THE RIGHTS AND POWERS HEREIN GRANTED OR ANY ANCILLARY AGREEMENT.


 


15.           REPRESENTATIONS, WARRANTIES AND COVENANTS OF LAURUS.  LAURUS
HEREBY REPRESENTS, WARRANTS AND COVENANTS TO EACH COMPANY AS FOLLOWS:

 

(a)           Requisite Power and Authority.  Laurus has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and the Ancillary Agreements and to carry out their provisions.  All
corporate action on Laurus’ part required for the lawful execution and delivery
of this Agreement and the Ancillary Agreements have been or will be effectively
taken prior to the Closing Date.  Upon their execution and delivery, this
Agreement and the Ancillary Agreements shall be valid and binding obligations of

 

28

--------------------------------------------------------------------------------


 


LAURUS, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, EXCEPT (A) AS LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS OF
GENERAL APPLICATION AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS, AND (B) AS
LIMITED BY GENERAL PRINCIPLES OF EQUITY THAT RESTRICT THE AVAILABILITY OF
EQUITABLE AND LEGAL REMEDIES.

 


(B)           INVESTMENT REPRESENTATIONS.  LAURUS UNDERSTANDS THAT THE
SECURITIES ARE BEING OFFERED AND SOLD PURSUANT TO AN EXEMPTION FROM REGISTRATION
CONTAINED IN THE SECURITIES ACT BASED IN PART UPON LAURUS’ REPRESENTATIONS
CONTAINED IN THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THAT LAURUS IS AN
“ACCREDITED INVESTOR” WITHIN THE MEANING OF REGULATION D UNDER THE SECURITIES
ACT.  LAURUS HAS RECEIVED OR HAS HAD FULL ACCESS TO ALL THE INFORMATION IT
CONSIDERS NECESSARY OR APPROPRIATE TO MAKE AN INFORMED INVESTMENT DECISION WITH
RESPECT TO THE NOTES TO BE ISSUED TO IT UNDER THIS AGREEMENT AND THE SECURITIES
ACQUIRED BY IT UPON THE EXERCISE OF THE WARRANTS.

 


(C)           LAURUS BEARS ECONOMIC RISK.  LAURUS HAS SUBSTANTIAL EXPERIENCE IN
EVALUATING AND INVESTING IN PRIVATE PLACEMENT TRANSACTIONS OF SECURITIES IN
COMPANIES SIMILAR TO THE PARENT SO THAT IT IS CAPABLE OF EVALUATING THE MERITS
AND RISKS OF ITS INVESTMENT IN THE PARENT AND HAS THE CAPACITY TO PROTECT ITS
OWN INTERESTS.  LAURUS MUST BEAR THE ECONOMIC RISK OF THIS INVESTMENT UNTIL THE
SECURITIES ARE SOLD PURSUANT TO (I) AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT, OR (II) AN EXEMPTION FROM REGISTRATION IS AVAILABLE.

 


(D)           INVESTMENT FOR OWN ACCOUNT.  THE SECURITIES ARE BEING ISSUED TO
LAURUS FOR ITS OWN ACCOUNT FOR INVESTMENT ONLY, AND NOT AS A NOMINEE OR AGENT
AND NOT WITH A VIEW TOWARDS OR FOR RESALE IN CONNECTION WITH THEIR DISTRIBUTION.

 


(E)           LAURUS CAN PROTECT ITS INTEREST.  LAURUS REPRESENTS THAT BY REASON
OF ITS, OR OF ITS MANAGEMENT’S, BUSINESS AND FINANCIAL EXPERIENCE, LAURUS HAS
THE CAPACITY TO EVALUATE THE MERITS AND RISKS OF ITS INVESTMENT IN THE NOTES,
AND THE SECURITIES AND TO PROTECT ITS OWN INTERESTS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT, AND THE ANCILLARY AGREEMENTS. 
FURTHER, LAURUS IS AWARE OF NO PUBLICATION OF ANY ADVERTISEMENT IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED IN THE AGREEMENT OR THE ANCILLARY AGREEMENTS.

 


(F)            ACCREDITED INVESTOR.  LAURUS REPRESENTS THAT IT IS AN ACCREDITED
INVESTOR WITHIN THE MEANING OF REGULATION D UNDER THE SECURITIES ACT.

 


(G)           SHORTING.  NEITHER LAURUS NOR ANY OF ITS AFFILIATES OR INVESTMENT
PARTNERS HAS, WILL, OR WILL CAUSE ANY PERSON, TO DIRECTLY ENGAGE IN “SHORT
SALES” OF THE PARENT’S COMMON STOCK AS LONG AS ANY NOTE SHALL BE OUTSTANDING.


 


(H)           PATRIOT ACT.  LAURUS CERTIFIES THAT, TO THE BEST OF LAURUS’
KNOWLEDGE, LAURUS HAS NOT BEEN DESIGNATED, AND IS NOT OWNED OR CONTROLLED, BY A
“SUSPECTED TERRORIST” AS DEFINED IN EXECUTIVE ORDER 13224.  LAURUS SEEKS TO
COMPLY WITH ALL APPLICABLE LAWS CONCERNING MONEY LAUNDERING AND RELATED
ACTIVITIES.  IN FURTHERANCE OF THOSE EFFORTS, LAURUS HEREBY REPRESENTS, WARRANTS
AND COVENANTS THAT:  (I) NONE OF THE CASH OR PROPERTY THAT LAURUS WILL USE TO
MAKE THE LOANS HAS BEEN OR SHALL BE DERIVED FROM, OR RELATED TO, ANY ACTIVITY
THAT IS DEEMED CRIMINAL UNDER UNITED STATES LAW; AND (II) NO DISBURSEMENT BY
LAURUS TO ANY COMPANY TO THE EXTENT WITHIN LAURUS’ CONTROL, SHALL CAUSE LAURUS
TO BE IN VIOLATION OF THE UNITED STATES BANK

 

29

--------------------------------------------------------------------------------


 


SECRECY ACT, THE UNITED STATES INTERNATIONAL MONEY LAUNDERING CONTROL ACT OF
1986 OR THE UNITED STATES INTERNATIONAL MONEY LAUNDERING ABATEMENT AND
ANTI-TERRORIST FINANCING ACT OF 2001.  LAURUS SHALL PROMPTLY NOTIFY THE COMPANY
AGENT IF ANY OF THESE REPRESENTATIONS CEASES TO BE TRUE AND ACCURATE REGARDING
LAURUS.  LAURUS AGREES TO PROVIDE THE COMPANY ANY ADDITIONAL INFORMATION
REGARDING LAURUS THAT THE COMPANY DEEMS NECESSARY OR CONVENIENT TO ENSURE
COMPLIANCE WITH ALL APPLICABLE LAWS CONCERNING MONEY LAUNDERING AND SIMILAR
ACTIVITIES.  LAURUS UNDERSTANDS AND AGREES THAT IF AT ANY TIME IT IS DISCOVERED
THAT ANY OF THE FOREGOING REPRESENTATIONS ARE INCORRECT, OR IF OTHERWISE
REQUIRED BY APPLICABLE LAW OR REGULATION RELATED TO MONEY LAUNDERING SIMILAR
ACTIVITIES, LAURUS MAY UNDERTAKE APPROPRIATE ACTIONS TO ENSURE COMPLIANCE WITH
APPLICABLE LAW OR REGULATION, INCLUDING BUT NOT LIMITED TO SEGREGATION AND/OR
REDEMPTION OF LAURUS’ INVESTMENT IN THE PARENT.  LAURUS FURTHER UNDERSTANDS THAT
THE PARENT MAY RELEASE INFORMATION ABOUT LAURUS AND, IF APPLICABLE, ANY
UNDERLYING BENEFICIAL OWNERS, TO PROPER AUTHORITIES IF THE PARENT, IN ITS SOLE
DISCRETION, DETERMINES THAT IT IS IN THE BEST INTERESTS OF THE PARENT IN LIGHT
OF RELEVANT RULES AND REGULATIONS UNDER THE LAWS SET FORTH IN SUBSECTION (II)
ABOVE.

 


(I)            LIMITATION ON ACQUISITION OF COMMON STOCK.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, ANY ANCILLARY AGREEMENT,
OR ANY DOCUMENT, INSTRUMENT OR AGREEMENT ENTERED INTO IN CONNECTION WITH ANY
OTHER TRANSACTION ENTERED INTO BY AND BETWEEN LAURUS AND ANY COMPANY (AND/OR
SUBSIDIARIES OR AFFILIATES OF ANY COMPANY), LAURUS SHALL NOT ACQUIRE STOCK IN
THE PARENT (INCLUDING, WITHOUT LIMITATION, PURSUANT TO A CONTRACT TO PURCHASE,
BY EXERCISING AN OPTION OR WARRANT, BY CONVERTING ANY OTHER SECURITY OR
INSTRUMENT, BY ACQUIRING OR EXERCISING ANY OTHER RIGHT TO ACQUIRE, SHARES OF
STOCK OR OTHER SECURITY CONVERTIBLE INTO SHARES OF STOCK IN THE PARENT, OR
OTHERWISE, AND SUCH OPTIONS, WARRANTS, CONVERSION OR OTHER RIGHTS SHALL NOT BE
EXERCISABLE) TO THE EXTENT SUCH STOCK ACQUISITION WOULD CAUSE ANY INTEREST
(INCLUDING ANY ORIGINAL ISSUE DISCOUNT) PAYABLE BY ANY COMPANY TO LAURUS NOT TO
QUALIFY AS PORTFOLIO INTEREST, WITHIN THE MEANING OF SECTION 881(C)(2) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) BY REASON OF SECTION
881(C)(3) OF THE CODE, TAKING INTO ACCOUNT THE CONSTRUCTIVE OWNERSHIP RULES
UNDER SECTION 871(H)(3)(C) OF THE CODE (THE “STOCK ACQUISITION LIMITATION”). 
THE STOCK ACQUISITION LIMITATION SHALL AUTOMATICALLY BECOME NULL AND VOID
WITHOUT ANY NOTICE TO ANY COMPANY UPON THE EARLIER TO OCCUR OF EITHER (A) THE
PARENT’S DELIVERY TO LAURUS OF A NOTICE OF REDEMPTION (AS DEFINED IN THE NOTES)
OR (B) THE EXISTENCE OF AN EVENT OF DEFAULT AT A TIME WHEN THE AVERAGE CLOSING
PRICE OF THE COMMON STOCK AS REPORTED BY BLOOMBERG, L.P. ON THE PRINCIPAL MARKET
FOR THE IMMEDIATELY PRECEDING FIVE TRADING DAYS IS GREATER THAN OR EQUAL TO 150%
OF THE EXERCISE PRICE (AS DEFINED IN THE WARRANT).

 


16.           POWER OF ATTORNEY.  EACH COMPANY HEREBY APPOINTS LAURUS, OR ANY
OTHER PERSON WHOM LAURUS MAY DESIGNATE AS SUCH COMPANY’S ATTORNEY, WITH POWER
TO:  (I) ENDORSE SUCH COMPANY’S NAME ON ANY CHECKS, NOTES, ACCEPTANCES, MONEY
ORDERS, DRAFTS OR OTHER FORMS OF PAYMENT OR SECURITY THAT MAY COME INTO LAURUS’
POSSESSION; (II) SIGN SUCH COMPANY’S NAME ON ANY INVOICE OR BILL OF LADING
RELATING TO ANY ACCOUNTS, DRAFTS AGAINST ACCOUNT DEBTORS, SCHEDULES AND
ASSIGNMENTS OF ACCOUNTS, NOTICES OF ASSIGNMENT, FINANCING STATEMENTS AND OTHER
PUBLIC RECORDS, VERIFICATIONS OF ACCOUNT AND NOTICES TO OR FROM ACCOUNT DEBTORS;
(III) VERIFY THE VALIDITY, AMOUNT OR ANY OTHER MATTER RELATING TO ANY ACCOUNT BY
MAIL, TELEPHONE, TELEGRAPH OR OTHERWISE WITH ACCOUNT DEBTORS; (IV) DO ALL THINGS
NECESSARY TO CARRY OUT THIS AGREEMENT, ANY ANCILLARY AGREEMENT AND ALL RELATED
DOCUMENTS; AND (V) ON OR AFTER THE OCCURRENCE AND DURING THE CONTINUATION OF AN
EVENT OF DEFAULT, NOTIFY THE POST OFFICE AUTHORITIES TO CHANGE THE ADDRESS FOR
DELIVERY OF SUCH COMPANY’S MAIL TO AN ADDRESS DESIGNATED BY LAURUS, AND TO
RECEIVE, OPEN AND

 

30

--------------------------------------------------------------------------------


 


DISPOSE OF ALL MAIL ADDRESSED TO SUCH COMPANY.  EACH COMPANY HEREBY RATIFIES AND
APPROVES ALL ACTS OF THE ATTORNEY.  NEITHER LAURUS, NOR THE ATTORNEY WILL BE
LIABLE FOR ANY ACTS OR OMISSIONS OR FOR ANY ERROR OF JUDGMENT OR MISTAKE OF FACT
OR LAW, EXCEPT FOR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THIS POWER, BEING
COUPLED WITH AN INTEREST, IS IRREVOCABLE SO LONG AS LAURUS HAS A SECURITY
INTEREST AND UNTIL THE OBLIGATIONS HAVE BEEN FULLY SATISFIED.

 


17.           TERM OF AGREEMENT.  LAURUS’ AGREEMENT TO MAKE LOANS AND EXTEND
FINANCIAL ACCOMMODATIONS UNDER AND IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT OR ANY ANCILLARY AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT
UNTIL THE LATER OF (X) THE EXPIRATION OF THE REVOLVING TERM AND (Y) THE MATURITY
DATE (AS DEFINED IN THE SECURED NON-CONVERTIBLE TERM NOTE); PROVIDED THAT
LAURUS’ AGREEMENT TO MAKE REVOLVING LOANS UNDER AND IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT SHALL TERMINATE UPON THE EXPIRATION
OF THE REVOLVING TERM.  AT LAURUS’ ELECTION FOLLOWING THE OCCURRENCE OF AN EVENT
OF DEFAULT, LAURUS MAY TERMINATE THIS AGREEMENT.  THE TERMINATION OF THE
AGREEMENT SHALL NOT AFFECT ANY OF LAURUS’ RIGHTS HEREUNDER OR ANY ANCILLARY
AGREEMENT AND THE PROVISIONS HEREOF AND THEREOF SHALL CONTINUE TO BE FULLY
OPERATIVE UNTIL ALL TRANSACTIONS ENTERED INTO, RIGHTS OR INTERESTS CREATED AND
THE OBLIGATIONS HAVE BEEN IRREVOCABLY DISPOSED OF, CONCLUDED OR LIQUIDATED. 
NOTWITHSTANDING THE FOREGOING, LAURUS SHALL RELEASE ITS SECURITY INTERESTS AT
ANY TIME AFTER THIRTY (30) DAYS NOTICE UPON IRREVOCABLE PAYMENT TO IT OF ALL
OBLIGATIONS IF EACH COMPANY SHALL HAVE (I) PROVIDED LAURUS WITH AN EXECUTED
RELEASE OF ANY AND ALL CLAIMS WHICH SUCH COMPANY MAY HAVE OR THEREAFTER HAVE
UNDER THIS AGREEMENT AND ALL ANCILLARY AGREEMENTS AND (II) PAID TO LAURUS AN
EARLY PAYMENT FEE IN AN AMOUNT EQUAL TO (1) THREE PERCENT (3%) OF THE ORIGINAL
PRINCIPAL AMOUNT OF THE SECURED NON-CONVERTIBLE REVOLVING NOTE IF SUCH PAYMENT
OCCURS PRIOR TO THE FIRST ANNIVERSARY OF THE CLOSING DATE, AND (2) TWO PERCENT
(2%) OF THE ORIGINAL PRINCIPAL AMOUNT OF THE SECURED NON-CONVERTIBLE REVOLVING
NOTE IF SUCH TERMINATION OCCURS THEREAFTER DURING THE REVOLVING TERM; SUCH FEE
BEING INTENDED TO COMPENSATE LAURUS FOR ITS COSTS AND EXPENSES INCURRED IN
INITIALLY APPROVING THIS AGREEMENT OR EXTENDING SAME. SUCH EARLY PAYMENT FEE
SHALL BE DUE AND PAYABLE JOINTLY AND SEVERALLY BY THE COMPANIES TO LAURUS UPON
TERMINATION BY ACCELERATION OF THIS AGREEMENT BY LAURUS DUE TO THE OCCURRENCE
AND CONTINUANCE OF AN EVENT OF DEFAULT.


 


18.           TERMINATION OF LIEN.  THE LIENS AND RIGHTS GRANTED TO LAURUS
HEREUNDER AND ANY ANCILLARY AGREEMENTS AND THE FINANCING STATEMENTS FILED IN
CONNECTION HEREWITH OR THEREWITH SHALL CONTINUE IN FULL FORCE AND EFFECT,
NOTWITHSTANDING THE TERMINATION OF THIS AGREEMENT OR THE FACT THAT ANY COMPANY’S
ACCOUNT MAY FROM TIME TO TIME BE TEMPORARILY IN A ZERO OR CREDIT POSITION, UNTIL
ALL OF THE OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID OR PERFORMED IN FULL AFTER
THE TERMINATION OF THIS AGREEMENT.  LAURUS SHALL NOT BE REQUIRED TO SEND
TERMINATION STATEMENTS TO ANY COMPANY, OR TO FILE THEM WITH ANY FILING OFFICE,
UNLESS AND UNTIL THIS AGREEMENT AND THE ANCILLARY AGREEMENTS SHALL HAVE BEEN
TERMINATED IN ACCORDANCE WITH THEIR TERMS AND ALL OBLIGATIONS INDEFEASIBLY PAID
IN FULL IN IMMEDIATELY AVAILABLE FUNDS.


 


19.           EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY OF THE FOLLOWING SHALL
CONSTITUTE AN “EVENT OF DEFAULT”:


 


(A)           FAILURE TO MAKE PAYMENT OF ANY OF THE OBLIGATIONS WHEN REQUIRED
HEREUNDER, AND, IN ANY SUCH CASE, SUCH FAILURE SHALL CONTINUE FOR A PERIOD OF
THREE (3) DAYS FOLLOWING THE DATE UPON WHICH ANY SUCH PAYMENT WAS DUE;

 

31

--------------------------------------------------------------------------------


 


(B)           FAILURE BY ANY COMPANY OR ANY OF ITS SUBSIDIARIES TO PAY ANY TAXES
WHEN DUE UNLESS SUCH TAXES ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND WITH RESPECT TO WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED ON
SUCH COMPANY’S AND/OR SUCH SUBSIDIARY’S BOOKS;


 


(C)           FAILURE TO PERFORM UNDER, AND/OR COMMITTING ANY BREACH OF, IN ANY
MATERIAL RESPECT, THIS AGREEMENT OR ANY COVENANT CONTAINED HEREIN, WHICH FAILURE
OR BREACH SHALL CONTINUE WITHOUT REMEDY FOR A PERIOD OF FIFTEEN (15) DAYS AFTER
THE OCCURRENCE THEREOF;


 


(D)           ANY REPRESENTATION, WARRANTY OR STATEMENT MADE BY ANY COMPANY OR
ANY OF ITS SUBSIDIARIES HEREUNDER, IN ANY ANCILLARY AGREEMENT, ANY CERTIFICATE,
STATEMENT OR DOCUMENT DELIVERED PURSUANT TO THE TERMS HEREOF, OR IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHOULD PROVE TO BE FALSE OR
MISLEADING IN ANY MATERIAL RESPECT ON THE DATE AS OF WHICH MADE OR DEEMED MADE;


 


(E)           THE OCCURRENCE OF ANY DEFAULT (OR SIMILAR TERM) IN THE OBSERVANCE
OR PERFORMANCE OF ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY INDEBTEDNESS
OR CONTINGENT OBLIGATION OF ANY COMPANY OR ANY OF ITS SUBSIDIARIES BEYOND THE
PERIOD OF GRACE (IF ANY), THE EFFECT OF WHICH DEFAULT IS TO CAUSE, OR PERMIT THE
HOLDER OR HOLDERS OF SUCH INDEBTEDNESS OR BENEFICIARY OR BENEFICIARIES OF SUCH
CONTINGENT OBLIGATION TO CAUSE, SUCH INDEBTEDNESS TO BECOME DUE PRIOR TO ITS
STATED MATURITY OR SUCH CONTINGENT OBLIGATION TO BECOME PAYABLE;


 


(F)            ATTACHMENTS OR LEVIES IN EXCESS OF $50,000 IN THE AGGREGATE ARE
MADE UPON ANY COMPANY’S ASSETS OR A JUDGMENT IS RENDERED AGAINST ANY COMPANY’S
PROPERTY INVOLVING A LIABILITY OF MORE THAN $50,000 WHICH SHALL NOT HAVE BEEN
VACATED, DISCHARGED, STAYED OR BONDED WITHIN THIRTY (30) DAYS FROM THE ENTRY
THEREOF;


 


(G)           ANY CHANGE IN ANY COMPANY’S OR ANY OF ITS SUBSIDIARY’S CONDITION
OR AFFAIRS (FINANCIAL OR OTHERWISE) WHICH IN LAURUS’ REASONABLE, GOOD FAITH
OPINION, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(H)           ANY LIEN CREATED HEREUNDER OR UNDER ANY ANCILLARY AGREEMENT FOR
ANY REASON CEASES TO BE OR IS NOT A VALID AND PERFECTED LIEN HAVING A FIRST
PRIORITY INTEREST;


 


(I)            ANY COMPANY OR ANY OF ITS SUBSIDIARIES SHALL (I) APPLY FOR,
CONSENT TO OR SUFFER TO EXIST THE APPOINTMENT OF, OR THE TAKING OF POSSESSION
BY, A RECEIVER, CUSTODIAN, TRUSTEE OR LIQUIDATOR OF ITSELF OR OF ALL OR A
SUBSTANTIAL PART OF ITS PROPERTY, (II) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT
OF CREDITORS, (III) COMMENCE A VOLUNTARY CASE UNDER THE FEDERAL BANKRUPTCY LAWS
(AS NOW OR HEREAFTER IN EFFECT), (IV) BE ADJUDICATED A BANKRUPT OR INSOLVENT,
(V) FILE A PETITION SEEKING TO TAKE ADVANTAGE OF ANY OTHER LAW PROVIDING FOR THE
RELIEF OF DEBTORS, (VI) ACQUIESCE TO WITHOUT CHALLENGE WITHIN TEN (10) DAYS OF
THE FILING THEREOF, OR FAILURE TO HAVE DISMISSED WITHIN THIRTY (30) DAYS, ANY
PETITION FILED AGAINST IT IN ANY INVOLUNTARY CASE UNDER SUCH BANKRUPTCY LAWS, OR
(VII) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;


 


(J)            ANY COMPANY OR ANY OF ITS SUBSIDIARIES SHALL ADMIT IN WRITING ITS
INABILITY, OR BE GENERALLY UNABLE, TO PAY ITS DEBTS AS THEY BECOME DUE OR CEASE
OPERATIONS OF ITS PRESENT BUSINESS;

 

32

--------------------------------------------------------------------------------


 


(K)           ANY COMPANY OR ANY OF ITS SUBSIDIARIES DIRECTLY OR INDIRECTLY
SELLS, ASSIGNS, TRANSFERS, CONVEYS, OR SUFFERS OR PERMITS TO OCCUR ANY SALE,
ASSIGNMENT, TRANSFER OR CONVEYANCE OF ANY ASSETS OF SUCH COMPANY OR ANY INTEREST
THEREIN, EXCEPT AS PERMITTED HEREIN;


 


(L)            ANY “PERSON” OR “GROUP” (AS SUCH TERMS ARE DEFINED IN SECTIONS
13(D) AND 14(D) OF THE EXCHANGE ACT, AS IN EFFECT ON THE DATE HEREOF), OTHER
THAN LAURUS, IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULES 13(D)-3
AND 13(D)-5 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF 35% OR MORE ON A
FULLY DILUTED BASIS OF THE THEN OUTSTANDING VOTING EQUITY INTEREST OF ANY
COMPANY, (II) THE BOARD OF DIRECTORS OF THE PARENT SHALL CEASE TO CONSIST OF A
MAJORITY OF THE BOARD OF DIRECTORS OF THE PARENT ON THE DATE HEREOF (OR
DIRECTORS APPOINTED BY A MAJORITY OF THE BOARD OF DIRECTORS IN EFFECT
IMMEDIATELY PRIOR TO SUCH APPOINTMENT) OR (III) THE PARENT OR ANY OF ITS
SUBSIDIARIES MERGES OR CONSOLIDATES WITH, OR SELLS ALL OR SUBSTANTIALLY ALL OF
ITS ASSETS TO, ANY OTHER PERSON OR ENTITY;


 


(M)          THE INDICTMENT OR THREATENED INDICTMENT OF ANY COMPANY OR ANY OF
ITS SUBSIDIARIES OR ANY EXECUTIVE OFFICER OF ANY COMPANY OR ANY OF ITS
SUBSIDIARIES UNDER ANY CRIMINAL STATUTE, OR COMMENCEMENT OR THREATENED
COMMENCEMENT OF CRIMINAL OR CIVIL PROCEEDING AGAINST ANY COMPANY OR ANY OF ITS
SUBSIDIARIES OR ANY EXECUTIVE OFFICER OF ANY COMPANY OR ANY OF ITS SUBSIDIARIES
PURSUANT TO WHICH STATUTE OR PROCEEDING PENALTIES OR REMEDIES SOUGHT OR
AVAILABLE INCLUDE FORFEITURE OF ANY OF THE PROPERTY OF ANY COMPANY OR ANY OF ITS
SUBSIDIARIES;


 


(N)           AN EVENT OF DEFAULT (OR SIMILAR TERM) SHALL OCCUR UNDER AND AS
DEFINED IN ANY NOTE OR IN ANY OTHER ANCILLARY AGREEMENT;


 


(O)           ANY COMPANY OR ANY OF ITS SUBSIDIARIES SHALL BREACH ANY TERM OR
PROVISION OF ANY ANCILLARY AGREEMENT TO WHICH IT IS A PARTY, IN ANY MATERIAL
RESPECT WHICH BREACH IS NOT CURED WITHIN ANY APPLICABLE CURE OR GRACE PERIOD
PROVIDED IN RESPECT THEREOF (IF ANY);


 


(P)           ANY COMPANY OR ANY OF ITS SUBSIDIARIES ATTEMPTS TO TERMINATE,
CHALLENGES THE VALIDITY OF, OR ITS LIABILITY UNDER THIS AGREEMENT OR ANY
ANCILLARY AGREEMENT, OR ANY PROCEEDING SHALL BE BROUGHT TO CHALLENGE THE
VALIDITY, BINDING EFFECT OF ANY ANCILLARY AGREEMENT OR ANY ANCILLARY AGREEMENT
CEASES TO BE A VALID, BINDING AND ENFORCEABLE OBLIGATION OF SUCH COMPANY OR ANY
OF ITS SUBSIDIARIES (TO THE EXTENT SUCH PERSONS ARE A PARTY THERETO);


 


(Q)           AN SEC STOP TRADE ORDER OR PRINCIPAL MARKET TRADING SUSPENSION OF
THE COMMON STOCK SHALL BE IN EFFECT FOR FIVE (5) CONSECUTIVE DAYS OR FIVE (5)
DAYS DURING A PERIOD OF TEN (10) CONSECUTIVE DAYS, EXCLUDING IN ALL CASES A
SUSPENSION OF ALL TRADING ON A PRINCIPAL MARKET, PROVIDED THAT THE PARENT SHALL
NOT HAVE BEEN ABLE TO CURE SUCH TRADING SUSPENSION WITHIN THIRTY (30) DAYS OF
THE NOTICE THEREOF OR LIST THE COMMON STOCK ON ANOTHER PRINCIPAL MARKET WITHIN
SIXTY (60) DAYS OF SUCH NOTICE; OR


 


(R)            THE PARENT’S FAILURE TO DELIVER COMMON STOCK TO LAURUS PURSUANT
TO AND IN THE FORM REQUIRED BY THE NOTES AND THIS AGREEMENT, IF SUCH FAILURE TO
DELIVER COMMON STOCK SHALL NOT BE CURED WITHIN TWO (2) BUSINESS DAYS OR ANY
COMPANY IS REQUIRED TO ISSUE A REPLACEMENT NOTE TO LAURUS AND SUCH COMPANY SHALL
FAIL TO DELIVER SUCH REPLACEMENT NOTE WITHIN SEVEN (7) BUSINESS DAYS.

 

33

--------------------------------------------------------------------------------


 


20.           REMEDIES.  FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT, LAURUS
SHALL HAVE THE RIGHT TO DEMAND REPAYMENT IN FULL OF ALL OBLIGATIONS, WHETHER OR
NOT OTHERWISE DUE.  UNTIL ALL OBLIGATIONS HAVE BEEN FULLY AND INDEFEASIBLY
SATISFIED, LAURUS SHALL RETAIN ITS LIEN IN ALL COLLATERAL.  LAURUS SHALL HAVE,
IN ADDITION TO ALL OTHER RIGHTS PROVIDED HEREIN AND IN EACH ANCILLARY AGREEMENT,
THE RIGHTS AND REMEDIES OF A SECURED PARTY UNDER THE UCC, AND UNDER OTHER
APPLICABLE LAW, ALL OTHER LEGAL AND EQUITABLE RIGHTS TO WHICH LAURUS MAY BE
ENTITLED, INCLUDING THE RIGHT TO TAKE IMMEDIATE POSSESSION OF THE COLLATERAL, TO
REQUIRE EACH COMPANY TO ASSEMBLE THE COLLATERAL, AT COMPANIES’ JOINT AND SEVERAL
EXPENSE, AND TO MAKE IT AVAILABLE TO LAURUS AT A PLACE DESIGNATED BY LAURUS
WHICH IS REASONABLY CONVENIENT TO BOTH PARTIES AND TO ENTER ANY OF THE PREMISES
OF ANY COMPANY OR WHEREVER THE COLLATERAL SHALL BE LOCATED, WITH OR WITHOUT
FORCE OR PROCESS OF LAW, AND TO KEEP AND STORE THE SAME ON SAID PREMISES UNTIL
SOLD (AND IF SAID PREMISES BE THE PROPERTY OF ANY COMPANY, SUCH COMPANY AGREES
NOT TO CHARGE LAURUS FOR STORAGE THEREOF), AND THE RIGHT TO APPLY FOR THE
APPOINTMENT OF A RECEIVER FOR SUCH COMPANY’S PROPERTY.  FURTHER, LAURUS MAY, AT
ANY TIME OR TIMES AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, SELL AND DELIVER
ALL COLLATERAL HELD BY OR FOR LAURUS AT PUBLIC OR PRIVATE SALE FOR CASH, UPON
CREDIT OR OTHERWISE, AT SUCH PRICES AND UPON SUCH TERMS AS LAURUS, IN LAURUS’
SOLE DISCRETION, DEEMS ADVISABLE OR LAURUS MAY OTHERWISE RECOVER UPON THE
COLLATERAL IN ANY COMMERCIALLY REASONABLE MANNER AS LAURUS, IN ITS SOLE
DISCRETION, DEEMS ADVISABLE.  THE REQUIREMENT OF REASONABLE NOTICE SHALL BE MET
IF SUCH NOTICE IS MAILED POSTAGE PREPAID TO COMPANY AGENT AT COMPANY AGENT’S
ADDRESS AS SHOWN IN LAURUS’ RECORDS, AT LEAST TEN (10) DAYS BEFORE THE TIME OF
THE EVENT OF WHICH NOTICE IS BEING GIVEN.  LAURUS MAY BE THE PURCHASER AT ANY
SALE, IF IT IS PUBLIC.  IN CONNECTION WITH THE EXERCISE OF THE FOREGOING
REMEDIES, LAURUS IS GRANTED PERMISSION TO USE ALL OF EACH COMPANY’S INTELLECTUAL
PROPERTY.  THE PROCEEDS OF SALE SHALL BE APPLIED FIRST TO ALL COSTS AND EXPENSES
OF SALE, INCLUDING ATTORNEYS’ FEES, AND SECOND TO THE PAYMENT (IN WHATEVER ORDER
LAURUS ELECTS) OF ALL OBLIGATIONS.  AFTER THE INDEFEASIBLE PAYMENT AND
SATISFACTION IN FULL OF ALL OF THE OBLIGATIONS, AND AFTER THE PAYMENT BY LAURUS
OF ANY OTHER AMOUNT REQUIRED BY ANY PROVISION OF LAW, INCLUDING
SECTION 9-608(A)(1) OF THE UCC (BUT ONLY AFTER LAURUS HAS RECEIVED WHAT LAURUS
CONSIDERS REASONABLE PROOF OF A SUBORDINATE PARTY’S SECURITY INTEREST), THE
SURPLUS, IF ANY, SHALL BE PAID TO COMPANY AGENT (FOR THE BENEFIT OF THE
APPLICABLE COMPANIES) OR ITS REPRESENTATIVES OR TO WHOSOEVER MAY BE LAWFULLY
ENTITLED TO RECEIVE THE SAME, OR AS A COURT OF COMPETENT JURISDICTION MAY
DIRECT.  THE COMPANIES SHALL REMAIN JOINTLY AND SEVERALLY LIABLE TO LAURUS FOR
ANY DEFICIENCY.  IN ADDITION, THE COMPANIES SHALL JOINTLY AND SEVERALLY PAY
LAURUS A LIQUIDATION FEE (“LIQUIDATION FEE”) IN THE AMOUNT OF FIVE PERCENT (5%)
OF THE ACTUAL AMOUNT COLLECTED IN RESPECT OF EACH ACCOUNT OUTSTANDING AT ANY
TIME DURING A LIQUIDATION PERIOD”.  FOR PURPOSES HEREOF, “LIQUIDATION PERIOD”
MEANS A PERIOD:  (I) BEGINNING ON THE EARLIEST DATE OF (X) AN EVENT REFERRED TO
IN SECTION 19(I) OR 19(J), OR (Y) THE CESSATION OF ANY COMPANY’S BUSINESS; AND
(II) ENDING ON THE DATE ON WHICH LAURUS HAS ACTUALLY RECEIVED ALL OBLIGATIONS
DUE AND OWING IT UNDER THIS AGREEMENT AND THE ANCILLARY AGREEMENTS.  THE
LIQUIDATION FEE SHALL BE PAID ON THE DATE ON WHICH LAURUS COLLECTS THE
APPLICABLE ACCOUNT BY DEDUCTION FROM THE PROCEEDS THEREOF.  EACH COMPANY AND
LAURUS ACKNOWLEDGE THAT THE ACTUAL DAMAGES THAT WOULD BE INCURRED BY LAURUS
AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT WOULD BE DIFFICULT TO QUANTIFY AND
THAT SUCH COMPANY AND LAURUS HAVE AGREED THAT THE FEES AND OBLIGATIONS SET FORTH
IN THIS SECTION AND IN THIS AGREEMENT WOULD CONSTITUTE FAIR AND APPROPRIATE
LIQUIDATED DAMAGES IN THE EVENT OF ANY SUCH TERMINATION.  THE PARTIES HERETO
EACH HEREBY AGREE THAT THE EXERCISE BY ANY PARTY HERETO OF ANY RIGHT GRANTED TO
IT OR THE EXERCISE BY ANY PARTY HERETO OF ANY REMEDY AVAILABLE TO IT (INCLUDING,
WITHOUT LIMITATION, THE ISSUANCE OF A NOTICE OF REDEMPTION, A BORROWING REQUEST
AND/OR A NOTICE OF

 

34

--------------------------------------------------------------------------------


 


DEFAULT), IN EACH CASE, HEREUNDER OR UNDER ANY ANCILLARY AGREEMENT WHICH HAS
BEEN PUBLICLY FILED WITH THE SEC SHALL NOT CONSTITUTE CONFIDENTIAL INFORMATION
AND NO PARTY SHALL HAVE ANY DUTY TO THE OTHER PARTY TO MAINTAIN SUCH INFORMATION
AS CONFIDENTIAL, EXCEPT FOR THE PORTIONS OF SUCH PUBLICLY FILED DOCUMENTS THAT
ARE SUBJECT TO CONFIDENTIAL TREATMENT REQUEST MADE BY THE COMPANIES TO THE SEC.


 


21.           WAIVERS.  TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW, EACH
COMPANY HEREBY WAIVES (A) PRESENTMENT, DEMAND AND PROTEST, AND NOTICE OF
PRESENTMENT, DISHONOR, INTENT TO ACCELERATE, ACCELERATION, PROTEST, DEFAULT,
NONPAYMENT, MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION OR RENEWAL OF
ANY OR ALL OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS OR ANY OTHER NOTES,
COMMERCIAL PAPER, ACCOUNTS, CONTRACTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND
GUARANTIES AT ANY TIME HELD BY LAURUS ON WHICH SUCH COMPANY MAY IN ANY WAY BE
LIABLE, AND HEREBY RATIFIES AND CONFIRMS WHATEVER LAURUS MAY DO IN THIS REGARD;
(B) ALL RIGHTS TO NOTICE AND A HEARING PRIOR TO LAURUS’ TAKING POSSESSION OR
CONTROL OF, OR TO LAURUS’ REPLEVY, ATTACHMENT OR LEVY UPON, ANY COLLATERAL OR
ANY BOND OR SECURITY THAT MIGHT BE REQUIRED BY ANY COURT PRIOR TO ALLOWING
LAURUS TO EXERCISE ANY OF ITS REMEDIES; AND (C) THE BENEFIT OF ALL VALUATION,
APPRAISAL AND EXEMPTION LAWS.  EACH COMPANY ACKNOWLEDGES THAT IT HAS BEEN
ADVISED BY COUNSEL OF ITS CHOICES AND DECISIONS WITH RESPECT TO THIS AGREEMENT,
THE ANCILLARY AGREEMENTS AND THE TRANSACTIONS EVIDENCED HEREBY AND THEREBY.


 


22.           EXPENSES.  THE COMPANIES SHALL JOINTLY AND SEVERALLY PAY ALL OF
LAURUS’ OUT-OF-POCKET COSTS AND EXPENSES, INCLUDING REASONABLE FEES AND
DISBURSEMENTS OF IN-HOUSE OR OUTSIDE COUNSEL AND APPRAISERS, IN CONNECTION WITH
THE PREPARATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS, AND IN CONNECTION WITH THE PROSECUTION OR DEFENSE OF ANY ACTION,
CONTEST, DISPUTE, SUIT OR PROCEEDING CONCERNING ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO OR CONNECTED WITH THIS AGREEMENT OR ANY ANCILLARY AGREEMENT. 
THE COMPANIES SHALL ALSO JOINTLY AND SEVERALLY PAY ALL OF LAURUS’ REASONABLE
FEES, CHARGES, OUT-OF-POCKET COSTS AND EXPENSES, INCLUDING FEES AND
DISBURSEMENTS OF COUNSEL AND APPRAISERS, IN CONNECTION WITH (A) THE PREPARATION,
EXECUTION AND DELIVERY OF ANY WAIVER, ANY AMENDMENT THERETO OR CONSENT PROPOSED
OR EXECUTED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
OR THE ANCILLARY AGREEMENTS, (B) LAURUS’ OBTAINING PERFORMANCE OF THE
OBLIGATIONS UNDER THIS AGREEMENT AND ANY ANCILLARY AGREEMENTS, INCLUDING, BUT
NOT LIMITED TO, THE ENFORCEMENT OR DEFENSE OF LAURUS’ SECURITY INTERESTS,
ASSIGNMENTS OF RIGHTS AND LIENS HEREUNDER AS VALID PERFECTED SECURITY INTERESTS,
(C) ANY ATTEMPT TO INSPECT, VERIFY, PROTECT, COLLECT, SELL, LIQUIDATE OR
OTHERWISE DISPOSE OF ANY COLLATERAL, (D) ANY APPRAISALS OR RE-APPRAISALS OF ANY
PROPERTY (REAL OR PERSONAL) PLEDGED TO LAURUS BY ANY COMPANY OR ANY OF ITS
SUBSIDIARIES AS COLLATERAL FOR, OR ANY OTHER PERSON AS SECURITY FOR, THE
OBLIGATIONS HEREUNDER AND (E) ANY CONSULTATIONS IN CONNECTION WITH ANY OF THE
FOREGOING.  THE COMPANIES SHALL ALSO JOINTLY AND SEVERALLY PAY LAURUS’ CUSTOMARY
BANK CHARGES FOR ALL BANK SERVICES (INCLUDING WIRE TRANSFERS) PERFORMED OR
CAUSED TO BE PERFORMED BY LAURUS FOR ANY COMPANY OR ANY OF ITS SUBSIDIARIES AT
ANY COMPANY’S OR SUCH SUBSIDIARY’S REQUEST OR IN CONNECTION WITH ANY COMPANY’S
LOAN ACCOUNT WITH LAURUS.  ALL SUCH COSTS AND EXPENSES TOGETHER WITH ALL FILING,
RECORDING AND SEARCH FEES, TAXES AND INTEREST PAYABLE BY THE COMPANIES TO LAURUS
SHALL BE PAYABLE ON DEMAND AND SHALL BE SECURED BY THE COLLATERAL.  IF ANY TAX
BY ANY GOVERNMENTAL AUTHORITY IS OR MAY BE IMPOSED ON OR AS A RESULT OF ANY
TRANSACTION BETWEEN ANY COMPANY AND/OR ANY SUBSIDIARY THEREOF, ON THE ONE HAND,
AND LAURUS ON THE OTHER HAND, WHICH LAURUS IS OR MAY BE REQUIRED TO WITHHOLD OR
PAY, THE COMPANIES HEREBY JOINTLY AND SEVERALLY INDEMNIFIES AND HOLDS LAURUS
HARMLESS IN RESPECT OF SUCH TAXES, AND THE COMPANIES WILL REPAY TO

 

35

--------------------------------------------------------------------------------


 


LAURUS THE AMOUNT OF ANY SUCH TAXES WHICH SHALL BE CHARGED TO THE COMPANIES’
ACCOUNT; AND UNTIL THE COMPANIES SHALL FURNISH LAURUS WITH INDEMNITY THEREFOR
(OR SUPPLY LAURUS WITH EVIDENCE SATISFACTORY TO IT THAT DUE PROVISION FOR THE
PAYMENT THEREOF HAS BEEN MADE), LAURUS MAY HOLD WITHOUT INTEREST ANY BALANCE
STANDING TO EACH COMPANY’S CREDIT AND LAURUS SHALL RETAIN ITS LIENS IN ANY AND
ALL COLLATERAL.


 


23.           ASSIGNMENT BY LAURUS.  LAURUS MAY ASSIGN ANY OR ALL OF THE
OBLIGATIONS TOGETHER WITH ANY OR ALL OF THE SECURITY THEREFOR TO ANY PERSON AND
ANY SUCH TRANSFEREE SHALL SUCCEED TO ALL OF LAURUS’ RIGHTS WITH RESPECT THERETO;
PROVIDED THAT LAURUS SHALL NOT BE PERMITTED TO EFFECT ANY SUCH ASSIGNMENT TO A
COMPETITOR OF ANY COMPANY UNLESS AND EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.  UPON SUCH ASSIGNMENT, LAURUS SHALL BE RELEASED FROM ALL
RESPONSIBILITY FOR THE COLLATERAL TO THE EXTENT SAME IS ASSIGNED TO ANY
TRANSFEREE.  LAURUS MAY FROM TIME TO TIME SELL OR OTHERWISE GRANT PARTICIPATIONS
IN ANY OF THE OBLIGATIONS AND THE HOLDER OF ANY SUCH PARTICIPATION SHALL,
SUBJECT TO THE TERMS OF ANY AGREEMENT BETWEEN LAURUS AND SUCH HOLDER, BE
ENTITLED TO THE SAME BENEFITS AS LAURUS WITH RESPECT TO ANY SECURITY FOR THE
OBLIGATIONS IN WHICH SUCH HOLDER IS A PARTICIPANT.  EACH COMPANY AGREES THAT
EACH SUCH HOLDER MAY EXERCISE ANY AND ALL RIGHTS OF BANKER’S LIEN, SET-OFF AND
COUNTERCLAIM WITH RESPECT TO ITS PARTICIPATION IN THE OBLIGATIONS AS FULLY AS
THOUGH SUCH COMPANY WERE DIRECTLY INDEBTED TO SUCH HOLDER IN THE AMOUNT OF SUCH
PARTICIPATION.


 


24.           NO WAIVER; CUMULATIVE REMEDIES.  FAILURE BY LAURUS TO EXERCISE ANY
RIGHT, REMEDY OR OPTION UNDER THIS AGREEMENT, ANY ANCILLARY AGREEMENT OR ANY
SUPPLEMENT HERETO OR THERETO OR ANY OTHER AGREEMENT BETWEEN OR AMONG ANY COMPANY
AND LAURUS OR DELAY BY LAURUS IN EXERCISING THE SAME, WILL NOT OPERATE AS A
WAIVER; NO WAIVER BY LAURUS WILL BE EFFECTIVE UNLESS IT IS IN WRITING AND THEN
ONLY TO THE EXTENT SPECIFICALLY STATED.  LAURUS’ RIGHTS AND REMEDIES UNDER THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS WILL BE CUMULATIVE AND NOT EXCLUSIVE OF
ANY OTHER RIGHT OR REMEDY WHICH LAURUS MAY HAVE.


 


25.           APPLICATION OF PAYMENTS.  EACH COMPANY IRREVOCABLY WAIVES THE
RIGHT TO DIRECT THE APPLICATION OF ANY AND ALL PAYMENTS AT ANY TIME OR TIMES
HEREAFTER RECEIVED BY LAURUS FROM OR ON SUCH COMPANY’S BEHALF AND EACH COMPANY
HEREBY IRREVOCABLY AGREES THAT LAURUS SHALL HAVE THE CONTINUING EXCLUSIVE RIGHT
TO APPLY AND REAPPLY ANY AND ALL PAYMENTS RECEIVED AT ANY TIME OR TIMES
HEREAFTER AGAINST THE OBLIGATIONS HEREUNDER IN SUCH MANNER AS LAURUS MAY DEEM
ADVISABLE NOTWITHSTANDING ANY ENTRY BY LAURUS UPON ANY OF LAURUS’ BOOKS AND
RECORDS.


 


26.           INDEMNITY.  EACH COMPANY HEREBY JOINTLY AND SEVERALLY INDEMNIFIES
AND HOLDS LAURUS, AND ITS RESPECTIVE AFFILIATES, EMPLOYEES, ATTORNEYS AND AGENTS
(EACH, AN “INDEMNIFIED PERSON”), HARMLESS FROM AND AGAINST ANY AND ALL SUITS,
ACTIONS, PROCEEDINGS, CLAIMS, DAMAGES, LOSSES, LIABILITIES AND EXPENSES OF ANY
KIND OR NATURE WHATSOEVER (INCLUDING ATTORNEYS’ FEES AND DISBURSEMENTS AND OTHER
COSTS OF INVESTIGATION OR DEFENSE, INCLUDING THOSE INCURRED UPON ANY APPEAL)
WHICH MAY BE INSTITUTED OR ASSERTED AGAINST OR INCURRED BY ANY SUCH INDEMNIFIED
PERSON AS THE RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS OR WITH RESPECT TO THE
EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE AND ADMINISTRATION OF, OR IN ANY
OTHER WAY ARISING OUT OF OR RELATING TO, THIS AGREEMENT, THE ANCILLARY
AGREEMENTS OR ANY OTHER DOCUMENTS OR TRANSACTIONS CONTEMPLATED BY OR REFERRED TO
HEREIN OR THEREIN AND ANY ACTIONS OR FAILURES TO ACT WITH RESPECT TO ANY OF THE
FOREGOING, EXCEPT TO THE EXTENT THAT ANY SUCH INDEMNIFIED LIABILITY IS FINALLY
DETERMINED BY A COURT

 

36

--------------------------------------------------------------------------------


 


OF COMPETENT JURISDICTION TO HAVE RESULTED SOLELY FROM SUCH INDEMNIFIED PERSON’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. NO INDEMNIFIED PERSON SHALL BE
RESPONSIBLE OR LIABLE TO ANY COMPANY OR TO ANY OTHER PARTY OR TO ANY SUCCESSOR,
ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS
DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR
THEREUNDER.


 


27.           REVIVAL.  THE COMPANIES FURTHER AGREE THAT TO THE EXTENT ANY
COMPANY MAKES A PAYMENT OR PAYMENTS TO LAURUS, WHICH PAYMENT OR PAYMENTS OR ANY
PART THEREOF ARE SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR
PREFERENTIAL, SET ASIDE AND/OR REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER OR
ANY OTHER PARTY UNDER ANY BANKRUPTCY ACT, STATE OR FEDERAL LAW, COMMON LAW OR
EQUITABLE CAUSE, THEN, TO THE EXTENT OF SUCH PAYMENT OR REPAYMENT, THE
OBLIGATION OR PART THEREOF INTENDED TO BE SATISFIED SHALL BE REVIVED AND
CONTINUED IN FULL FORCE AND EFFECT AS IF SAID PAYMENT HAD NOT BEEN MADE.


 


28.           BORROWING AGENCY PROVISIONS.


 


(A)           EACH COMPANY HEREBY IRREVOCABLY DESIGNATES COMPANY AGENT TO BE ITS
ATTORNEY AND AGENT AND IN SUCH CAPACITY TO BORROW, SIGN AND ENDORSE NOTES, AND
EXECUTE AND DELIVER ALL INSTRUMENTS, DOCUMENTS, WRITINGS AND FURTHER ASSURANCES
NOW OR HEREAFTER REQUIRED HEREUNDER, ON BEHALF OF SUCH COMPANY, AND HEREBY
AUTHORIZES LAURUS TO PAY OVER OR CREDIT ALL LOAN PROCEEDS HEREUNDER IN
ACCORDANCE WITH THE REQUEST OF COMPANY AGENT.


 


(B)           THE HANDLING OF THIS CREDIT FACILITY AS A CO-BORROWING FACILITY
WITH A BORROWING AGENT IN THE MANNER SET FORTH IN THIS AGREEMENT IS SOLELY AS AN
ACCOMMODATION TO THE COMPANIES AND AT THEIR REQUEST.  LAURUS SHALL NOT INCUR ANY
LIABILITY TO ANY COMPANY AS A RESULT THEREOF.  TO INDUCE LAURUS TO DO SO AND IN
CONSIDERATION THEREOF, EACH COMPANY HEREBY INDEMNIFIES LAURUS AND HOLDS LAURUS
HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES, EXPENSES, LOSSES, DAMAGES AND
CLAIMS OF DAMAGE OR INJURY ASSERTED AGAINST LAURUS BY ANY PERSON ARISING FROM OR
INCURRED BY REASON OF THE HANDLING OF THE FINANCING ARRANGEMENTS OF THE
COMPANIES AS PROVIDED HEREIN, RELIANCE BY LAURUS ON ANY REQUEST OR INSTRUCTION
FROM COMPANY AGENT OR ANY OTHER ACTION TAKEN BY LAURUS WITH RESPECT TO THIS
PARAGRAPH 28.


 


(C)           ALL OBLIGATIONS SHALL BE JOINT AND SEVERAL, AND THE COMPANIES
SHALL MAKE PAYMENT UPON THE MATURITY OF THE OBLIGATIONS BY ACCELERATION OR
OTHERWISE, AND SUCH OBLIGATION AND LIABILITY ON THE PART OF THE COMPANIES SHALL
IN NO WAY BE AFFECTED BY ANY EXTENSIONS, RENEWALS AND FORBEARANCE GRANTED BY
LAURUS TO ANY COMPANY, FAILURE OF LAURUS TO GIVE ANY COMPANY NOTICE OF BORROWING
OR ANY OTHER NOTICE, ANY FAILURE OF LAURUS TO PURSUE TO PRESERVE ITS RIGHTS
AGAINST ANY COMPANY, THE RELEASE BY LAURUS OF ANY COLLATERAL NOW OR THEREAFTER
ACQUIRED FROM ANY COMPANY, AND SUCH AGREEMENT BY ANY COMPANY TO PAY UPON ANY
NOTICE ISSUED PURSUANT THERETO IS UNCONDITIONAL AND UNAFFECTED BY PRIOR RECOURSE
BY LAURUS TO ANY COMPANY OR ANY COLLATERAL FOR SUCH COMPANY’S OBLIGATIONS OR THE
LACK THEREOF.

 

37

--------------------------------------------------------------------------------


 


(D)           EACH COMPANY EXPRESSLY WAIVES ANY AND ALL RIGHTS OF SUBROGATION,
REIMBURSEMENT, INDEMNITY, EXONERATION, CONTRIBUTION OR ANY OTHER CLAIM WHICH
SUCH COMPANY MAY NOW OR HEREAFTER HAVE AGAINST THE OTHER OR OTHER PERSON
DIRECTLY OR CONTINGENTLY LIABLE FOR THE OBLIGATIONS, OR AGAINST OR WITH RESPECT
TO ANY OTHER’S PROPERTY (INCLUDING, WITHOUT LIMITATION, ANY PROPERTY WHICH IS
COLLATERAL FOR THE OBLIGATIONS), ARISING FROM THE EXISTENCE OR PERFORMANCE OF
THIS AGREEMENT, UNTIL ALL OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID IN FULL AND
THIS AGREEMENT HAS BEEN IRREVOCABLY TERMINATED.


 


(E)           EACH COMPANY REPRESENTS AND WARRANTS TO LAURUS THAT (I) COMPANIES
HAVE ONE OR MORE COMMON SHAREHOLDERS, DIRECTORS AND OFFICERS, (II) THE
BUSINESSES AND CORPORATE ACTIVITIES OF COMPANIES ARE CLOSELY RELATED TO, AND
SUBSTANTIALLY BENEFIT, THE BUSINESS AND CORPORATE ACTIVITIES OF COMPANIES, (III)
THE FINANCIAL AND OTHER OPERATIONS OF COMPANIES ARE PERFORMED ON A COMBINED
BASIS AS IF COMPANIES CONSTITUTED A CONSOLIDATED CORPORATE GROUP, (IV) COMPANIES
WILL RECEIVE A SUBSTANTIAL ECONOMIC BENEFIT FROM ENTERING INTO THIS AGREEMENT
AND WILL RECEIVE A SUBSTANTIAL ECONOMIC BENEFIT FROM THE APPLICATION OF EACH
LOAN HEREUNDER, IN EACH CASE, WHETHER OR NOT SUCH AMOUNT IS USED DIRECTLY BY ANY
COMPANY AND (V) ALL REQUESTS FOR LOANS HEREUNDER BY THE COMPANY AGENT ARE FOR
THE EXCLUSIVE AND INDIVISIBLE BENEFIT OF THE COMPANIES AS THOUGH, FOR PURPOSES
OF THIS AGREEMENT, THE COMPANIES CONSTITUTED A SINGLE ENTITY.


 


29.           NOTICES.  ANY NOTICE OR REQUEST HEREUNDER MAY BE GIVEN TO ANY
COMPANY, COMPANY AGENT OR LAURUS AT THE RESPECTIVE ADDRESSES SET FORTH BELOW OR
AS MAY HEREAFTER BE SPECIFIED IN A NOTICE DESIGNATED AS A CHANGE OF ADDRESS
UNDER THIS SECTION.  ANY NOTICE OR REQUEST HEREUNDER SHALL BE GIVEN BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, HAND DELIVERY, OVERNIGHT
MAIL OR TELECOPY (CONFIRMED BY MAIL).  NOTICES AND REQUESTS SHALL BE, IN THE
CASE OF THOSE BY HAND DELIVERY, DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED TO ANY
OFFICER OF THE PARTY TO WHOM IT IS ADDRESSED, IN THE CASE OF THOSE BY MAIL OR
OVERNIGHT MAIL, DEEMED TO HAVE BEEN GIVEN THREE (3) BUSINESS DAYS AFTER THE DATE
WHEN DEPOSITED IN THE MAIL OR WITH THE OVERNIGHT MAIL CARRIER, AND, IN THE CASE
OF A TELECOPY, WHEN CONFIRMED.

 

Notices shall be provided as follows:

 

If to Laurus:

 

Laurus Master Fund, Ltd.

 

 

c/o Laurus Capital Management, LLC

 

 

825 Third Avenue, 14th Fl.

 

 

New York, New York 10022

 

 

Attention:       John E. Tucker, Esq.

 

 

Telephone:      (212) 541-4434

 

 

Telecopier:      (212) 541-5800

 

38

--------------------------------------------------------------------------------


 

If to any Company,

 

 

 

 

 

or Company Agent:

 

 

 

 

 

 

 

Micro Component Technology, Inc.
2340 West County Road C,
St. Paul, Minnesota 55113-2528
Attention: Chief Financial Officer
Telephone: (651) 697-4000
Telecopier: (651) 697-4200

 

 

 

With a copy to:

 

Best & Flanagan, LLP
225 South Sixth St., Suite 4000,
Minneapolis, Minnesota 55402
Attention: James C. Diracles, Esq.
Telephone: (612) 339-7121
Facsimile: (612) 339-5897

 

or such other address as may be designated in writing hereafter in accordance
with this Section 29 by such Person.

 


30.           GOVERNING LAW, JURISDICTION AND WAIVER OF JURY TRIAL.


 


(A)           THIS AGREEMENT AND THE ANCILLARY AGREEMENTS SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.


 


(B)           EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY COMPANY,
ON THE ONE HAND, AND LAURUS, ON THE OTHER HAND, PERTAINING TO THIS AGREEMENT OR
ANY OF THE ANCILLARY AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS; PROVIDED, THAT LAURUS AND
EACH COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD
BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND
FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE LAURUS FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY
OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF LAURUS.  EACH COMPANY EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND EACH COMPANY HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE

 

39

--------------------------------------------------------------------------------


 


OR FORUM NON CONVENIENS.  EACH COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO COMPANY AGENT AT THE ADDRESS SET FORTH
IN SECTION 29 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF COMPANY AGENT’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER
DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.


 


(C)           THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF
THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN
LAURUS, AND/OR ANY COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL
TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT,
ANY ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.


 


31.           LIMITATION OF LIABILITY.  EACH COMPANY ACKNOWLEDGES AND
UNDERSTANDS THAT IN ORDER TO ASSURE REPAYMENT OF THE OBLIGATIONS HEREUNDER
LAURUS MAY BE REQUIRED TO EXERCISE ANY AND ALL OF LAURUS’ RIGHTS AND REMEDIES
HEREUNDER AND AGREES THAT, EXCEPT AS LIMITED BY APPLICABLE LAW, NEITHER LAURUS
NOR ANY OF LAURUS’ AGENTS SHALL BE LIABLE FOR ACTS TAKEN OR OMISSIONS MADE IN
CONNECTION HEREWITH OR THEREWITH EXCEPT FOR ACTUAL BAD FAITH.


 


32.           ENTIRE UNDERSTANDING; MAXIMUM INTEREST.  THIS AGREEMENT AND THE
ANCILLARY AGREEMENTS CONTAIN THE ENTIRE UNDERSTANDING AMONG EACH COMPANY AND
LAURUS AS TO THE SUBJECT MATTER HEREOF AND THEREOF AND ANY PROMISES,
REPRESENTATIONS, WARRANTIES OR GUARANTEES NOT HEREIN CONTAINED SHALL HAVE NO
FORCE AND EFFECT UNLESS IN WRITING, SIGNED BY EACH COMPANY’S AND LAURUS’
RESPECTIVE OFFICERS.  NEITHER THIS AGREEMENT, THE ANCILLARY AGREEMENTS, NOR ANY
PORTION OR PROVISIONS THEREOF MAY BE CHANGED, MODIFIED, AMENDED, WAIVED,
SUPPLEMENTED, DISCHARGED, CANCELLED OR TERMINATED ORALLY OR BY ANY COURSE OF
DEALING, OR IN ANY MANNER OTHER THAN BY AN AGREEMENT IN WRITING, SIGNED BY THE
PARTY TO BE CHARGED.  NOTHING CONTAINED IN THIS AGREEMENT, ANY ANCILLARY
AGREEMENT OR IN ANY DOCUMENT REFERRED TO HEREIN OR DELIVERED IN CONNECTION
HEREWITH SHALL BE DEEMED TO ESTABLISH OR REQUIRE THE PAYMENT OF A RATE OF
INTEREST OR OTHER CHARGES IN EXCESS OF THE MAXIMUM RATE PERMITTED BY APPLICABLE
LAW.  IN THE EVENT THAT THE RATE OF INTEREST OR DIVIDENDS REQUIRED TO BE PAID OR
OTHER CHARGES HEREUNDER EXCEED THE MAXIMUM RATE PERMITTED BY SUCH LAW, ANY
PAYMENTS IN EXCESS OF SUCH MAXIMUM SHALL BE CREDITED AGAINST AMOUNTS OWED BY THE
COMPANIES TO LAURUS AND THUS REFUNDED TO THE COMPANIES.


 


33.           SEVERABILITY.  WHEREVER POSSIBLE EACH PROVISION OF THIS AGREEMENT
OR THE ANCILLARY AGREEMENTS SHALL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT
OR THE ANCILLARY AGREEMENTS SHALL BE PROHIBITED BY OR INVALID UNDER APPLICABLE
LAW SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE
REMAINING PROVISIONS THEREOF.

 

40

--------------------------------------------------------------------------------


 


34.           SURVIVAL.  THE REPRESENTATIONS, WARRANTIES, COVENANTS AND
AGREEMENTS MADE HEREIN SHALL SURVIVE ANY INVESTIGATION MADE BY LAURUS AND THE
CLOSING OF THE TRANSACTIONS CONTEMPLATED HEREBY TO THE EXTENT PROVIDED THEREIN. 
ALL STATEMENTS AS TO FACTUAL MATTERS CONTAINED IN ANY CERTIFICATE OR OTHER
INSTRUMENT DELIVERED BY OR ON BEHALF OF THE COMPANIES PURSUANT HERETO IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBLY SHALL BE DEEMED TO BE
REPRESENTATIONS AND WARRANTIES BY THE COMPANIES HEREUNDER SOLELY AS OF THE DATE
OF SUCH CERTIFICATE OR INSTRUMENT.  ALL INDEMNITIES SET FORTH HEREIN SHALL
SURVIVE THE EXECUTION, DELIVERY AND TERMINATION OF THIS AGREEMENT AND THE
ANCILLARY AGREEMENTS AND THE MAKING AND REPAYING OF THE OBLIGATIONS.


 


35.           CAPTIONS.  ALL CAPTIONS ARE AND SHALL BE WITHOUT SUBSTANTIVE
MEANING OR CONTENT OF ANY KIND WHATSOEVER.


 


36.           COUNTERPARTS; TELECOPIER SIGNATURES.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT. 
ANY SIGNATURE DELIVERED BY A PARTY VIA TELECOPIER TRANSMISSION SHALL BE DEEMED
TO BE ANY ORIGINAL SIGNATURE HERETO.


 


37.           CONSTRUCTION.  THE PARTIES ACKNOWLEDGE THAT EACH PARTY AND ITS
COUNSEL HAVE REVIEWED THIS AGREEMENT AND THAT THE NORMAL RULE OF CONSTRUCTION TO
THE EFFECT THAT ANY AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY
SHALL NOT BE EMPLOYED IN THE INTERPRETATION OF THIS AGREEMENT OR ANY AMENDMENTS,
SCHEDULES OR EXHIBITS THERETO.


 


38.           PUBLICITY.  EACH COMPANY HEREBY AUTHORIZES LAURUS TO MAKE
APPROPRIATE ANNOUNCEMENTS OF THE FINANCIAL ARRANGEMENT ENTERED INTO BY AND AMONG
EACH COMPANY AND LAURUS, INCLUDING, WITHOUT LIMITATION, ANNOUNCEMENTS WHICH ARE
COMMONLY KNOWN AS TOMBSTONES, IN SUCH PUBLICATIONS AND TO SUCH SELECTED PARTIES
AS LAURUS SHALL IN ITS SOLE AND ABSOLUTE DISCRETION DEEM APPROPRIATE, OR AS
REQUIRED BY APPLICABLE LAW.


 


39.           JOINDER.  IT IS UNDERSTOOD AND AGREED THAT ANY PERSON THAT DESIRES
TO BECOME A COMPANY HEREUNDER, OR IS REQUIRED TO EXECUTE A COUNTERPART OF THIS
AGREEMENT AFTER THE DATE HEREOF PURSUANT TO THE REQUIREMENTS OF THIS AGREEMENT
OR ANY ANCILLARY AGREEMENT, SHALL BECOME A COMPANY HEREUNDER BY (A) EXECUTING A
JOINDER AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO LAURUS, (B) DELIVERING
SUPPLEMENTS TO SUCH EXHIBITS AND ANNEXES TO THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS AS LAURUS SHALL REASONABLY REQUEST AND (C) TAKING ALL ACTIONS AS
SPECIFIED IN THIS AGREEMENT AS WOULD HAVE BEEN TAKEN BY SUCH COMPANY HAD IT BEEN
AN ORIGINAL PARTY TO THIS AGREEMENT, IN EACH CASE WITH ALL DOCUMENTS REQUIRED
ABOVE TO BE DELIVERED TO LAURUS AND WITH ALL DOCUMENTS AND ACTIONS REQUIRED
ABOVE TO BE TAKEN TO THE REASONABLE SATISFACTION OF LAURUS.


 


40.           LEGENDS.  THE SECURITIES SHALL BEAR LEGENDS AS FOLLOWS;


 


(A)           THE NOTES SHALL BEAR SUBSTANTIALLY THE FOLLOWING LEGEND:

 

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE, STATE SECURITIES LAWS.  THIS NOTE MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR

 

41

--------------------------------------------------------------------------------


 

HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
NOTE OR SUCH SHARES UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO MICRO COMPONENT TECHNOLOGY, INC.
THAT SUCH REGISTRATION IS NOT REQUIRED.”


 


(B)           ANY SHARES OF COMMON STOCK ISSUED PURSUANT TO EXERCISE OF THE
WARRANTS, SHALL BEAR A LEGEND WHICH SHALL BE IN SUBSTANTIALLY THE FOLLOWING FORM
UNTIL SUCH SHARES ARE COVERED BY AN EFFECTIVE REGISTRATION STATEMENT FILED WITH
THE SEC:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE, STATE SECURITIES LAWS. 
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO MICRO COMPONENT TECHNOLOGY, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.”


 


(C)           THE WARRANTS SHALL BEAR SUBSTANTIALLY THE FOLLOWING LEGEND:

 

“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS.  THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO MICRO
COMPONENT TECHNOLOGY, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

42

--------------------------------------------------------------------------------


 

41.           Laurus hereby acknowledges that the Existing Indebtedness is being
repaid in full with the proceeds of the indebtedness incurred in connection with
the execution of this Agreement and, following such repayment, the notes
evidencing such indebtedness shall be terminated.  Furthermore, following such
repayment, the Parent shall no longer be required to register the shares of
common stock of the Parent underlying the Existing Indebtedness.  Each of the
Parent and Laurus hereby acknowledge and agree that nothing contained in this
Section 41, elsewhere in this Agreement or in any Ancillary Agreement shall
effect the existence or validity of any warrant, option or other security issued
by the Parent to Laurus other than the Existing Indebtedness, and Laurus retains
in all respects all rights previously granted to Laurus by the Parent with
respect to any such warrant, option or other security.

 

 

[Balance of page intentionally left blank; signature page follows.]

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Security Agreement as of the
date first written above.

 

 

 

MICRO COMPONENT TECHNOLOGY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

LAURUS MASTER FUND, LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

44

--------------------------------------------------------------------------------


 

Annex A - Definitions

 

“Account Debtor” means any Person who is or may be obligated with respect to, or
on account of, an Account.

 

“Accountants” has the meaning given to such term in Section 11(a).

 

“Accounts” means all “accounts”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, including:  (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper or Instruments) (including any such
obligations that may be characterized as an account or contract right under the
UCC); (b) all of such Person’s rights in, to and under all purchase orders or
receipts for goods or services; (c) all of such Person’s rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods); (d) all rights to payment due to such
Person for Goods or other property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, arising out
of the use of a credit card or charge card, or for services rendered or to be
rendered by such Person or in connection with any other transaction (whether or
not yet earned by performance on the part of such Person); and (e) all
collateral security of any kind given by any Account Debtor or any other Person
with respect to any of the foregoing.

 

“Accounts Availability” means the sum of (i) ninety percent (90%) of the net
face amount of Eligible Accounts; plus (ii) the lesser of (x) fifty percent
(50%) of Eligible Inventory and (y) fifty percent (50%) of Eligible Accounts;
plus (iii) the remainder of (A) the lesser of (x) thirty percent (30%) of
Eligible Purchase Orders, (y) fifty percent (50%) of Eligible Inventory and (z)
One Million Dollars ($1,000,000), minus (B) the amount calculated pursuant to
subsection (ii) of this definition.

 

“Affiliate” means, with respect to any Person, (a) any other Person (other than
a Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with such Person or (b) any other Person who is a
director or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above.  For the purposes of this
definition, control of a Person shall mean the power (direct or indirect) to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

 

“Agreement” shall mean this Security and Purchase Agreement, as amended,
restated, modified or otherwise supplemented from time to time.

 

“Ancillary Agreements” means the Notes, the Warrants, the Registration Rights
Agreements, each Security Document and all other agreements, instruments,
documents, mortgages, pledges, powers of attorney, consents, assignments,
contracts, notices, security agreements, trust agreements and guarantees whether
heretofore, concurrently, or hereafter executed by or on behalf of any Company,
any of its Subsidiaries or any other Person or

 

--------------------------------------------------------------------------------


 

delivered to Laurus, relating to this Agreement or to the transactions
contemplated by this Agreement or otherwise relating to the relationship between
or among any Company and Laurus, as each of the same may be amended,
supplemented, restated or otherwise modified from time to time.

 

 “Balance Sheet Date” has the meaning given such term in Section 12(f)(ii).

 

“Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
computer files, computer discs and other data and software storage and media
devices, accounting books and records, financial statements (actual and pro
forma), filings with Governmental Authorities and any and all records and
instruments relating to the Collateral or otherwise necessary or helpful in the
collection thereof or the realization thereupon.

 

“Business Day” means a day on which Laurus is open for business and that is not
a Saturday, a Sunday or other day on which banks are required or permitted to be
closed in the State of New York.

 

“Capital Availability Amount” means Four Million Dollars ($4,000,000).

 

“Charter” has the meaning given such term in Section 12(c)(iv).

 

“Chattel Paper” means all “chattel paper,” as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by any
Person.

 

“Closing Date” means the date on which any Company shall first receive proceeds
of the initial Loans or the date hereof, if no Loan is made under the facility
on the date hereof.

 

“Code” has the meaning given such term in Section 15(i).

 

“Collateral” means all of each Company’s property and assets, whether real or
personal, tangible or intangible, and whether now owned or hereafter acquired,
or in which it now has or at any time in the future may acquire any right, title
or interests including all of the following property in which it now has or at
any time in the future may acquire any right, title or interest:

 

(a)           all Inventory;

 

(b)           all Equipment;

 

(c)           all Fixtures;

 

(d)           all Goods;

 

(e)           all General Intangibles;

 

(f)            all Accounts;

 

2

--------------------------------------------------------------------------------


 

(g)           all Deposit Accounts, other bank accounts and all funds on deposit
therein;

 

(h)           all Investment Property;

 

(i)            all Stock;

 

(j)            all Chattel Paper;

 

(k)           all Letter-of-Credit Rights;

 

(l)            all Instruments;

 

(m)          all commercial tort claims set forth on Schedule 1(A);

 

(n)           all Books and Records;

 

(o)           all Intellectual Property;

 

(p)           all Supporting Obligations including letters of credit and
guarantees issued in support of Accounts, Chattel Paper, General Intangibles and
Investment Property;

 

(q)           (i) all money, cash and cash equivalents and (ii) all cash held as
cash collateral to the extent not otherwise constituting Collateral, all other
cash or property at any time on deposit with or held by Laurus for the account
of any Company (whether for safekeeping, custody, pledge, transmission or
otherwise); and

 

(r)            all products and Proceeds of all or any of the foregoing, tort
claims and all claims and other rights to payment including (i) insurance claims
against third parties for loss of, damage to, or destruction of, the foregoing
Collateral and (ii) payments due or to become due under leases, rentals and
hires of any or all of the foregoing and Proceeds payable under, or unearned
premiums with respect to policies of insurance in whatever form.

 

“Common Stock” means the shares of stock representing the Parent’s common equity
interests.

 

“Company Agent” means Micro Component Technology, Inc., a Minnesota corporation.

 

“Contract Rate” has the meaning given such term in the respective Note.
“Default” means any act or event that, with the giving of notice or passage of
time or both, would constitute an Event of Default.

 

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of any Person, including, without
limitation, the Lockboxes.

 

“Disclosure Controls” has the meaning given such term in Section 12(f)(iv).

 

3

--------------------------------------------------------------------------------


 

“Documents” means all “documents”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all bills of
lading, dock warrants, dock receipts, warehouse receipts, and other documents of
title, whether negotiable or non-negotiable.

 

“Eligible Accounts” means and includes each Account which conforms to the
following criteria:  (a) shipment of the merchandise or the rendition of
services has been completed; (b) no return, rejection or repossession of the
merchandise has occurred; (c) merchandise or services shall not have been
rejected or disputed by the Account Debtor and there shall not have been
asserted any offset, defense or counterclaim; (d) continues to be in full
conformity with the representations and warranties made by each Company to
Laurus with respect thereto; (e) Laurus is, and continues to be, satisfied with
the credit standing of the Account Debtor in relation to the amount of credit
extended; (f) there are no facts existing or threatened which are likely to
result in any adverse change in an Account Debtor’s financial condition; (g) is
documented by an invoice in a form approved by Laurus and shall not be unpaid
more than ninety (90) days from invoice date; (h) not more than twenty-five
percent (25%) of the unpaid amount of invoices due from such Account Debtor
remains unpaid more than ninety (90) days from invoice date, provided, however,
that any Account considered current under the Company’s Foreign Credit Insurance
Association/Great American Insurance Company policy (net of any applicable
deductibles) shall be considered an Eligible Account; (i) is not evidenced by
chattel paper or an instrument of any kind with respect to or in payment of the
Account unless such instrument is duly endorsed to and in possession of Laurus
or represents a check in payment of a Account; (j) the Account Debtor is located
in the United States; provided, however, Laurus may, from time to time, in the
exercise of its sole discretion and based upon satisfaction of certain
conditions to be determined at such time by Laurus, deem certain Accounts as
Eligible Accounts notwithstanding that such Account is due from an Account
Debtor located outside of the United States; provided, further, that any Account
considered current under the Company’s Foreign Credit Insurance
Association/Great American Insurance Company policy (net of any applicable
deductibles) shall be considered an Eligible Account; (k) Laurus has a first
priority perfected Lien (except foreign Accounts) in such Account and such
Account is not subject to any Lien other than Permitted Liens; (l) does not
arise out of transactions with any employee, officer, director, stockholder or
Affiliate of any Company; (m) is payable to any Company; (n) does not arise out
of a bill and hold sale prior to shipment and does not arise out of a sale to
any Person to which any Company is indebted; (o) is net of any returns,
discounts, claims, credits and allowances; (p) if the Account arises out of
contracts between any Company and the United States, any state, or any
department, agency or instrumentality of any of them, such Company has so
notified Laurus, in writing, prior to the creation of such Account, and there
has been compliance with any governmental notice or approval requirements,
including compliance with the Federal Assignment of Claims Act; (q) is a good
and valid account representing an undisputed bona fide indebtedness incurred by
the Account Debtor therein named, for a fixed sum as set forth in the invoice
relating thereto with respect to an unconditional sale and delivery upon the
stated terms of goods sold by any Company or work, labor and/or services
rendered by any Company; (r) does not arise out of progress billings prior to
completion of the order; (s) the total unpaid Accounts from such Account Debtor
does not exceed twenty-five percent (25%) of all Eligible Accounts; (t) the
respective Company’s right to payment is absolute and not contingent upon the
fulfillment of any condition whatsoever with the exception of applicable
acceptance provisions for which such amounts will be deemed ineligible; (u) the
respective

 

4

--------------------------------------------------------------------------------


 

Company is able to bring suit and enforce its remedies against the Account
Debtor through judicial process, provided, however, that any Account considered
current under the respective Company’s Foreign Credit Insurance
Association/Great American Insurance Company policy (net of any applicable
deductibles) shall be considered an Eligible Account; (v) does not represent
interest payments, late or finance charges owing to any Company and (w) is
otherwise satisfactory to Laurus as determined by Laurus in the exercise of its
sole discretion.  In the event any Company requests that Laurus include within
Eligible Accounts certain Accounts of one or more of any Company’s acquisition
targets, Laurus shall at the time of such request consider such inclusion, but
any such inclusion shall be at the sole option of Laurus and shall at all times
be subject to the execution and delivery to Laurus of all such documentation
(including, without limitation, guaranty and security documentation) as Laurus
may require in its sole discretion.

 

“Eligible Inventory” means Inventory owned by a Company and related to a
Company’s Strip product family (as described in more detail in Schedule A
hereto), excluding the Inventory related to the Polaris product family(as
described in more detail in Schedule B hereto) which, in any such case, Laurus,
in its sole and absolute discretion, determines:  (a) is subject to a first
priority perfected Lien in favor of Laurus and is subject to no other Liens
whatsoever (other than Permitted Liens); (b) is located on premises with respect
to which Laurus has received a landlord or mortgagee waiver acceptable in form
and substance to Laurus; (c) is not in transit; (d) is in good condition and
meets all standards imposed by any governmental agency, or department or
division thereof having regulatory Governmental Authority over such Inventory,
its use or sale including the Federal Fair Labor Standards Act of 1938 as
amended, and all rules, regulations and orders thereunder; (e) is currently
either usable or salable in the normal course of such Company’s business; (f) is
not placed by such Company on consignment or held by such Company on consignment
from another Person; (g) is in conformity with the representations and
warranties made by such Company to Laurus with respect thereto; (h) is not
subject to any licensing, patent, royalty, trademark, trade name or copyright
agreement with any third parties; (i) does not require the consent of any Person
for the completion of manufacture, sale or other disposition of such Inventory
and such completion, manufacture or sale does not constitute a breach or default
under any contract or agreement to which such Company is a party or to which
such Inventory is or may be subject; (j) is not work-in-process; (k) is covered
by casualty insurance acceptable to Laurus and under which Laurus has been named
as a lender’s loss payee and additional insured; and (l) not to be ineligible
for any other reason.  In the event Company requests that Laurus include within
Eligible Inventory certain Inventory of one or more of any Company’s acquisition
targets, Laurus shall at the time of such request consider such inclusion, but
any such inclusion shall be at the sole option of Laurus and shall at all times
be subject to the execution and delivery to Laurus of all such documentation
(including, without limitation, guaranty and security documentation) as Laurus
may require in its sole discretion.

 

“Eligible Purchase Orders” means and includes each Purchase Order which conforms
to the following criteria:  (a) a Purchase Order that relates to products that
would be included within the definition of “Eligible Inventory” if such products
were owned by a Company, and (b) is otherwise satisfactory to Laurus as
determined by Laurus in the exercise of its sole discretion.  In the event
Company requests that Laurus include within Eligible Purchase Orders certain
Purchase Orders of one or more of Company’s acquisition targets, Laurus shall at
the time of such request consider such inclusion, but any such inclusion shall
be at the sole option of Laurus and shall at all times be subject to the
execution and delivery to Laurus of all

 

5

--------------------------------------------------------------------------------


 

such documentation (including, without limitation, guaranty and security
documentation) as Laurus may require in its sole discretion.

 

“Eligible Subsidiary” means each Subsidiary of the Parent set forth on Exhibit A
hereto, as the same may be updated from time to time with Laurus’ written
consent.

 

“Equipment” means all “equipment” as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including any and all
machinery, apparatus, equipment, fittings, furniture, Fixtures, motor vehicles
and other tangible personal property (other than Inventory) of every kind and
description that may be now or hereafter used in such Person’s operations or
that are owned by such Person or in which such Person may have an interest, and
all parts, accessories and accessions thereto and substitutions and replacements
therefor.

 

“ERISA” has the meaning given such term in Section 12(bb).

 

“Event of Default” means the occurrence of any of the events set forth in
Section 19.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Act Filings” means the Parent’s filings under the Exchange Act made
prior to the date of this Agreement.

 

“Existing Indebtedness” means certain obligations owed by the Companies to
Laurus under (i) that certain Secured Revolving Note dated March 8, 2004, (ii)
that certain Secured Convertible Minimum Borrowing Note dated March 8, 2004,
(iii) that certain Secured Convertible Term Note dated March 8, 2004 and (iv)
that certain Secured Convertible Term Note dated April 29, 2005, as each have
been amended, modified or supplemented from time to time.

 

“Financial Reporting Controls” has the meaning given such term in
Section 12(f)(v).

 

“Fixtures” means all “fixtures” as such term is defined in the UCC, now owned or
hereafter acquired by any Person.

 

“Formula Amount” has the meaning given such term in Section 2(a)(i).

 

“GAAP” means generally accepted accounting principles, practices and procedures
in effect from time to time in the United States of America.

 

“General Intangibles” means all “general intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person including all right,
title and interest that such Person may now or hereafter have in or under any
contract, all Payment Intangibles, customer lists, Licenses, Intellectual
Property, interests in partnerships, joint ventures and other business
associations, permits, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how,

 

6

--------------------------------------------------------------------------------


 

Software, data bases, data, skill, expertise, experience, processes, models,
drawings, materials, Books and Records, Goodwill (including the Goodwill
associated with any Intellectual Property), all rights and claims in or under
insurance policies (including insurance for fire, damage, loss, and casualty,
whether covering personal property, real property, tangible rights or intangible
rights, all liability, life, key-person, and business interruption insurance,
and all unearned premiums), uncertificated securities, choses in action, deposit
accounts, rights to receive tax refunds and other payments, rights to received
dividends, distributions, cash, Instruments and other property in respect of or
in exchange for pledged Stock and Investment Property, and rights of
indemnification.

 

“Goods” means all “goods”, as such term is defined in the UCC, now owned or
hereafter acquired by any Person, wherever located, including embedded software
to the extent included in “goods” as defined in the UCC, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.

 

“Goodwill” means all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and
distribution agreements now owned or hereafter acquired by any Person.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Instruments” means all “instruments”, as such term is defined in the UCC, now
owned or hereafter acquired by any Person, wherever located, including all
certificated securities and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.

 

“Intellectual Property” means any and all patents, trademarks, service marks,
trade names, copyrights, trade secrets, Licenses, information and other
proprietary rights and processes.

 

“Inventory” means all “inventory”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all inventory,
merchandise, goods and other personal property that are held by or on behalf of
such Person for sale or lease or are furnished or are to be furnished under a
contract of service or that constitute raw materials, work in process, finished
goods, returned goods, or materials or supplies of any kind, nature or
description used or consumed or to be used or consumed in such Person’s business
or in the processing, production, packaging, promotion, delivery or shipping of
the same, including all supplies and embedded software.

 

“Investment Property” means all “investment property”, as such term is defined
in the UCC, now owned or hereafter acquired by any Person, wherever located.

 

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by any Person, including
rights to payment or

 

7

--------------------------------------------------------------------------------


 

performance under a letter of credit, whether or not such Person, as
beneficiary, has demanded or is entitled to demand payment or performance.

 

“License” means any rights under any written agreement now or hereafter acquired
by any Person to use any trademark, trademark registration, copyright, copyright
registration or invention for which a patent is in existence or other license of
rights or interests now held or hereafter acquired by any Person.

 

“Lien” means any mortgage, security deed, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the UCC or comparable law of any jurisdiction.

 

“Loans” means the Revolving Loans and the Term Loan and all other extensions of
credit hereunder and under any Ancillary Agreement.

 

“Lockboxes” has the meaning given such term in Section 8(a).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), properties, operations
or prospects of any Company or any of its Subsidiaries (taken individually and
as a whole), (b) any Company’s or any of its Subsidiary’s ability to pay or
perform the Obligations in accordance with the terms hereof or any Ancillary
Agreement, (c) the value of the Collateral, the Liens on the Collateral or the
priority of any such Lien or (d) the practical realization of the benefits of
Laurus’ rights and remedies under this Agreement and the Ancillary Agreements.

 

 “NASD” has the meaning given such term in Section 13(b).

 

“Notes” means the Secured Non-Convertible Revolving Note and the Secured
Non-Convertible Term Note made by Companies in favor of Laurus in connection
with the transactions contemplated hereby, as each of the same may be amended,
supplemented, restated and/or otherwise modified from time to time.

 

“Obligations” means all Loans, all advances, debts, liabilities, obligations,
covenants and duties owing by each Company and each of its Subsidiaries to
Laurus (or any corporation that directly or indirectly controls or is controlled
by or is under common control with Laurus) of every kind and description
(whether or not evidenced by any note or other instrument and whether or not for
the payment of money or the performance or non-performance of any act), direct
or indirect, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, whether existing by operation of law or
otherwise now existing or hereafter arising including any debt, liability or
obligation owing from any Company and/or each of its Subsidiaries to others
which Laurus may have obtained by assignment or otherwise and further including
all interest (including interest accruing at the then applicable rate provided
in this Agreement after the maturity of the Loans and interest accruing at the
then applicable rate provided in this Agreement after the filing of any petition
in bankruptcy, or the

 

8

--------------------------------------------------------------------------------


 

commencement of any insolvency, reorganization or like proceeding, whether or
not a claim for post-filing or post-petition interest is allowed or allowable in
such proceeding), charges or any other payments each Company and each of its
Subsidiaries is required to make by law or otherwise arising under or as a
result of this Agreement, the Ancillary Agreements or otherwise, together with
all reasonable expenses and reasonable attorneys’ fees chargeable to the
Companies’ or any of their Subsidiaries’ accounts or incurred by Laurus in
connection therewith.

 

“Payment Intangibles” means all “payment intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person, including, a General
Intangible under which the Account Debtor’s principal obligation is a monetary
obligation.

 

“Permitted Liens” means (a) Liens of carriers, warehousemen, artisans, bailees,
mechanics and materialmen incurred in the ordinary course of business securing
sums not overdue; (b) Liens incurred in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, relating to employees, securing sums (i) not
overdue or (ii) being diligently contested in good faith provided that adequate
reserves with respect thereto are maintained on the books of the Companies and
their Subsidiaries, as applicable, in conformity with GAAP; (c) Liens in favor
of Laurus; (d) Liens for taxes (i) not yet due or (ii) being diligently
contested in good faith by appropriate proceedings, provided that adequate
reserves with respect thereto are maintained on the books of the Companies and
their Subsidiaries, as applicable, in conformity with GAAP; and which have no
effect on the priority of Liens in favor of Laurus or the value of the assets in
which Laurus has a Lien; (e) Purchase Money Liens securing Purchase Money
Indebtedness to the extent permitted in this Agreement and (f) Liens specified
on Schedule 2 hereto.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof), and shall include such Person’s successors and assigns.

 

“Principal Market” means the NASD Over The Counter Bulletin Board, NASDAQ
Capital Market, NASDAQ National Market System, American Stock Exchange or New
York Stock Exchange (whichever of the foregoing is at the time the principal
trading exchange or market for the Common Stock).

 

“Proceeds” means “proceeds”, as such term is defined in the UCC and, in any
event, shall include:  (a) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to any Company or any other Person from time to
time with respect to any Collateral; (b) any and all payments (in any form
whatsoever) made or due and payable to any Company from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of any Collateral by any governmental body, governmental authority,
bureau or agency (or any person acting under color of governmental authority);
(c) any claim of any Company against third parties (i) for past, present or
future infringement of any Intellectual Property or (ii) for past, present or
future infringement or dilution of any trademark or trademark license or for
injury to the goodwill associated with any trademark, trademark registration or
trademark licensed under any trademark License; (d) any recoveries by any
Company against third parties

 

9

--------------------------------------------------------------------------------


 

with respect to any litigation or dispute concerning any Collateral, including
claims arising out of the loss or nonconformity of, interference with the use
of, defects in, or infringement of rights in, or damage to, Collateral; (e) all
amounts collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock; and (f) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.

 

“Purchase Money Indebtedness” means (a) any indebtedness incurred for the
payment of all or any part of the purchase price of any fixed asset, including
indebtedness under capitalized leases, (b) any indebtedness incurred for the
sole purpose of financing or refinancing all or any part of the purchase price
of any fixed asset, and (c) any renewals, extensions or refinancings thereof
(but not any increases in the principal amounts thereof outstanding at that
time).

 

“Purchase Money Lien” means any Lien upon any fixed assets that secures the
Purchase Money Indebtedness related thereto but only if such Lien shall at all
times be confined solely to the asset the purchase price of which was financed
or refinanced through the incurrence of the Purchase Money Indebtedness secured
by such Lien and only if such Lien secures only such Purchase Money
Indebtedness.

 

“Purchase Order” means a written authorization from customers used to request
the Company to supply goods and services in return for a specified payment and
providing specifications and quantities, and which becomes a legally binding
contract once the the Company accepts it.

 

“Registration Rights Agreements” means that certain Registration Rights
Agreement dated as of the Closing Date by and between the Parent and Laurus and
each other registration rights agreement by and between the Parent and Laurus,
as each of the same may be amended, modified and supplemented from time to time.

 

“Revolving Loans” shall have the meaning given such term in Section 2(a)(i).

 

 “Revolving Term” means the Closing Date through March 8, 2008, subject to
acceleration at the option of Laurus upon the occurrence of an Event of Default
hereunder or other termination hereunder.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Reports” has the meaning given such term in Section 12(u).

 

“Secured Non-Convertible Revolving Note” means that certain Secured
Non-Convertible Revolving Note dated as of the Closing Date made by the
Companies in favor of Laurus in the original face amount of Four Million Dollars
($4,000,000), as the same may be amended, supplemented, restated and/or
otherwise modified from time to time.

 

“Secured Non-Convertible Term Note” means that certain Secured Non-Convertible
Term Note dated as of the Closing Date made by the Companies in favor of Laurus

 

10

--------------------------------------------------------------------------------


 

in the original face amount of Five Million Dollars ($5,250,000), as the same
may be amended, supplemented, restated and/or otherwise modified from time to
time.

 

 “Securities” means the Notes, the Warrants and the shares of Common Stock which
may be issued pursuant to exercise of such Warrants.

 

“Securities Act” has the meaning given such term in Section 12(r).

 

“Security Documents” means all security agreements, mortgages, cash collateral
deposit letters, pledges and other agreements which are executed by any Company
or any of its Subsidiaries in favor of Laurus.

 

“Software” means all “software” as such term is defined in the UCC, now owned or
hereafter acquired by any Person, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.

 

“Stock” means all certificated and uncertificated shares, options, warrants,
membership interests, general or limited partnership interests, participation or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or equivalent entity whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Securities Exchange Act of 1934).

 

 “Subsidiary” means, with respect to any Person, (i) any other Person whose
shares of stock or other ownership interests having ordinary voting power (other
than stock or other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the directors or other
governing body of such other Person, are owned, directly or indirectly, by such
Person or (ii) any other Person in which such Person owns, directly or
indirectly, more than 50% of the equity interests at such time.

 

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the UCC.

 

“Term Loan” has the meaning given such term in Section 2(a)(c).

 

“Total Investment Amount” means Nine Million Two Hundred Fifty Thousand Dollars
($9,250,000).

 

“UCC” means the Uniform Commercial Code as the same may, from time to time be in
effect in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Laurus’ Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions of
this Agreement relating to such attachment, perfection, priority or remedies and
for purposes of definitions related to such provisions; provided further, that
to the extent that UCC is used to define any term herein or in any Ancillary
Agreement and such term is defined differently in

 

11

--------------------------------------------------------------------------------


 

different Articles or Divisions of the UCC, the definition of such term
contained in Article or Division 9 shall govern.

 

“Warrant Shares” has the meaning given such term in Section 12(a).

 

“Warrants” means that certain Common Stock Purchase Warrant dated as of the
Closing Date made by the Parent in favor of Laurus and each other warrant made
by the Parent in favor Laurus, as each of the same may be amended, restated,
modified and/or supplemented from time to time.

 

12

--------------------------------------------------------------------------------


 

Exhibit A

 

Eligible Subsidiaries

 

None

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Borrowing Base Certificate

 

[To be inserted]

 

--------------------------------------------------------------------------------